 

Exhibit 10.1

 

EXECUTION COPY

--------------------------------------------------------------------------------

 

$182,500,000

 

AMENDED AND RESTATED TERM LOAN,

GUARANTEE AND SECURITY AGREEMENT

 

among

 

MISSISSIPPI CHEMICAL CORPORATION

a Reorganized Debtor,

 

as Borrower

 

and

 

THE SUBSIDIARIES OF

MISSISSIPPI CHEMICAL CORPORATION NAMED HEREIN,

as Reorganized Debtors,

 

as MCC Guarantors

 

TERRA INDUSTRIES INC. AND THE SUBSIDIARIES OF TERRA INDUSTRIES INC. NAMED

HEREIN

 

as Terra Guarantors

 

and

 

THE LENDERS PARTY HERETO,

 

and

 

CITICORP NORTH AMERICA, INC.

 

as Administrative Agent

Originally Dated as of July 1, 2004

and Amended and Restated as of

December 21, 2004

 

CITIGROUP GLOBAL MARKETS INC.

PERRY PRINCIPALS INVESTMENTS, LLC

as

Joint Lead Arrangers

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1 DEFINITIONS

   3

1.1.

  

Defined Terms

   3

1.2.

  

Terms Generally

   25

1.3.

  

Accounting Terms

   25

SECTION 2 AMOUNT AND TERMS OF COMMITMENT

   26

2.1.

  

Term Loan Commitments

   26

2.2.

  

Term Loans

   26

2.3.

  

Revolving Credit Commitments

   26

2.4.

  

Repayment of Loans; Evidence of Debt

   26

2.5.

  

Interest Rates and Payment Dates; Computation of Interest and Fees

   27

2.6.

  

Conversion and Continuation Options

   27

2.7.

  

Inability to Determine Interest Rate

   28

2.8.

  

Optional Prepayment of Loans

   28

2.9.

  

Mandatory Prepayment

   29

2.10.

  

Pro Rata Treatment, Etc.

   30

2.11.

  

Limitations on Eurodollar Tranches

   30

2.12.

  

Indemnity

   30

2.13.

  

Requirements of Law

   31

2.14.

  

Taxes

   32

2.15.

  

Change of Lending Office

   33

2.16.

  

Fees

   33

2.17.

  

Nature of Fees

   33

2.18.

  

Priority and Liens

   34

2.19.

  

No Discharge; Survival of Claims

   34

SECTION 3 REPRESENTATIONS AND WARRANTIES

   34

3.1.

  

Corporate Existence; Compliance with Law

   34

3.2.

  

Corporate Power; Authorization; Enforceable Obligations

   35

3.3.

  

Ownership of Subsidiaries

   35

3.4.

  

Financial Statements

   36

3.5.

  

Material Adverse Change

   36

3.6.

  

Solvency

   36

3.7.

  

Litigation

   37

3.8.

  

Taxes

   37

3.9.

  

Full Disclosure

   37

3.10.

  

Margin Regulations

   37

3.11.

  

No Burdensome Restrictions; No Defaults

   38

3.12.

  

Investment Company Act; Public Utility Holding Company Act

   38

3.13.

  

Insurance

   38

3.14.

  

Labor Matters

   38

3.15.

  

ERISA

   39

3.16.

  

Environmental Matters

   39

3.17.

  

Intellectual Property

   40

3.18.

  

Title; Real Property

   40

3.19.

  

Security Documents

   41

3.20.

  

Pari Passu Obligations

   42

 

i



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

SECTION 4 CONDITIONS PRECEDENT

   42

4.1.

  

Conditions to Extension Date

   42

SECTION 5 AFFIRMATIVE COVENANTS

   46

5.1.

  

Financial Statements

   46

5.2.

  

Default Notices

   48

5.3.

  

Litigation

   48

5.4.

  

Asset Sales

   48

5.5.

  

SEC Filings; Press Releases

   48

5.6.

  

Labor Relations

   48

5.7.

  

Tax Returns

   48

5.8.

  

Insurance

   48

5.9.

  

ERISA Matters

   49

5.10.

  

Environmental Matters

   49

5.11.

  

Other Information

   50

5.12.

  

Material Documents

   50

5.13.

  

Foreign Benefit Plans

   50

5.14.

  

Preservation of Corporate Existence, Etc.

   50

5.15.

  

Compliance with Laws, Etc.

   50

5.16.

  

Conduct of Business

   50

5.17.

  

Payment of Taxes, Etc.

   51

5.18.

  

Maintenance of Insurance

   51

5.19.

  

Access

   51

5.20.

  

Keeping of Books

   51

5.21.

  

Maintenance of Properties, Etc.

   51

5.22.

  

Environmental

   52

5.23.

  

Additional Collateral

   52

5.24.

  

Cash Collateral Accounts and Cash Management System

   53

5.25.

  

Real Estate

   53

5.26.

  

Hedging Contracts

   54

5.27.

  

Mortgages

   54

SECTION 6 NEGATIVE COVENANTS

   54

6.1.

  

Limitation on Debt Obligations

   54

6.2.

  

Liens, Etc.

   55

6.3.

  

Investments

   56

6.4.

  

Sale of Assets

   59

6.5.

  

Restricted Payments

   60

6.6.

  

Restriction on Fundamental Changes

   61

6.7.

  

Change in Nature of Business

   61

6.8.

  

Transactions with Affiliates

   61

6.9.

  

Restrictions on Subsidiary Distributions; No New Negative Pledge

   61

6.10.

  

Modification of Constituent Documents

   62

6.11.

  

Modification of Material Documents

   62

6.12.

  

Long-Term Debt

   62

6.13.

  

Accounting Changes; Fiscal Year

   63

6.14.

  

Margin Regulations

   63

6.15.

  

Operating Leases; Sale/Leasebacks

   63

6.16.

  

Cancellation of Debt Owed

   63

 

ii



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

6.17.

  

No Speculative Transactions

   64

6.18.

  

Compliance with ERISA and Foreign Plans

   64

6.19.

  

Environmental

   64

6.20.

  

Payments to Minority Interests

   64

6.21.

  

Capital Expenditures

   64

6.22.

  

Minimum EBITDA

   64

6.23.

  

Minimum Net Worth

   64

6.24.

  

MCHI

   65

6.25.

  

Subordinated MCHI Guaranty

   65

SECTION 7 EVENTS OF DEFAULT

   66

7.1.

  

Events of Default

   66

SECTION 8 THE AGENT

   68

8.1.

  

Appointment

   68

8.2.

  

Delegation of Duties

   69

8.3.

  

Exculpatory Provisions

   69

8.4.

  

Reliance by Administrative Agent

   69

8.5.

  

Notice of Default

   69

8.6.

  

Non-Reliance on Agent and Other Lenders

   70

8.7.

  

Indemnification

   70

8.8.

  

Agent in Its Individual Capacity

   70

8.9.

  

Successor Administrative Agent

   71

8.10.

  

Replacement of Agent

   71

8.11.

  

Duration of Agency

   71

8.12.

  

Collateral Security

   72

8.13.

  

Enforcement by the Administrative Agent

   72

SECTION 9 GUARANTEE

   72

9.1.

  

Guarantee

   72

9.2.

  

Right of Contribution

   72

9.3.

  

Subrogation

   73

9.4.

  

Amendments, etc. with respect to the Obligations

   73

9.5.

  

Guarantee Absolute and Unconditional

   73

9.6.

  

Reinstatement

   74

9.7.

  

Payments

   74

SECTION 10 REMEDIES; APPLICATION OF PROCEEDS

   75

10.1.

  

Remedies; Obtaining the Collateral Upon Default

   75

10.2.

  

Intentionally Deleted

   75

10.3.

  

Application of Proceeds

   75

10.4.

  

WAIVER OF CLAIMS

   76

10.5.

  

Remedies Cumulative

   76

10.6.

  

Discontinuance of Proceedings

   76

10.7.

  

Attorney

   77

SECTION 11 MISCELLANEOUS

   77

11.1.

  

Amendments and Waivers

   77

11.2.

  

Notices

   78

11.3.

  

No Waiver; Cumulative Remedies

   79

11.4.

  

Survival of Representations and Warranties

   79

 

iii



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

11.5.

  

Payment of Expenses and Taxes

   79

11.6.

  

Successors and Assigns; Participations; Purchasing Lenders

   81

11.7.

  

Adjustments; Set-off

   83

11.8.

  

Counterparts

   83

11.9.

  

GOVERNING LAW

   83

11.10.

  

Submission To Jurisdiction; Waivers

   84

11.11.

  

Intentionally Deleted

   84

11.12.

  

Confidentiality

   84

11.13.

  

Integration

   84

11.14.

  

WAIVERS OF JURY TRIAL

   85

 

iv



--------------------------------------------------------------------------------

Schedules

 

Schedule 1.1A

   -   

Commitment Amounts

Schedule 1.1B

   -   

Mortgaged Properties

Schedule 3.2

   -   

Authorizations

Schedule 3.3

   -   

Subsidiaries

Schedule 3.6

   -   

Existing Liens

Schedule 3.7

   -   

Litigation

Schedule 3.8

   -   

Taxes

Schedule 3.14

   -   

Labor Matters

Schedule 3.15

   -   

ERISA

Schedule 3.16

   -   

Environmental Matters

Schedule 3.18

   -   

Real Property

Schedule 3.19

   -   

Security Documents

Schedule 5.12

   -   

Bank Accounts

Schedule 6.1

   -   

Existing Indebtedness

Schedule 6.3

   -   

Existing Investments

Schedule 6.6

   -   

Intercompany Investments

Schedule 6.22

   -   

Minimum Required EBITDA

Exhibits

         

Exhibit A

   -   

Form of Note

Exhibit B

   -   

Form of Closing Certificate

Exhibit C

   -   

Form of Legal Opinion

Exhibit D

   -   

Form of Compliance Certificate

Exhibit E

   -   

Form of Assignment and Acceptance

Exhibit G

   -   

Form of Mortgage

Exhibit I

   -   

Form of Assumption Agreement

Exhibit J

   -   

Form of Loan Purchase Agreement

Exhibit K

   -   

Form of MCHI Guaranty

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED TERM LOAN, GUARANTEE AND SECURITY AGREEMENT, amended and
restated as of December 21, 2004, among (i) MISSISSIPPI CHEMICAL CORPORATION a
Mississippi corporation (the “Borrower”), as a reorganized debtor, (ii) each of
the direct and indirect domestic Subsidiaries of Borrower designated as a
Guarantor on Schedule 3.3 hereto (collectively, with MCHI the “MCC Guarantors”
and together with the Borrower, the “Debtors” and each a “Debtor”), each of
which MCC Guarantors (other than MCHI) is a reorganized debtor, (iii) TERRA
INDUSTRIES INC. (“Terra”) as a guarantor, (iv) each of the direct and indirect
domestic Subsidiaries of Terra designated as a Guarantor on Schedule 3.3 hereto
(collectively, the “Terra Guarantors” and together with Terra and the MCC
Guarantors, the “Guarantors”) (v) CITICORP NORTH AMERICA, INC. (“Citicorp”), as
administrative and collateral agent for the Lenders hereunder (in such capacity
and including any successors, the “Administrative Agent”), (vi) CITIGROUP GLOBAL
MARKETS INC., (“CGMI”), as a joint lead arranger, (vii) PERRY PRINCIPALS
INVESTMENTS, LLC as a joint lead arranger, (“Perry”, and together with CGMI, in
such capacity, the “Joint Lead Arrangers”) and (viii) each of the financial
institutions from time to time party hereto (collectively, the “Lenders”).

 

INTRODUCTORY STATEMENT

 

On May 16, 2003 (the “Petition Date”), the Debtors filed voluntary petitions
with the Bankruptcy Court (such term and other capitalized terms used in this
Introductory Statement being used with the meanings given to such terms in
Section 1.1) initiating the Cases, continued in the possession of their assets
and in the management of their businesses pursuant to Bankruptcy Code Sections
1107 and 1108.

 

Pursuant to the Original Agreement and the Orders, on July 1, 2004 the Lenders
made available to the Borrower a term loan and revolving loan facility in an
aggregate principal amount of up to $182,500,000, all of the Borrower’s
obligations under which were and are guaranteed by the MCC Guarantors.

 

The proceeds of the Loans were used to repay certain debt outstanding on July 1,
2004 and to provide working capital for, and for other general corporate
purposes of, the Borrower, in all cases subject to the terms of the Original
Agreement, the Loan Documents and the Orders.

 

To provide guarantees and security for the repayment of the Loans and the
payment of the other Obligations of the Debtors hereunder and under the other
Loan Documents, the Debtors provided to the Administrative Agent and the
Lenders, pursuant to the Original Agreement, the Loan Documents and the Orders,
the following (each as more fully described herein):

 

(a) a guarantee from each of the MCC Guarantors of the due and punctual payment
and performance of the Obligations of the Borrower thereunder and under the
Notes;

 

(b) with respect to the Obligations of the Loan Parties thereunder, an allowed
administrative expense claim having, pursuant Bankruptcy Code Section 364(c)(1),
Superpriority over any and all administrative expenses of the kind specified in
the Bankruptcy Code Sections 503(c) or 507(b);

 

(c) pursuant to Bankruptcy Code Section 364(c)(2) a perfected first priority
lien on all property of the Debtors which secured the Harris DIP Credit
Agreement, the Prepetition Credit Agreement or the Supplemental DIP Credit
Agreement on the Closing Date and on all other property of the Debtors that was
not subject to valid, perfected and non-avoidable liens as of the Closing Date;

 



--------------------------------------------------------------------------------

(d) pursuant to Bankruptcy Code Section 364(c)(3) a perfected junior lien on,
all property of the Debtors that was subject to valid, perfected and
non-avoidable liens in existence at the time of the commencement of the Cases or
to valid liens in existence at the time of such commencement that were perfected
subsequent to such commencement as permitted by Section 546(b) of the Bankruptcy
Code (other than property that was subject to the liens that secure the
Prepetition Credit Facility, the Harris DIP Credit Agreement or the Supplemental
DIP Credit Agreement which liens (the “Released Liens”) were released and
discharged on the Closing Date and which property is covered under the liens
described in paragraph (c) above); and

 

(e) pursuant to Bankruptcy Code Section 364(d)(1), to the extent not covered in
(c) or (d) above, a perfected first priority, senior priming lien on, and
security interest in all present and after-acquired assets that were subject to
liens that are junior to the Released Liens.

 

To provide further security for the repayment of the Loans and the payment of
the other Obligations hereunder, MCHI is providing the MCHI Guaranty to the
Administrative Agent and the Lenders hereunder.

 

Pursuant to that certain Stock Purchase Agreement (the “Terra SPA”) dated as of
August 9, 2004 by and among the Borrower, Misschem Acquisition Inc, and Terra,
Terra agreed to purchase, upon consummation of a plan of reorganization of the
Debtors, 100% of the equity interests in the reorganized Borrower (the purchase
and other actions contemplated by the Terra SPA, the “Terra Transaction”).

 

Pursuant to that certain Amendment Letter, dated as of August 6, 2004 by and
among the Lenders, the Administrative Agent and Terra (the Amendment Letter, the
term sheets, fee letter and warrant letter described therein, the “Amendment
Letter”), Terra requested, and the Lenders agreed, to amend and restate the
Original Agreement on the terms set forth in the Amendment Letter.

 

2



--------------------------------------------------------------------------------

In particular, upon consummation of the Terra Transaction and the satisfaction
(or waiver) of the conditions set forth in Section 4.1 hereof (the “Extension
Conditions”) (i) the Term Loan Commitments shall be reduced to $125,000,000 and
all Term Loans (together with any accrued but unpaid interest, (including
interest paid in kind) fees or other charges) in excess of $125,000,000 shall be
repaid; (ii) the Revolving Credit Commitments shall be cancelled and all
Revolving Credit Loans (together with any accrued but unpaid interest, fees or
other charges thereon) shall be repaid; (iii) the Termination Date for the
remaining Term Loans shall be extended to a date which is four years from the
Extension Date; (iv) the Terra Guarantors will guaranty the payment of the Loans
and all other obligations of the Loan Parties hereunder and under the other Loan
Documents, and (v) the Original Agreement shall be amended and restated as
follows:

 

SECTION 1

 

DEFINITIONS

 

1.1. Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings specified
below:

 

“Adjusted LIBOR”: means for an Interest Period the Eurodollar Rate for such
Interest Period, provided that if such Eurodollar Rate is less than 2.80%,
Adjusted LIBOR for such Interest Period shall be 2.80%.

 

“Administrative Agent”: the meaning set forth in the preamble to this Agreement.

 

“Affiliate”: with respect to any Person, any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
Person, each officer, director, general partner or joint-venturer of such
Person, and each Person who is the beneficial owner of 10% or more of any class
of Voting Stock of such Person. For the purposes of this definition, “control”
means the possession of the power directly or indirectly to direct or cause the
direction of management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the aggregate then unpaid principal amount of such Lender’s Term Loans.

 

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the sum of the Aggregate Exposures of all Lenders at such time.

 

“Aggregate Outstandings”: with respect to any Lender at any time, an amount
equal to the sum of the aggregate principal amount of all Term Loans made by
such Lender then outstanding.

 

“Agreement”: this Amended and Restated Term Loan, Guarantee and Security
Agreement being an amendment and restatement of the Original Agreement.

 

“Applicable Margin” means (i) for Eurodollar Loans, 5.60%, and (ii) for Base
Rate Loans, 4.60%.

 

“Approved Plan”: the Debtors Second Amended Joint Plan of Reorganization, filed
in the Cases on September 2, 2004 implementing inter alia, the Terra Transaction
and which was confirmed by the Bankruptcy Court pursuant to the Confirmation
Order, as the same may be amended from time to time with the consent of the
Required Lenders.

 

“Asset Sale”: the meaning specified in Section 6.4.

 

“Assignment and Acceptance”: an assignment and acceptance entered into by a
Lender and an assignee and accepted by the Administrative Agent, substantially
in the form of Exhibit E.

 

“Authorizations”: all applications, filings, reports, documents, recordings and
registrations with, and all validations, exemptions, franchises, waivers,
approvals, orders or authorizations, consents, licenses, certificates and
permits from Federal, state or local Governmental Authorities.

 

“Bankruptcy Code”: The Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, and codified as 11 U.S.C. §§101 et seq.

 

“Bankruptcy Court”: the United States Bankruptcy Court for the Southern District
of Mississippi, or any other court having jurisdiction over the Cases from time
to time.

 

3



--------------------------------------------------------------------------------

“Base Rate”: the higher of (a) the Federal Funds Effective Rate plus one half of
one percent (½%) per annum or (b) the Citibank Base Rate. Any change in the Base
Rate due to a change in the Citibank Base Rate or the Federal Funds Effective
Rate shall be effective as of the opening of business on the effective day of
such change in the Citibank Base Rate or the Federal Funds Effective Rate,
respectively.

 

“Base Rate Loans”: Loans, the rate of interest applicable to which is based upon
the Base Rate.

 

“Benefited Lender”: the meaning set forth in Section 11.7(a).

 

“Board of Governors”: the Board of Governors of the Federal Reserve System or
any Governmental Authority which succeeds to the powers and functions thereof.

 

“Borrower”: Mississippi Chemical Corporation.

 

“Business”: as defined in Section 3.9(b).

 

“Business Day”: a day of the year on which banks are not required or authorized
to close in New York City and, if the applicable Business Day relates to
notices, determinations, fundings and payments of principal and interest on
Eurodollar Loans, a day on which dealings in Dollar deposits are also carried on
in the London interbank market.

 

“Capital Expenditures”: with respect to any Person for any period, the aggregate
of amounts that would be reflected as additions to property, plant or equipment
(including replacements, capitalized repairs and improvements during such
period) on a consolidated balance sheet of such Person and its Subsidiaries
prepared in conformity with GAAP, excluding interest capitalized during
construction.

 

“Capital Lease”: with respect to any Person, any lease of property by such
Person as lessee which would be accounted for as a capital lease on a balance
sheet of such Person prepared in conformity with GAAP.

 

“Capital Lease Obligations”: with respect to any Person, the capitalized amount
of all obligations of such Person or any of its Subsidiaries under Capital
Leases, as determined on a consolidated basis in conformity with GAAP.

 

“Capitalized Lease”: shall mean any lease or obligation for rentals which is
required to be capitalized on a consolidated balance sheet of a Person and its
Subsidiaries in accordance with generally accepted accounting principles,
consistently applied.

 

“Cases”: the cases of the Borrower and the MCC Guarantors under Chapter 11 of
the Bankruptcy Code, and each a “Case”.

 

“Cash Equivalents – MCC”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of twelve months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by

 

4



--------------------------------------------------------------------------------

Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s Investors Service,
Inc. (“Moody’s”), or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within nine months from the
date of acquisition; (d) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s; (f)
securities with maturities of twelve months or less from the date of acquisition
backed by standby letters of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (b) of this definition; (g) money market
mutual or similar funds that invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition; or (h) money market
funds that (i) comply with the criteria set forth in SEC Rule 2a-7 under the
Investment Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000.

 

“Cash Equivalents – Terra”: (a) marketable direct obligations issued or
unconditionally guaranteed by the United States government and backed by the
full faith and credit of the United States government; (b) repurchase agreements
on obligations of the type specified in clause (a) above with respect to which,
at the time of acquisition, the senior long-term debt of the party agreeing to
repurchase such obligations is rated AAA (or better) by Standard & Poor’s
Corporation (or its successors) or Aaa (or better) by Moody’s Investors Service,
Inc. (or its successors); (c) domestic and Eurodollar certificates of deposit
and time deposits, bankers’ acceptances and floating rate certificates of
deposit issued by any commercial bank organized under the laws of the United
States, any state thereof, the District of Columbia, any foreign bank, or its
branches or agencies (fully protected against currency fluctuations), which, at
the time of acquisition, are rated A-1 (or better) by Standard & Poor’s
Corporation (or its successors) or P-1 (or better) by Moody’s Investors Service,
Inc. (or its successors); (d) commercial paper of United States and foreign
banks and bank holding companies and their subsidiaries and United States and
foreign finance, commercial industrial or utility companies which, at the time
of acquisition, are rated A-1 (or better) by Standard & Poor’s Corporation (or
its successors) or P-1 (or better) by Moody’s Investors Service, Inc. (or its
successors); (e) marketable direct obligations of any state of the United States
of America or any political subdivision of any such state given on the date of
such investment the highest credit rating by Moody’s Investors Service, Inc. (or
its successors) and Standard & Poor’s Corporation (or its successors); (f)
Canadian Dollar denominated banker’s acceptances of Canadian banks, and Canadian
dollar-denominated commercial paper, rated at least R-1-mid by Dominion Bond
Rating Service and (g) securities of money market funds rated Am (or better) by
Standard & Poor’s Corporation (or its successors) or A (or better) by Moody’s
Investors Service, Inc. (or its successors); provided, that the maturities of
any such Cash Equivalents referred to in clauses (a), (c), (d) and (e) shall not
exceed 270 days.

 

“Cash Management Obligations”: all obligations of Terra and any of its
Subsidiaries to any Lender or the Administrative Agent in respect of treasury
management arrangements, depository or other cash management services.

 

“Change of Control”: the occurrence, after the Extension Date, of Terra owning
(directly or indirectly) less than 100% of the equity securities of the Borrower
or the entry without the prior written consent of the Administrative Agent and
the Lenders by Terra into any agreement, arrangement or understanding pursuant
to which or upon consummation of which, Terra will cease to own (directly or
indirectly) 100% of the equity securities of the Borrower.

 

5



--------------------------------------------------------------------------------

“Chattel Paper”: the meaning specified in the Collateral Agreement.

 

“Citibank Base Rate”: the rate of interest announced by Citibank, N.A. from time
to time as its prime rate. The Citibank Base Rate is a reference rate and does
not necessarily represent the lowest rate actually charged to any customer.
Citibank, N.A. may make commercial loans or other loans at rates of interest at,
above or below the Citibank Base Rate.

 

“Code”: the Internal Revenue Code of 1986 (or any successor legislation
thereto), as amended from time to time.

 

“Collateral”: all property of the Borrower and each MCC Guarantor, now owned or
hereafter acquired, subject to liens and security interests in favor of the
Administrative Agent and the Lenders, as more particularly described in the
Orders and the Security Documents.

 

“Collateral Agreement”: the Collateral Agreement dated as of the date hereof,
among the Borrower, the MCC Guarantors and the Administrative Agent, as the same
may be amended, supplemented or modified from time to time.

 

“Commitment”: with respect to each Lender, the Term Loan Commitment of such
Lender.

 

“Common Units”: the common units issued and outstanding under the Agreement of
Limited Partnership dated as of December 4, 1991 of TNCLP.

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a controlled group that includes the Borrower and that is
treated as a single employer under Section 414 of the Code.

 

“Confirmation Order”: the order of the Bankruptcy Court entered on the docket in
the Cases confirming the Approved Plan.

 

“Constituent Documents”: with respect to any Person, (i) the
articles/certificate of incorporation (or the equivalent organizational
documents) of such Person, (ii) the by-laws (or the equivalent governing
documents) of such Person and (iii) any document setting forth the manner of
election and duties of the directors or managing members of such Person (if any)
and the designation, amount and/or relative rights, limitations and preferences
of any class or series of such Person’s Stock.

 

“Contaminant”: means any material, substance or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including any petroleum or petroleum-derived substance or
waste, asbestos and polychlorinated biphenyls.

 

“Contractual Obligation”: of any Person means any obligation, agreement,
undertaking or similar provision of any Security issued by such Person or of any
agreement, undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding any Loan Document but including any Material
Document) to which such Person is a party or by which it or any of its property
is bound or to which any of its properties is subject.

 

6



--------------------------------------------------------------------------------

“Customary Permitted Liens”: with respect to any Person, any of the following
Liens:

 

(a) Liens with respect to the payment of taxes, customs duties, assessments or
governmental charges in all cases which are not yet due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained to the
extent required by GAAP;

 

(b) Liens of landlords arising by statute and liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other liens imposed by law
created in the ordinary course of business for amounts not yet due or which are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves or other appropriate provisions are being maintained to
the extent required by GAAP;

 

(c) deposits made in the ordinary course of business in connection with worker’s
compensation, unemployment insurance or other types of social security benefits
or to secure the performance by such Person of bids, tenders, sales, contracts
(other than for the repayment of borrowed money) and surety, appeal, customs or
performance bonds;

 

(d) encumbrances arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar encumbrances on the use of real property which do not
materially detract from the value of such real property or interfere with the
ordinary conduct of the business conducted and proposed to be conducted at such
real property;

 

(e) encumbrances arising under leases or subleases of real property which do not
in the aggregate materially detract from the value of such real property or
interfere with the ordinary conduct of the business conducted and proposed to be
conducted at such real property;

 

(f) financing statements of a lessor’s rights in and to personal property leased
to such Person in the ordinary course of such Person’s business;

 

(g) expired financing statements and financing statements filed for
precautionary purposes in respect of operating leases; and

 

(h) Liens in favor of banks which arise under Article 4 of the New York UCC on
items in collection and documents relating thereto and proceeds thereof.

 

“Debt”: of any Person means without duplication

 

(a) all debt of such Person for borrowed money,

 

(b) all obligations of such Person evidenced by notes, bonds, debentures or
similar instruments or which bear interest,

 

(c) all reimbursement and all obligations with respect to letters of credit
(drawn or undrawn), bankers’ acceptances, surety bonds and performance bonds,
whether or not matured, and whether or not representing obligations for borrowed
money,

 

(d) all debt for the deferred purchase price of property or services, other than
trade payables and accrued expenses incurred in the ordinary course of business
which are not overdue,

 

(e) all debt of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and

 

7



--------------------------------------------------------------------------------

remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property),

 

(f) all Capital Lease Obligations and Major Operating Lease Obligations of such
Person,

 

(g) all Guaranty Obligations of such Person,

 

(h) all obligations of such Person to purchase, redeem, retire, defease or
otherwise acquire for value any Stock or Stock Equivalents of such Person,
valued, in the case of redeemable preferred stock, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends,

 

(i) all payments that such Person would have to make in the event of an early
termination on the date Debt of such Person is being determined in respect of
Hedging Contracts of such Person and

 

(j) all Debt referred to above secured by (or for which the holder of such Debt
has an existing right, contingent or otherwise, to be secured by) any Lien upon
or in property (including Accounts and General Intangibles) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Debt.

 

all computed and determined on a consolidated basis for such Person and its
Subsidiaries after the elimination of intercompany items in accordance with
generally accepted accounting principles consistent with those used in the
preparation of the audit report referred to in Section 5.1(c) hereof.

 

“Debtors”: the meaning set forth in the preamble to this Agreement.

 

“Default”: any event which with the passing of time or the giving of notice or
both would become an Event of Default.

 

“Dollar Equivalent”: with respect to any amount denominated in a currency other
than Dollars, at the time of determination thereof, the equivalent of such
currency in Dollars determined by using the rate of exchange quoted by Citibank
or an Affiliate thereof in New York, New York at 11:00 a.m. (New York time) on
the date of determination to prime banks in New York for the spot purchase in
the New York foreign exchange market of such amount of Dollars with such other
currency.

 

“Dollars” and “$”: lawful money of the United States.

 

“EBITDA”: with respect to any Person for any period, an amount equal to (a) Net
Income of such Person for such period plus (b) the sum of, in each case to the
extent included in the calculation of such Net Income but without duplication,
(i) any provision for income taxes, (ii) interest expense including interest
expense under Interest Rate Contracts, (iii) loss from extraordinary items, (iv)
any aggregate net loss from the sale, exchange or other disposition of capital
assets by such Person, (v) any other non-cash loss or other items, (vi)
depreciation, depletion and amortization of intangibles or financing or
acquisition costs and (vii) income allocation to minority interests minus (c)
the sum of, in each case to the extent included in the calculation of such Net
Income but without duplication, (i) any credit for income tax, (ii) interest
income, (iii) gains from extraordinary items for such period, (iv) any aggregate
net gain from the sale, exchange or other disposition of capital assets by such
Person, (v) any other non-cash gains or other items and (vi) loss allocation to
minority interests.

 

8



--------------------------------------------------------------------------------

“Eligible Assignee”: the meaning set forth in Section 11.6(c).

 

“Environmental Laws”: all applicable Requirements of Law (including common law)
now or hereafter in effect, as amended or supplemented from time to time,
regulating or relating to pollution or the regulation or protection of
occupational health and safety, the environment or natural resources, or
imposing liability or standards of conduct in connection with any of the same,
including, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601 et seq.);
the Hazardous Material Transportation Act, as amended (49 U.S.C. § 180 et seq.);
the Federal Insecticide, Fungicide, and Rodenticide Act, as amended (7 U.S.C. §
136 et seq.); the Resource Conservation and Recovery Act, as amended (42 U.S.C.
§ 6901 et seq.); the Toxic Substance Control Act, as amended (42 U.S.C. § 7401
et seq.); the Clean Air Act, as amended (42 U.S.C. § 740 et seq.); the Federal
Water Pollution Control Act, as amended (33 U.S.C. § 1251 et seq.); the
Occupational Safety and Health Act, as amended (29 U.S.C. § 651 et seq.); the
Safe Drinking Water Act, as amended (42 U.S.C. § 300f et seq.); the
Environmental Protection Act (Ontario); the Canadian Environmental Protection
Act; the Ontario Water Resources Act; and their state and local counterparts or
equivalents and any transfer of ownership notification or approval statute,
including the Industrial Site Recovery Act (N.J. Stat. Ann. § 13:1K-6 et seq.)
and any similar or equivalent Requirement of Law of any relevant jurisdiction.

 

“Environmental Liabilities and Costs”: with respect to any Person, all
liabilities, obligations, responsibilities, Remedial Actions, losses, damages,
punitive damages, consequential damages, treble damages, costs and expenses
(including all fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute, including any thereof arising under
any Environmental Law, Permit, order or agreement with any Governmental
Authority or other Person, which relate to any environmental, health or safety
condition or a Release or threatened Release, and result from the past, present
or future operations of, or ownership of property by, such Person or any of its
Subsidiaries.

 

“Environmental Lien”: any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

 

“Equipment”: the meaning specified in the Collateral Agreement.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“ERISA Affiliate”: any trade or business (whether or not incorporated) under
common control or treated as a single employer with Terra or any of its Material
Subsidiaries within the meaning of Section 414 (b), (c), (m) or (o) of the Code.

 

“ERISA Event”: (i) a reportable event described in Section 4043(b) or
4043(c)(1), (2), (3), (5), (6), (8) or (9) of ERISA with respect to a Title IV
Plan or a Multiemployer Plan as to which the 30 day notice requirement has not
been waived under applicable regulations; (ii) the withdrawal of Terra, any of
its Subsidiaries or any ERISA Affiliate from a Title IV Plan subject to Section
4063 of ERISA during a plan year in which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (iii) the complete or partial withdrawal
of Terra, any of its Subsidiaries or any ERISA Affiliate from any Multiemployer
Plan; (iv) notice of reorganization or insolvency of a Multiemployer Plan; (v)
the filing of a notice of intent to terminate a Title IV Plan or the treatment
of a plan amendment as a termination under Section 4041 of ERISA; (vi) the
institution of proceedings to terminate a Title IV Plan or Multiemployer

 

9



--------------------------------------------------------------------------------

Plan by the PBGC; (vii) the failure to make any required contribution to a Title
IV Plan or Multiemployer Plan; (viii) the imposition of a lien under Section 412
of the Code or Section 302 of ERISA on Terra or any of its Subsidiaries or any
ERISA Affiliate; or (ix) any other event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Title IV Plan or
Multiemployer Plan or the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA.

 

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board of Governors or other Governmental Authority having jurisdiction with
respect thereto dealing with reserve requirements prescribed for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board of Governors) maintained by a member bank of the Federal Reserve
System.

 

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 10:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on Page 3750 of the Telerate screen (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be reasonably
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which the Administrative Agent is offered Dollar
deposits at or about 10:00 A.M., New York City time, two Business Days prior to
the beginning of such Interest Period in the interbank eurodollar market where
its eurodollar and foreign currency and exchange operations are then being
conducted for delivery on the first day of such Interest Period for the number
of days comprised therein.

 

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

Eurodollar Base Rate

   

1.00 - Eurocurrency Reserve Requirements

   

 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

 

“Event of Default”: any event or condition identified as such in Section 7.1
hereof.

 

“Extension Date”: the date on which the conditions set forth in Section 4.1
shall have been satisfied or waived.

 

“Extensions of Credit”: collectively, the Term Loans, as to each Term Loan, an
“Extension of Credit”.

 

10



--------------------------------------------------------------------------------

“Fair Market Value”: (a) with respect to any asset or group of assets (other
than a marketable Security) at any date, the value of the consideration
obtainable in a sale of such asset at such date assuming a sale by a willing
seller to a willing purchaser dealing at arm’s length and arranged in an orderly
manner over a reasonable period of time having regard to the nature and
characteristics of such asset, as reasonably determined by the Board of
Directors of the applicable Loan Party, or, if such asset shall have been the
subject of a relatively contemporaneous appraisal by an independent third party
appraiser, the basic assumptions underlying which have not materially changed
since its date, the value set forth in such appraisal, and (b) with respect to
any marketable Security at any date, the closing sale price of such Security on
the Business Day next preceding such date, as appearing in any published list of
any national securities exchange or the Nasdaq Stock Market or, if there is no
such closing sale price of such Security, the final price for the purchase of
such Security at face value quoted on such business day by a financial
institution of recognized standing which regularly deals in securities of such
type selected by the Administrative Agent.

 

“FDIC”: the Federal Deposit Insurance Corporation or any Governmental Authority
that succeeds to the powers and functions thereof.

 

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of nationally recognized standing selected by it.

 

“Federal Reserve Board”: the Board of Governors of the Federal Reserve System,
or any successor thereto.

 

“Fees”: collectively, the commitment fees, the fees payable to the Joint Lead
Arrangers as separately agreed by Terra and/or the Borrower and the Joint Lead
Arrangers, the fees referred to in Sections 2.16, 2.17 or 11.5 and any other
fees payable by any Loan Party pursuant to this Agreement, the Amendment Letter
or any other Loan Document.

 

“Final Order”: the order of the Bankruptcy Court entered in the Cases, in
substantially the form of the Interim Order.

 

“Financial Statements”: the financial statements of Terra and the Borrower and
their Subsidiaries delivered in accordance with Sections 3.4 and 5.1.

 

“Finished Goods”: completed goods which require no additional processing or
manufacturing to be sold by the relevant Loan Party in the ordinary course of
business.

 

“Fiscal Quarter”: each of the three month periods ending on March 31, June 30,
September 30 and December 31.

 

“Fiscal Year”: the twelve month period ending on December 31 of each year.

 

“FMCL LLC”: FMCL, Limited Liability Company, a Delaware limited liability
company.

 

“Foreign Plan”: each Canadian employee benefit plan and each other retirement
plan (including any statutory severance obligation requiring a payment upon an
employee’s termination of

 

11



--------------------------------------------------------------------------------

employment for any reason other than “cause” based on the employee’s length of
service) which is not subject to reporting in accordance with GAAP and Financial
Accounting Standard Bulletin No. 87 or 106, and as to which Terra or any of its
Subsidiaries has any obligation or liability, contingent or otherwise.

 

“Funding Office”: the office of the Administrative Agent specified in Section
11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time set forth in the opinions and pronouncements of
the Accounting Principles Board and the American Institute of Certified Public
Accountants and the statements and pronouncements of the Financial Accounting
Standards Board, or in such other statements by such other entity as may be in
general use by significant segments of the accounting profession, which are
applicable to the circumstances as of the date of determination.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

 

“Group Member”: the collective reference to Terra and each of its Subsidiaries
after giving effect to the Terra Transaction and including, without limitation,
the Borrower and each of its Subsidiaries.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

“Guarantee Obligation”: as to any Person, any obligation of such Person
guaranteeing or in effect guaranteeing any Debt, leases, dividends or other
obligations (the “primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including without
limitation, any obligation of such Person, whether or not contingent (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided that
notwithstanding the foregoing, the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Guarantee Obligation is made or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof as determined by
such Person in good faith.

 

“Guarantor”: each of the direct and indirect domestic Subsidiaries of the
Borrower designated as a Guarantor on Schedule 3.3 hereto and MCHI, each Terra
Guarantor and each other Person that executes a Guaranty whether in accordance
with Section 5.23 hereof by executing and delivering an Assumption Agreement in
the form of Exhibit I hereto, or otherwise.

 

12



--------------------------------------------------------------------------------

“Guaranty”: Section 9 of this Agreement and other guaranty agreements in form
and substance reasonably acceptable to the Administrative Agent pursuant to
which any Person guaranties the payment and performance of any or all of the
Obligations (including, without limitation, the MCHI Guaranty), as the same may
be supplemented, amended, restated or otherwise modified from time to time and
any agreement entered into in substitution therefor or replacement thereof.

 

“Harris DIP Credit Agreement”: the Post-Petition Credit Agreement among
Mississippi Chemical Corporation and the banks party thereto and Harris Trust
and Savings Bank, as Administrative Agent, dated as of May 16, 2003, as amended,
supplemented or modified prior to the date hereof.

 

“Hedging Agreement Obligations”: any obligations of any Loan Party owing or due
to a Lender under a Hedging Contract.

 

“Hedging Contracts”: all Interest Rate Contracts, foreign exchange contracts,
currency swap or option agreements, forward contracts, commodity swap, purchase
or option agreements, other commodity price hedging arrangements, and all other
similar agreements or arrangements designed to alter the risks of any Person
arising from fluctuations in currency values or commodity prices.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.

 

“Intercompany Indebtedness”: Indebtedness owed by Terra or one of its
Subsidiaries to Terra or one of its Subsidiaries.

 

“Intercreditor Agreements” means (i) the intercreditor agreements between the
Administrative Agent and the Terra Facility Administrative Agent dated as of the
Extension Date and (ii) the Senior Secured and Senior Second Note Intercreditor
- MCC.

 

“Interest Expense”: for any Person and with reference to any period, the sum of
all interest charges (including imputed interest charges with respect to
Capitalized Lease Obligations, all amortization of debt discount and expense and
all fees relating to letters of credit accrued and all net obligations pursuant
to interest rate hedging agreements) of such Person and its Subsidiaries for
such period determined on a consolidated basis in accordance with generally
accepted accounting principles, consistently applied.

 

“Interest Payment Date”: (i) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, and each day that a Base Rate Loan is
converted into a Eurodollar Loan in accordance with Section 2.6. (ii) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (iii) as to any Eurodollar Loan having an Interest
Period of longer than three months, each day that is three months or a whole
multiple thereof, after the first day of such Interest Period and the last day
of such Interest Period, (iv) as to any Loan, the date of any repayment or
prepayment made in respect thereof.

 

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the conversion date with respect to such Eurodollar Loan and
ending one, three or six months thereafter, as selected by the Borrower in its
notice of conversion, given with respect thereto; and (b) thereafter, each
period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, three or six months
thereafter, as selected by the Borrower by irrevocable notice to

 

13



--------------------------------------------------------------------------------

the Administrative Agent not later than 12:00 P.M., New York City time, on the
date that is three Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that, all of the foregoing
provisions relating to Interest Periods are subject to the following:

 

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(ii) the Borrower may not select an Interest Period that would extend beyond the
Termination Date;

 

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

 

“Interest Rate Contracts”: all interest rate swap agreements, interest rate cap
agreements, interest rate collar agreements and interest rate insurance.

 

“Interim Order”: the order of the Bankruptcy Court entered in the Cases granting
interim approval of the transactions contemplated by the Original Agreement and
the other Loan Documents and granting the Liens and Superpriority Claims
described in the Introductory Statement in favor of the Administrative Agent and
the Lenders.

 

“Inventory”: all Raw Materials and Finished Goods in which any Loan Party now
has or hereafter acquires any right.

 

“Investments”: with respect to any Person, (a) any purchase or other acquisition
by that Person of (i) any Security issued by, (ii) a beneficial interest in any
Security issued by, or (iii) any other equity ownership interest in, any other
Person, (b) any purchase by that Person of all or a significant part of the
assets of a business conducted by another Person, (c) any loan, advance (other
than prepaid expenses, accounts receivable and similar items made or incurred in
the ordinary course of business as presently conducted), or capital contribution
by that Person to any other Person, including all Debt to such Person arising
from a sale of property by such Person other than in the ordinary course of its
business and (d) any deposit with a financial institution.

 

“IRS”: the Internal Revenue Service of the United States or any successor
thereto.

 

“Leases”: with respect to any Person, all of those leasehold estates in real
property of such Person, as lessee, as such may be amended, supplemented or
otherwise modified from time to time.

 

“Lenders”: the meaning set forth in the preamble to this Agreement.

 

“Liens”: any mortgage, deed of trust, pledge, hypothecation, assignment, charge,
deposit arrangement, encumbrance, lien (statutory or other), security interest
or preference, priority or other security agreement or preferential arrangement
of any kind or nature whatsoever intended to assure

 

14



--------------------------------------------------------------------------------

payment of any Debt or other obligation, including any conditional sale or other
title retention agreement, the interest of a lessor under a Capital Lease, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable law of any jurisdiction naming the owner of the
asset to which such Lien relates as debtor but excluding any right of set-off.

 

“Loan”: the meaning set forth in Section 2.1.

 

“Loan Documents”: this Agreement and any and all exhibits hereto, the Notes, any
Hedging Contract with a Lender (or an Affiliate thereof) or the Administrative
Agent (or an Affiliate thereof), the Loan Purchase Agreement, the Security
Documents, the Orders and the Confirmation Order and each certificate, agreement
or document executed by a Loan Party and delivered to the Administrative Agent
or any Lender in connection with or pursuant to the foregoing.

 

“Loan Parties”: the Borrower and the Guarantors.

 

“Loan Purchase Agreement”: the Loan Purchase Agreement dated as of the date
hereof, in substantially the form of Exhibit J between the Administrative Agent
and Terra.

 

“Major Operating Lease Obligations”: in respect of any Person, all obligations
of such Person under an operating lease to pay required termination payments or
like payments in an amount exceeding $7,000,000 and in an amount at least equal
to 75% of the original acquisition cost of the property leased thereunder.

 

“Management Agreements”: each of the management agreement between Terra and/or
any of its Subsidiaries and other Persons providing for the performance by Terra
or any such Subsidiary of certain treasury, purchasing, legal and/or other
services for its Subsidiaries and such other Persons, or such agreements as are
in effect from time to time.

 

“Management Agreement-MCC”: the management agreement dated on or about the
Extension Date among Terra and the Borrower, in connection with the management
and administration of the Borrower and its Subsidiaries.

 

“Material Adverse Change”: a material adverse change in any of (a) the business,
condition (financial or otherwise), operations, performance or properties of
Terra and its Subsidiaries, taken as a whole, (b) the legality, validity or
enforceability of any Loan Document, (c) the perfection or priority of the Liens
granted pursuant to the Security Documents (except as expressly permitted hereby
or thereby), (d) the ability of Borrower to repay the Obligations or of the Loan
Parties to perform their respective obligations under the Confirmation Order,
the Approved Plan or the Loan Documents, (e) the rights and remedies of the
Administrative Agent or the Lenders under the Confirmation Order, the Approved
Plan or the Loan Documents, or (f) the business, condition (financial or
otherwise), operations, performance, assets or properties of MCHI, MissChem
(Barbados) SRL, MissChem Trinidad Limited, FMCL and their Subsidiaries, taken as
a whole.

 

“Material Adverse Effect”: an effect that results in or causes, or could
reasonably be expected to result in or cause a Material Adverse Change.

 

“Material Documents”: the Management Agreement-MCC, the Management Agreements,
the Senior Second Lien Note Indenture and the Senior Secured Note Indenture and
the Ammonium Nitrate Hedging Agreement.

 

15



--------------------------------------------------------------------------------

“Material Subsidiary”: at any time, the Borrower, any Guarantor, TNCLP and any
direct or indirect Subsidiary of Terra owning at least $500,000 of assets or
generating at least $100,000 gross income for the Fiscal Year most recently
ended.

 

“Maximum Repurchase Amount”: during each Repurchase Period an amount (to be
reset on the first day of each such Repurchase Period) equal to the excess (if
any) of (i) the daily average (for the preceding 30-day period) of (A) the
aggregate Borrowing Base (as defined in the Terra Credit Facility) of the
Borrowers (as defined in the Terra Credit Facility) on each day during such
preceding period less (B) the aggregate amount of past due payables of the
Borrowers (as defined in the Terra Credit Facility) and the Guarantors on each
such day over (ii) $125,000,000.

 

“MCC Guarantors”: each Subsidiary of the Borrower a party hereto as a Guarantor,
MCHI and any other Subsidiary that becomes a Guarantor in accordance with
Section 5.23.

 

“MCHI”: Mississippi Chemical Holdings, Inc., a British Virgin Islands
corporation.

 

“MCHI Guaranty”: the Guaranty Agreement dated as of the Extension Date, from
MCHI to the Administrative Agent and the Lenders, as the same may be
supplemented, amended, restated or otherwise modified from time to time and any
agreement entered into in substitution therefor or replacement thereof.

 

“Minority Banks”: the meaning set forth in Section 11.1(b).

 

“MissChem Barbados”: MissChem Barbados SRL, a society with restricted liability
formed in Barbados.

 

“Mortgaged Properties”: the real properties listed on Schedule 1.1B, as to which
the Administrative Agent for the benefit of the Lenders shall be granted a Lien
pursuant to the Mortgages.

 

“Mortgages”: each of the mortgages and deeds of trust made by the Borrower
and/or any MCC Guarantor in favor of, or for the benefit of, the Administrative
Agent for the benefit of the Lenders, substantially in the form of Exhibit G
(with such changes thereto as shall be advisable under the law of the
jurisdiction in which such mortgage or deed of trust is to be recorded).

 

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Net Cash Proceeds”: (a) proceeds received by Borrower or its Subsidiaries after
the Extension Date in cash or Cash Equivalents from any Asset Sale of property
constituting Collateral, other than Asset Sales permitted under clauses (a)
through (e) of Section 6.4, net of (x) the reasonable cash costs of sale,
assignment or other disposition, (y) taxes paid or payable within 22 months of
the date of such Asset Sale as a result thereof (provided, however, that any
such taxes which are so payable shall be deposited in a cash collateral account
acceptable to the Administrative Agent pending payment) and (z) any amount
required to be paid or prepaid on Debt (other than the Obligations or amounts
under the Terra Credit Facility) secured by the assets subject to such Asset
Sale; provided, however, that evidence of each of (x), (y) and (z) is provided
to the Administrative Agent in form and substance satisfactory to it; and (b)
proceeds of insurance covering property constituting Collateral (net of (i)
reasonable expenses incurred directly in the collection thereof and (ii) (to the
extent permitted hereby) contractually required payments of Debt (other than the
Obligations) secured by a Lien on the insured property (that is prior to any
Lien granted under the Security Documents)) on account of the loss of or damage
to any such assets or property, and payments of compensation for any such assets
or property taken by expropriation,

 

16



--------------------------------------------------------------------------------

condemnation or eminent domain; provided, however, that Net Cash Proceeds shall
not include any casualty or condemnation proceeds to the extent the Borrower has
elected to use such proceeds to repair, rebuild, or replace the assets subject
to such casualty or condemnation, no Default or Event of Default exists and, to
the extent of proceeds in excess of $2,000,000 with respect to any single
casualty or condemnation event, the Lenders have approved such repair,
rebuilding or replacement.

 

“Net Income”: means for any Person for any period, the net income (or loss) of
such Person and its Subsidiaries for such period, determined on a consolidated
basis in conformity with GAAP; provided, however, that (a) the net income of any
other Person in which such Person or one of its Subsidiaries has a joint
interest with a third party (which interest does not cause the net income of
such other Person to be consolidated into the net income of such Person in
accordance with GAAP) shall be included only to the extent of the amount of
dividends or distributions paid to such Person or Subsidiary, (b) the net income
of any Subsidiary of such Person that is subject to any restriction or
limitation on the payment of dividends or the making of other distributions
(other than restrictions imposed under this Agreement), shall be excluded to the
extent of such restriction or limitation, and (c) any one-time increase or
decrease to net income which is required to be recorded because of the adoption
of new accounting policies, practices or standards required by GAAP shall be
excluded.

 

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Non-Excluded Taxes”: the meaning set forth in Section 2.14(a).

 

“Non-Material Real Property”: any parcel of Real Property which has a Fair
Market Value of less than $500,000 or (if leasehold) the lease rental payments
in respect thereof are less than $500,000 per annum.

 

“Non-U.S. Lender”: the meaning set forth in Section 2.14(d).

 

“Note”: the meaning set forth in Section 2.4(e).

 

“Obligations”: (a) the principal of and interest on the Loans and the Notes, (b)
the Fees and all other present and future, fixed or contingent, obligations and
liabilities (monetary or otherwise) of the Loan Parties to the Lenders and the
Administrative Agent under the Loan Documents, including without limitation, all
costs and expenses payable pursuant to Section 11.5, (c) Hedging Agreement
Obligations and (d) the Cash Management Obligations.

 

“Opening Net Worth” the consolidated net worth of the Borrower and its
Subsidiaries as of the Extension Date.

 

“Orders”: the collective reference to the Interim Order and the Final Order.

 

“Original Agreement”: the Term Loan, Revolving Credit, Guarantee and Security
dated as of July 1, 2004 approved by the Orders, among the Borrower, the MCC
Guarantors, the Administrative Agent and the Lenders, amended and restated by
this Agreement.

 

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

17



--------------------------------------------------------------------------------

“Participants”: the meaning set forth in Section 11.6(b).

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permit”: any permit, approval, authorization, license, variance or permission
required from a Governmental Authority under an applicable Requirement of Law.

 

“Permitted Liens”: Liens permitted to exist under Section 6.2.

 

“Person”: an individual, partnership, corporation (including a business trust),
joint stock company, estate, trust, limited liability company, unincorporated
association, joint venture or other entity, or a Governmental Authority.

 

“Petition Date”: the meaning set forth in the Introductory Statement.

 

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which Terra, the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“PLNL”: Point Lisas Nitrogen Limited (f/k/a Farmland MissChem Limited), a
Company incorporated under the Companies Ordinance, Chapter 31, No. 1 and
continued under the Companies Act, Chapter 81:01 of the laws of the Republic of
Trinidad and Tobago.

 

“Pre-Petition Credit Agreement”: that certain Amended and Restated Credit
Agreement dated as of November 15, 2002 by and between the Borrower, the several
lenders from time to time parties thereto, and Harris Trust and Savings Bank, as
administrative agent, as the same has from time to time been modified or
amended.

 

“Projections”: (i) up until the delivery of any update or restatement thereof
pursuant to Section 5.1(e), those financial projections contained in Schedule
1.1(c), covering the annual financial projections for Fiscal Years ending in
2005 through 2009, or (ii) thereafter, the most recent update or restatement of
such projections delivered pursuant to Section 5.1(e).

 

“Properties”: all assets and properties of any nature whatsoever, whether real
or personal, tangible or intangible, including without limitation, intellectual
property.

 

“Purchase Event”: the occurrence of any of the following: (a) any Subsidiary of
Terra has any outstanding Debt owing to Terra or any of its Subsidiaries, other
than Debt permitted to be outstanding under Section 6.1(except clause (k)
thereof); or (b) Liens on or with respect to any property of any Subsidiary of
Terra have been created in favor of Terra or any of its Subsidiaries, other than
Liens permitted under Section 6.2 (except clause (i) thereof); or (c) any
Subsidiary of Terra has made any Investments in Terra or any of its
Subsidiaries, other than any Investments permitted under Section 6.3 (except
clause (n) thereof); or (d) any Subsidiary of Terra has sold, transferred or
otherwise disposed of any of its property to Terra or any of its Subsidiaries,
other than sales, transfers or other dispositions permitted under Section 6.4
(except clause (h) thereof); (e) Terra or any of its Subsidiaries receive,
declare, order, pay, make or set apart any Restricted Payment other than
Restricted Payments permitted under Section 6.5 (except clause (d) thereof); and
(f) MCHI or any of its Subsidiaries make any Investment, incur any Debt or make
any Restricted Payment under Section 6.24(f).

 

18



--------------------------------------------------------------------------------

“Purchasing Lender”: the meaning set forth in Section 11.6(c).

 

“Raw Materials”: materials used or consumed in the manufacturing or production
of goods to be sold by the relevant Loan Party in the ordinary course of
business, but excluding work in progress.

 

“Real Property”: all of those plots, pieces or parcels of land now owned, leased
or hereafter acquired or leased by any Loan Party or any of its Subsidiaries
(the “Land”), together with the right, title and interest of such Loan Party or
Subsidiary, if any, in and to the streets, the Land lying in the bed of any
streets, roads or avenues, opened or proposed, in front of, the air space and
development rights pertaining to the Land and the right to use such air space
and development rights, all rights of way, privileges, liberties, tenements,
hereditaments and appurtenances belonging or in any way appertaining thereto,
all fixtures, all easements now or hereafter benefiting the Land and all
royalties and rights appertaining to the use and enjoyment of the Land,
including all alley, vault, drainage, mineral, water, oil and gas rights,
together with all of the buildings and other improvements now or hereafter
erected on the Land, and any fixtures appurtenant thereto.

 

“Receivable”: shall mean an account receivable of any Loan Party arising from
the sale of goods or the provisions of services in the ordinary course of
business.

 

“Regulation D”: Regulation D of the Board of Governors of the Federal Reserve
System, comprising Part 204 of Title 12, Code of Federal Regulations, as
amended, and any successor thereto.

 

“Related Fund”: with respect to any Lender, any fund that (x) invests in
commercial loans and (y) is managed or advised by the same investment advisor as
such Lender, by such Lender or an Affiliate of such Lender.

 

“Release”: means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Contaminant into the environment or into or
out of any property owned by such Person, including the movement of Contaminants
through or in the air, soil, surface water, ground water or property.

 

“Remedial Action”: means all actions required to (a) clean up, remove, treat or
in any other way address any Release of any Contaminant in the environment, (b)
prevent the Release or threat of Release or minimize the further Release so that
a Contaminant does not migrate or endanger or threaten to endanger public health
or welfare or the environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care.

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

“Repurchase Period”: each of the following periods during which the Terra
Guarantors may make open market purchases of Common Units, subject to the terms
of Section 6.3(h) and Section 6.12: (a) the period beginning on the Extension
Date and ending on July 14, 2005 and (b) each twelve month period beginning on
July 15 of each year prior to the Termination Date and ending on July 14 of the
following year beginning on July 15, 2005.

 

19



--------------------------------------------------------------------------------

“Required Lenders”: at any time, the holders of more than 50% of the aggregate
unpaid principal amount of the Term Loans then outstanding.

 

“Requirement of Law”: with respect to any Person, all federal, provincial,
state, local and foreign laws, rules and regulations, orders, judgments, decrees
and other determinations of any Governmental Authority or arbitrator, applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Responsible Officer”: with respect to any Person, any of the principal
executive officers, managing members or general partners of such Person, but in
any event, with respect to financial matters, the chief financial officer,
treasurer or controller of such Person.

 

“Restricted Payments”: (a) any dividend or other distribution, direct or
indirect, on account of any Stock or Stock Equivalents of Terra or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
Stock or Stock Equivalents to the Borrower and/or one or more of the MCC
Guarantors, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Stock or
Stock Equivalents of Terra or any of its Subsidiaries now or hereafter
outstanding other than one payable solely to Terra and/or one or more Guarantors
or any cashless exercise of warrants or options in respect of the foregoing, and
(c) any payment or prepayment of principal, premium (if any), interest, fees
(including fees to obtain any waiver or consent in connection with any Security)
or other charges on, or redemption, purchase, retirement, defeasance, sinking
fund or similar payment with respect to, any Subordinated Debt, other than any
required redemptions, retirement, purchases or other payments, in each case to
the extent permitted to be made by the terms of such Debt after giving effect to
any applicable subordination provisions.

 

“Security”: any Stock, Stock Equivalent, voting trust certificate, bond,
debenture, note or other evidence of Debt, whether secured, unsecured,
convertible or subordinated, or any certificate of interest, share or
participation in, or any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.

 

“Security Documents”: all security documents at any time delivered to the
Administrative Agent granting a Lien on any Property of any Person to secure the
Obligations, including without limitation, the Collateral Agreement, the
Mortgages and the Intercreditor Agreements.

 

“Senior Second Lien Note Documents”: the meaning specified in the Senior Second
Lien Note Intercreditor Agreement, and includes the Senior Second Lien Notes and
the Senior Second Lien Note Indenture.

 

“Senior Second Lien Note Indenture”: the Senior Note Indenture entered or to be
entered into between Terra Capital and the Senior Second Lien Note Trustee.

 

“Senior Second Lien Note Intercreditor Agreement- Terra”: the intercreditor
agreement dated as of the date of the Senior Second Lien Note Indenture among
certain Guarantors, the Terra Facility Administrative Agent, the Senior Second
Lien Note Trustee and the Senior Secured Note Trustee.

 

“Senior Second Lien Note Trustee”: the trustee, together with its successors and
assigns in such capacity, appointed in accordance with the provisions of the
Senior Secured Note Indenture to act for the benefit of the holders of the
Senior Second Lien Notes.

 

20



--------------------------------------------------------------------------------

“Senior Second Lien Notes”: the Senior Secured Notes (including the Initial
Notes and the Exchange Notes, as such terms are defined in the Senior Secured
Note Indenture) issued or to be issued by Terra Capital pursuant to the Senior
Secured Note Indenture.

 

“Senior Secured Note Collateral”: the meaning specified in the Senior Secured
Note Intercreditor Agreement.

 

“Senior Secured Note Documents”: the meaning specified in the Senior Secured
Note Intercreditor Agreement, and includes the Senior Secured Notes and the
Senior Secured Note Indenture.

 

“Senior Secured Note Indenture”: the 12-7/8% Senior Note Indenture dated October
10, 2001 between Terra Capital and the Senior Secured Note Trustee.

 

“Senior Secured Note Intercreditor Agreement-Terra”: the Access, Use and
Intercreditor Agreement dated as of the Terra Facility Effective Date among the
Terra Guarantors, the Terra Facility Administrative Agent and the Senior Secured
Note Trustee.

 

“Senior Secured and Senior Second Note Intercreditor-MCC”: the Intercreditor
Agreement-Noteholders dated as of the date hereof among Terra Facility
Administrative Agent, the Administrative Agent, the Senior Second Lien Note
Trustee, the Senior Secured Note Trustee and certain Loan Parties.

 

“Senior Secured Note Trustee”: the trustee, together with its successors and
assigns in such capacity, appointed in accordance with the provisions of the
Senior Secured Note Indenture to act for the benefit of the holders of the
Senior Secured Notes.

 

“Senior Secured Notes”: the 12-7/8% Senior Secured Notes (including the Initial
Notes and the Exchange Notes, as such terms are defined in the Senior Secured
Note Indenture) due 2008 issued or to be issued by Terra Capital pursuant to the
Senior Secured Note Indenture.

 

“Shared Collateral”: the meaning specified in the Senior Secured Note
Intercreditor Agreement.

 

“Shared Collateral-MCC”: the “Shared Collateral” as defined in the Senior
Secured and Senior Second Note Intercreditor-MCC.

 

“Shared Current Asset Collateral”: the “Shared Collateral” as defined in the
Senior Second Lien Note Intercreditor Agreement.

 

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of “all liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives

 

21



--------------------------------------------------------------------------------

rise to a right of payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

 

“Stock”: shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.

 

“Stock Equivalents”: all securities convertible into or exchangeable for Stock
and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.

 

“Subordinated Debt” means all Debt of Terra and its Subsidiaries which is
subordinated in right of payment to the prior payment in full of the
Obligations.

 

“Subsidiary”: means, with respect to any Person, any corporation, partnership,
limited liability company or other business entity (a) of which an aggregate of
more than 50% of the outstanding Voting Stock is, at the time, directly or
indirectly, owned or controlled by such Person and/or one or more Subsidiaries
of such Person, or (b) of which the ordinary power to appoint the majority of
the members of the board of directors, managers, trustees or other controlling
Person is held by such Person and/or one or more Subsidiaries of such Person.
Each reference to a “Subsidiary” of Terra or any of its Subsidiaries shall be
deemed to exclude TNCLP and its Subsidiaries except (i) for purposes of Sections
6.1(k), 6.2(i), 6.3(n), 6.4(h) and 6.5(f) or (ii) as otherwise indicated.

 

“Subordinated MCHI Guaranty”: means the guaranty to be issued by MCHI, to the
Terra Facility Administrative Agent on behalf of the lenders under the Terra
Credit Facility as further described in Section 6.25.

 

“Supermajority Lenders”: Lenders holding Term Loans representing at least
66-2/3% of the aggregate principal amount of the Term Loans then outstanding.

 

“Superpriority Claim”: a claim against the Borrower or any of the MCC Guarantors
in any of the Cases which is an administrative expense claim with the priority
authorized under Section 364(c)(1) of the Bankruptcy Code, with priority over
any or all administrative expenses of the kind specified in Sections 503(b) or
507 of the Bankruptcy Code and over any or all other costs and expenses of the
kind specified in, or ordered pursuant to, Sections 105, 326, 330, 331, 506(c)
or 726 of the Bankruptcy Code. When used with reference to the claim of the
Administrative Agent or the Lenders, in respect of the Obligations, the term
Superpriority Claim shall mean a claim which has priority over all such costs
and expenses. When used with reference to any other party, such party shall have
a Superpriority Claim if its claim is an administrative expense claim having
priority over any administrative expenses of the kind specified in Sections
503(b) or 507 of the Bankruptcy Code or any of such other costs and expenses.

 

“Supplemental DIP Credit Agreement”: the post petition financing provided
pursuant to that Supplemental Post-Petition Credit Agreement dated as of
December 15, 2003 among the Borrower, the financial institutions named therein
as investors and DSC Chemicals, L.P. as agent (as the same has been amended,
modified or supplemented prior to the date hereof.).

 

“Tax Affiliate”: with respect to any Person, (a) any Subsidiary of such Person,
and (b) any Affiliate of such Person with which such Person files or is eligible
to file consolidated, combined or unitary Tax Returns.

 

22



--------------------------------------------------------------------------------

“Term Loan”: as defined in Section 2.1.

 

“Term Loan Commitment”: as to any Lender, the obligation of such Lender, if any,
to make a Term Loan to the Borrower hereunder in a principal amount not to
exceed the amount set forth under the heading “Term Loan Commitment” opposite
such Lender’s name on Schedule 1.1A, or, as the case may be, in the Assignment
and Acceptance pursuant to which such Lender became a party hereto, as the same
may be changed from time to time pursuant to the terms hereof. The original
aggregate amount of the Term Loan Commitment is $125,000,000.

 

“Term Loan Facility”: the Term Loan Commitments and the Term Loans made
thereunder.

 

“Term Loan Lender”: each Lender that has a Term Loan Commitment or is the holder
of a Term Loan.

 

“Term Loan Percentage”: as to any Term Loan Lender at any time, the percentage
which such Lender’s Term Loan Commitment then constitutes of the aggregate Term
Loan Commitments (or, at any time after the Closing Date, the percentage which
the aggregate principal amount of such Lender’s Term Loan then outstanding
constitutes of the aggregate principal amount of the Term Loans then
outstanding).

 

“Termination Date”: December 21, 2008.

 

“Terra”: Terra Industries Inc.

 

“Terra Canada”: Terra International (Canada) Inc., a corporation governed by the
laws of Ontario and an indirect wholly owned Subsidiary of Terra Capital.

 

“Terra Canada Debt”: Intercompany Debt, in an initial principal amount of
$47,301,147 outstanding as of the Terra Facility Effective Date, owed by Terra
Canada to Terra Capital.

 

“Terra Capital” means Terra Capital, Inc., a Delaware corporation.

 

“Terra Capital Holdings”: Terra Capital Holdings, Inc., a Delaware corporation.

 

“Terra Credit Facility”: that certain $150,000,000 Credit Agreement dated as of
December 21, 2004 among Terra Capital Inc, the Borrower and Terra Nitrogen (UK)
Limited as borrowers, Terra Industries Inc. and Terra Capital Holdings Inc. as
guarantors, Citicorp USA, Inc as administrative and collateral agent and the
lenders from time to time party thereto, together with the Loan Documents (as
defined therein).

 

“Terra Facility Administrative Agent”: the administrative agent from time to
time under the Terra Credit Facility.

 

“Terra Facility Effective Date”: October 10, 2001.

 

“Terra Guarantors”: Terra and the domestic Terra Subsidiaries.

 

“Terra SPA”: that certain stock purchase agreement dated as of August 9, 2004 by
and among the Borrower, Terra and MissChem Acquisition, Inc.

 

23



--------------------------------------------------------------------------------

“Terra Subsidiaries”: the Subsidiaries of Terra other than the Borrower and its
Subsidiaries.

 

“Terra Transaction”: has the meaning given to such term in the recitals.

 

“Terra UK”: Terra Nitrogen (U.K.), Limited, a company incorporated in England
and Wales.

 

“Terra UK Customer Debt”: Debt for borrowed money of a customer of Terra UK
owing to Capital Bank Plc or another financial institution in the United
Kingdom, provided that:

 

(a) such customer uses the entire principal proceeds of such Debt to pay for
goods and services purchased from Terra UK;

 

(b) such customer is required to repay such Debt in full within 12 months of the
date on which such Indebtedness is incurred;

 

(c) in the reasonable opinion of Terra UK, such customer is creditworthy; and

 

(d) it is a condition of the extension of credit by Capital Bank Plc (or such
other financial institution) to such customer that Terra UK guarantee a portion
of such Indebtedness.

 

“Terra UK Debt”: Intercompany Debt, in an initial principal amount of
$49,161,408 outstanding as of October 10, 2001, owed by Terra UK to Terra
Capital, and excluding the Terra UK Fixed Asset Secured Debt.

 

“Terra UK Debt Note”: the promissory note issued by Terra UK evidencing the
Terra UK Debt, dated as of October 10, 2001.

 

“Terra UK Fixed Asset Secured Debt”: the Intercompany Debt owing from Terra UK
to Terra UK Holdings in a maximum principal amount of $100,000,000, the
promissory note, guarantees, security interests and other supporting obligations
in respect of which constitute Senior Secured Note Collateral.

 

“Terra UK Holdings”: means Terra (U.K.) Holdings, Inc., a Delaware corporation.

 

“Title IV Plan”: a pension plan, other than a Multiemployer Plan, which is
covered by Title IV of ERISA to which Terra, any of its Subsidiaries or any
ERISA Affiliate has any obligation or liability (contingent or otherwise).

 

“TNCLP”:Terra Nitrogen Company, L.P., a Delaware limited partnership.

 

“TNCLP Minority Interest Payments”: dividends and distributions which are
legally required to be paid to holders of Common Units (other than Terra and its
Subsidiaries).

 

“TNLP”: Terra Nitrogen, Limited Partnership, a Delaware limited partnership.

 

“Total Outstandings”: at any time the aggregate principal amount of all Term
Loans outstanding at such time.

 

“Transferee”: the meaning set forth in Section 11.6(f).

 

24



--------------------------------------------------------------------------------

“Trinidad Interest”: (a) the capital stock or other equity interests of the
Borrower or its Subsidiaries in MCHI, MissChem (Barbados) SRL, MissChem Trinidad
Limited, FMCL, and/or any other Person that at any time owns an equity interest
in any of the foregoing, and (b) any interest, direct or indirect, of the
Borrower or its Subsidiaries in any rights or Property of FMCL, and (c) the
equity interests of the Borrower in FMCL LLC.

 

“United States”: the United States of America.

 

“Voting Stock”: Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).

 

“Withdrawal Liability”: with respect to the Borrower at any time, the aggregate
liability incurred (whether or not assessed) with respect to all Multiemployer
Plans pursuant to Section 4201 of ERISA or for increases in contributions
required to be made pursuant to Section 4243 of ERISA.

 

1.2. Terms Generally. The definitions in Section 1.1 shall apply equally to both
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. All references herein to Sections, Exhibits and Schedules shall be
deemed references to Sections and subsections of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require. References to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated or otherwise modified from time to time to the extent
permitted herein. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time. If any change in the accounting principles used in the
preparation of the most recent Financial Statements referred to in Section 5.1
is hereafter required or permitted by the rules, regulations, pronouncements and
opinions of the Financial Accounting Standards Board or the American Institute
of Certified Public Accountants (or any successors thereto) and such change is
adopted by the Borrower with the agreement of its independent public accountants
and results in a change in the results of any of the calculations required by
Section 6 which would not have occurred had such accounting change not occurred,
the parties hereto agree to enter into negotiations in order to amend such
provisions so as to equitably reflect such change with the desired result that
the criteria for evaluating compliance with such covenants by the Borrower shall
be the same after such change as if such change had not been made; provided,
however, that no change in GAAP that would affect a calculation that measures
compliance with any covenant contained in Section 6 shall be given effect until
such provisions are amended to reflect such changes in GAAP.

 

1.3. Accounting Terms. Any accounting term not otherwise specifically defined in
this Agreement shall have the meaning customarily given to such term in
accordance with generally accepted accounting principles, consistently applied.
Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is required to be made for the purpose of this Agreement, it shall
be done in accordance with generally accepted accounting principles, to the
extent applicable, except where such principles are inconsistent with the
requirements of this Agreement.

 

25



--------------------------------------------------------------------------------

SECTION 2

 

AMOUNT AND TERMS OF COMMITMENT

 

2.1. Term Loan Commitments. Subject to the terms and conditions hereof, on the
Extension Date, the Term Loan Lenders severally and not jointly with the other
Term Loan Lenders agree to extend the maturity of the outstanding term loans
(each, a “Term Loan”, and collectively the “Loans”) to the Borrower in an amount
for each Term Loan Lender not to exceed the amount of the Term Loan Commitment
of such Lender. The Term Loans of each Term Loan Lender as extended shall mature
and, unless earlier accelerated or payable in accordance with the terms of this
Agreement, shall be payable in full on the Termination Date.

 

2.2. Term Loans. On the Extension Date, the Term Loans so extended shall be Base
Rate Loans.

 

2.3. Revolving Credit Commitments. On the Extension Date, the Revolving Credit
Commitments are hereby irrevocably cancelled.

 

2.4. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Term Loan Lender, the unpaid principal amount of each Term Loan
of such Term Loan Lender on the Termination Date (or on such earlier date on
which the Loans become due and payable pursuant to Section 7). The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of the appropriate Term Loan Lender interest on each Term Loan in
accordance with Section 2.5.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

 

(c) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 11.6(d), and shall record in the Register, with
separate sub-accounts for each Lender, (i) the amount of each Loan made
hereunder and any Note evidencing such Loan, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) both the amount of any payment received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

 

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to Sections 2.4(b) and (c) shall, to the extent permitted by applicable
law, be prima facie evidence of the existence and amounts of the obligations of
the Borrower therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

 

(e) The Borrower agrees that, upon request by any Lender to the Administrative
Agent notified to the Borrower, the Borrower will execute and deliver to such
Lender a promissory note of the Borrower evidencing any Term Loans, of such
Lender, substantially in the form of Exhibit A (a “Note”) with appropriate
insertions as to date and principal amount; provided, that delivery of Notes
shall not be a condition precedent to the occurrence of the Extension Date. Each
Lender is hereby authorized to record the date and amount of each Loan made by
such Lender and the date and amount of each payment or

 

26



--------------------------------------------------------------------------------

prepayment of principal thereof, on the schedule (or any continuation of the
schedule) annexed to and constituting a part of each of its Notes, and any such
recordation shall, to the extent permitted by applicable law, constitute prima
facie evidence of the accuracy of the information so recorded, provided that the
failure to make any such recordation (or any error therein) shall not affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower in accordance with the terms of this Agreement.

 

2.5. Interest Rates and Payment Dates; Computation of Interest and Fees. (a)
Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the higher of (i)
Adjusted LIBOR plus the Applicable Margin, or (ii) 9.56%.

 

(b) Each Base Rate Loan shall bear interest for each day on which it is
outstanding at a rate equal to the higher of (i) the Base Rate plus the
Applicable Margin, or (ii) 9.56%.

 

(c) Notwithstanding the foregoing, at any time after the occurrence and during
the continuance of an Event of Default, the Loans shall bear interest at a rate
per annum equal to the higher of (i) the Base Rate plus the Applicable Margin,
or (ii) 9.56%, in each case plus 2.00%.

 

(d) Interest accruing pursuant to this Section 2.5 shall be payable in arrears
on each Interest Payment Date; provided that interest accruing pursuant to
paragraph (c) of this Section shall be payable from time to time on demand.
Interest in respect of any Loan hereunder shall accrue from and including the
date of such Loan to but excluding the date on which such Loan is paid in full

 

(e) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to Base
Rate Loans the rate of interest on which is calculated on the basis of the
Citibank Base Rate, the interest thereon shall be calculated on the basis of a
365- (or 366-, as the case may be) day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lender of each determination of a Eurodollar Rate. Any change in the interest
rate on a Loan resulting from a change in the Base Rate or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such change becomes effective. The Administrative Agent shall as
soon as practicable notify the Borrower of the effective date and the amount of
each such change in interest rate.

 

(f) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be presumptive evidence in the absence
of manifest error. The Administrative Agent shall, at the request of the
Borrower, deliver to the Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate hereunder.

 

(g) Provided that no Default or Event of Default has occurred and is continuing,
with respect to any interest payment to be made in accordance with Section
2.5(d) hereof (other than interest to be paid on the Termination Date or on any
date that the Loans become due and payable in accordance with Section 7 hereof),
no later than two Business Days prior to such Interest Payment Date the Borrower
may advise the Administrative Agent that it will make such interest payment in
kind. If such election is made the applicable interest rate for such period
shall be increased by 2.00% per annum. Interest paid in kind under this
paragraph (g) shall be payable in cash on the earliest to occur of (i) the date
that the Loans become due and payable under Section 7 hereof, or (ii) the
Termination Date.

 

2.6. Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
12:00 P.M., New York City time, on the third Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may

 

27



--------------------------------------------------------------------------------

only be made on the last day of an Interest Period with respect thereto. The
Borrower may elect from time to time to convert Base Rate Loans to Eurodollar
Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 12:00 P.M., New York City time, on the third Business Day
preceding the proposed conversion date (which notice shall specify the length of
the initial Interest Period therefor), provided that no Base Rate Loan hereunder
may be converted into a Eurodollar Loan when any Default or Event of Default has
occurred and is continuing and the Administrative Agent or the Required Lenders
have determined in its or their sole discretion not to permit such conversions.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each Lender thereof.

 

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan hereunder may be continued as such when any Default or Event of Default has
occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuations, and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to Base Rate Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each Lender thereof.

 

2.7. Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

 

(a) the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

 

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period in good faith by such Required Lenders will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given, any Loans hereunder that were to have been converted on the
first day of such Interest Period to Eurodollar Loans shall be continued as Base
Rate Loans and (z) any outstanding Eurodollar Loans hereunder shall be
converted, on the last day of the then-current Interest Period, to Base Rate
Loans; provided that if the circumstances giving rise to such notice shall cease
or otherwise become inapplicable to such Required Lenders, then such Required
Lenders shall promptly give notice of such change in circumstances to the
Administrative Agent and the Borrower. Until such notice has been withdrawn by
the Administrative Agent, no further Eurodollar Loans hereunder shall be made or
continued as such, nor shall the Borrower have the right to convert Loans
hereunder to Eurodollar Loans.

 

2.8. Optional Prepayment of Loans. The Borrower may at any time and from time to
time prepay the Term Loans, in whole or in part, upon twenty days irrevocable
notice to the Administrative Agent which notice shall specify the date and
amount of prepayment and whether the prepayment is of Eurodollar Loans or Base
Rate Loans; provided that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.12. Upon receipt of any such notice
of prepayment the Administrative Agent shall notify each relevant Lender thereof
on the date of receipt of such notice. If any such notice is given (i) at

 

28



--------------------------------------------------------------------------------

any time prior to the second anniversary of the Extension Date, an amount equal
to 104.4% of the principal amount specified in the notice shall be payable on
the date specified therein, (ii) at any time after the second anniversary of the
Extension Date but prior to the third anniversary of the Extension Date, an
amount equal to 103.3% of the principal amount specified in the notice shall be
payable on the date specified therein; and (iii) at any time after the third
anniversary of the Extension Date and prior to the Termination Date, an amount
equal to 102.5% of the principal amount specified in the notice shall be payable
on the date specified therein, in each case together with accrued interest to
such date on the amount prepaid; provided that, the Borrower may prepay up to
$25,000,000 (in the aggregate and less any amounts prepaid at 101% of the
principal amount pursuant to the first proviso to Section 2.9(b)) at any time
prior to the first anniversary of the Extension Date upon 30 days irrevocable
notice to the Administrative Agent complying with this Section at which time an
amount equal to 101% of the principal amount specified in the notice shall be
payable on the date specified therein. Partial prepayments shall be in a minimum
aggregate principal amount of $5,000,000 and increments of $1,000,000. Amounts
to be applied in connection with prepayments made pursuant to this Section 2.8
shall be applied pro rata among the Term Loans. In the event that Terra or any
of its Subsidiaries (i) request that the Required Lenders consent to an
amendment to Section 6.24(c) hereof to increase the amount of Debt permitted to
be incurred by PLNL thereunder, (ii) such request is a bona fide, good faith
proposal and the board of PLNL has authorized the making thereof; and (iii) the
Required Lenders fail to consent to such request within 30 days of written
request therefor, the Borrower may within 90 days of such failure to consent,
prepay the Term Loans in whole in accordance with this Section 2.8 provided that
the applicable prepayment premium with respect to such prepayment will be 50% of
the prepayment premium that would otherwise have been payable.

 

2.9. Mandatory Prepayment. (a) In the event of any Asset Sale or casualty or
condemnation of any Property of the Borrower or any of its Subsidiaries
(including the Trinidad Interests or any part thereof) occurring prior to the
Termination Date that results in Net Cash Proceeds in excess of $1,000,000 in
the aggregate, or any prepayment required pursuant to Section 6.24, (x) the
Borrower shall promptly notify the Administrative Agent of such proposed Asset
Sale or such casualty or condemnation or receipt of proceeds of such Asset Sale,
casualty or condemnation (including the amount of the estimated Net Cash
Proceeds to be received by the Borrower or such Subsidiary in respect thereof)
and (y) promptly upon receipt by the Borrower or such Subsidiary of the Net Cash
Proceeds of such Asset Sale, casualty or condemnation, the Borrower shall
deliver all of such Net Cash Proceeds in excess of $1,000,000 in the aggregate
to the Administrative Agent for application to the then outstanding Loans and
prepayment premium as set forth in Section 2.9(b) below. Nothing herein
contained shall impair or otherwise affect the prohibitions against the
disposition of Property or Asset Sales contained herein and in the Loan
Documents. Any proceeds of an Asset Sale, casualty or condemnation in this
Section 2.9(a) designated to pay actual taxes payable and costs of such Asset
Sale, casualty or condemnation shall be held by the Administrative Agent in
escrow until applied to such taxes and costs.

 

(b) Amounts to be applied in connection with prepayments made pursuant to
paragraph (a) of this Section 2.9 shall be applied, pro rata such that if any
mandatory prepayment notice is given or payment received: (i) at any time prior
to the second anniversary of the Extension Date, an amount equal to 104.4% of
the principal amount together with accrued and unpaid interest of the respective
Term Loans shall be payable on the date specified therein or upon which payment
is received; (ii) at any time after the second anniversary of the Extension Date
but prior to the third anniversary of the Extension Date, 103.2% of the
principal amount together with accrued and unpaid interest of the respective
Term Loans shall be payable on the date specified therein or upon which payment
is received; and (iii) at any time after the third anniversary of the Extension
Date and prior to the Termination Date, 102.4% of the principal amount together
with accrued and unpaid interest of the respective Term Loans shall be payable
on the date specified therein or upon which payment is received, provided that,
with respect to the first $25,000,000 of the Loans (in the aggregate and less
any amounts prepaid at 101% of the principal amount

 

29



--------------------------------------------------------------------------------

pursuant to the first proviso to Section 2.8) required at any time prior to the
first anniversary of the Extension Date to be repaid pursuant to paragraph (a)
of this Section 2.9, when a mandatory prepayment notice is given or payment
received in respect thereof, an amount equal to 101% of the principal amount
together with accrued and unpaid interest of the respective Term Loans shall be
payable on the date specified therein or upon which payment is received.

 

2.10. Pro Rata Treatment, Etc. (a) Each borrowing by the Borrower from the
Lenders hereunder, all payments and prepayments of principal and interest in
respect of the Loans (except as provided in Section 2.14) and all payments of
Fees (unless otherwise specified) shall be made pro rata among the Lenders in
accordance with their respective Term Loan Percentages.

 

(b) All payments (including prepayments) by the Borrower hereunder and under the
Notes (whether on account of principal, interest, fees or otherwise) shall be
made without set off or counterclaim in Dollars in immediately available funds
at the Funding Office by 2:00 P.M., New York City time, on the date on which
such payment shall be due, provided that if any payment hereunder would become
due and payable on a day other than a Business Day such payment shall become due
and payable on the next succeeding Business Day and, with respect to payments of
principal, interest thereon shall be payable at the then applicable rate during
such extension.

 

(c) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

 

2.11. Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than six Eurodollar Tranches shall
be outstanding at any one time.

 

2.12. Indemnity. The Borrower agrees to indemnify each Lender and the
Administrative Agent for, and to hold each Lender and the Administrative Agent
harmless from, any actual loss or expense that such Lender or Administrative
Agent may sustain or incur as a consequence of (a) default by the Borrower in
making a borrowing of, conversion into or continuation of Eurodollar Loans after
the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto. Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the

 

30



--------------------------------------------------------------------------------

applicable rate of interest for such Loans provided for herein (excluding,
however, the Applicable Margin included therein, if any) over (ii) the amount of
interest (as reasonably determined by such Lender) that would have accrued to
such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the interbank eurodollar market. A certificate as
to any amounts payable pursuant to this Section submitted to the Borrower by any
Lender or Administrative Agent shall, to the extent permitted by applicable law,
constitute prima facie evidence of the amounts claimed due. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

2.13. Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority, in each case, made
subsequent to the date hereof:

 

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Loan made by it or change the basis of taxation
of payments to such Lender in respect thereof (except for Non-Excluded Taxes or
Excluded Taxes covered by Section 2.14 and changes in the rate of tax on the
overall net income of such Lender); or

 

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or

 

(iii) shall impose on such Lender any other condition; and the result of any of
the foregoing is to increase the cost to such Lender, by an amount that such
Lender deems to be material, of making, converting into, continuing or
maintaining Eurodollar Loans or to reduce any amount receivable hereunder in
respect thereof, then, in any such case, the Borrower shall promptly pay such
Lender, upon its demand, any additional amounts necessary to compensate such
Lender for such increased cost or reduced amount receivable. If any Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall promptly notify the Borrower (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled.

 

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.

 

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Section, the Borrower shall

 

31



--------------------------------------------------------------------------------

not be required to compensate a Lender pursuant to this Section for any amounts
incurred more than 180 days prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such 180 days period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

 

2.14. Taxes. (a) All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority. If any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or Other Taxes are required to be withheld
from any amounts payable to the Administrative Agent or any Lender hereunder,
the amounts so payable to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Excluded
Taxes. “Excluded Taxes” are any Taxes (i) that are attributable to such Lender’s
failure to comply with the requirements of paragraph (d) or (e) of this Section
or (ii) that are United States withholding taxes imposed on amounts payable to
such Lender at the time such Lender becomes a party to this Agreement, except to
the extent that such Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
Non-Excluded Taxes pursuant to this paragraph, or (iii) net income taxes, gross
receipt taxes (imposed in lieu of net income taxes) and franchise taxes (imposed
in lieu of net income taxes) imposed on the Administrative Agent or any Lender
as a result of a present or former connection between the Administrative Agent
or such Lender and the jurisdiction of the Governmental Authority imposing such
tax or any political subdivision or taxing authority thereof or therein (other
than any such connection arising solely from the Administrative Agent or such
Lender having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Loan Document).

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by the
Borrower (or other evidence acceptable to the Administration Agent in its sole
discretion) showing payment thereof. If the Borrower fails to pay any
Non-Excluded Taxes or Other Taxes when due to the appropriate taxing authority
or fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, the Borrower shall indemnify the Administrative
Agent and the Lenders for any incremental taxes, interest or penalties that may
become payable by the Administrative Agent or any Lender as a result of any such
failure.

 

(d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form to be
supplied by the Administrative Agent and a Form W-8BEN, or any subsequent
versions

 

32



--------------------------------------------------------------------------------

thereof or successors thereto, properly completed and duly executed by such
Non-U.S. Lender claiming complete exemption from, or a reduced rate of, U.S.
federal withholding tax on all payments by the Borrower under this Agreement and
the other Loan Documents. Such forms shall be delivered by each Non-U.S. Lender
on or before the date it becomes a party to this Agreement (or, in the case of
any Participant, on or before the date such Participant purchases the related
participation). In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the Borrower at
any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.

 

(e) If the Administrative Agent or any Lender determines, in its good faith
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.14, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
2.14 with respect to the Non-Excluded Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

 

(f) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

2.15. Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.13 or 2.14(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided that such designation is made on terms
that, in the good faith judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to Section
2.13 or 2.14(a).

 

2.16. Fees. (a) The Borrower agrees to pay to the Administrative Agent the fees
in the amounts and on the dates from time to time agreed to in writing by the
Borrower and the Administrative Agent.

 

(b) The Borrower agrees to pay on the Extension Date the fees set forth in the
Amendment Letter.

 

2.17. Nature of Fees. All Fees shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (for the respective accounts of the
Administrative Agent, the Joint

 

33



--------------------------------------------------------------------------------

Lead Arrangers and the Lenders), as provided herein. Once paid, none of the Fees
shall be refundable under any circumstances.

 

2.18. Priority and Liens. (a) The Borrower and each MCC Guarantor hereby
covenant, represent and warrant that the Obligations of the Borrower and each
MCC Guarantor hereunder and under the other Loan Documents were and as of the
Extension Date continue to be, secured by a perfected first priority lien on all
property of the Debtors, subject to Permitted Liens.

 

(b) As to all Collateral, including without limitation, all cash, Cash
Equivalents and real property the title to which is held by any of the Borrower
or any MCC Guarantor, or the possession of which is held by the Borrower or any
MCC Guarantor in the form of a leasehold interest, such Loan Party hereby as of
the date of entry of the Interim Order assigns and conveys as security, grants a
security interest in, hypothecates, mortgages, pledges and sets over unto the
Administrative Agent all of the right, title and interest of the Borrower and
such MCC Guarantor in all of such Collateral, including without limitation, all
cash, Cash Equivalents – MCC and owned real property and in all such leasehold
interests, together in each case with all of the right, title and interest of
the Borrower and such MCC Guarantor in and to all buildings, improvements, and
fixtures related thereto, any lease or sublease thereof, all general intangibles
relating thereto and all proceeds thereof to the extent constituting Collateral.
The Borrower and each MCC Guarantor acknowledge that, pursuant to the Orders,
the Liens granted in favor of the Administrative Agent (on behalf of the
Lenders) in all of the Collateral were perfected without the recordation of any
Uniform Commercial Code financing statements, notices of Lien or other
instruments of mortgage or assignment. The Borrower and each MCC Guarantor
further agree that (a) the Administrative Agent shall have the rights and
remedies set forth in Section 10 in respect of the Collateral and (b) on the
Extension Date the Borrower and each of the MCC Guarantors shall enter into
separate security agreements, pledge agreements and fee and leasehold (if any)
mortgages with respect to such Collateral on terms reasonably satisfactory to
the Administrative Agent.

 

2.19. No Discharge; Survival of Claims. The Borrower and each MCC Guarantor
agrees that its Obligations arising hereunder were not discharged by the entry
of the Confirmation Order (and each of the Borrower and each MCC Guarantor,
pursuant to Section 1141(d)(4) of the Bankruptcy Code, hereby waives any such
discharge) and the Liens granted to the Administrative Agent pursuant to the
Orders and described in Section 2.18 shall not be affected in any manner by the
entry of a Confirmation Order.

 

SECTION 3

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders and the Administrative Agent to enter into this Agreement,
the Borrower and each Guarantor jointly and severally represent and warrant to
the Lenders and the Administrative Agent that, on and as of the Extension Date,
after giving effect to the making, or the continuation, of the Loans and other
financial accommodations on the Extension Date and the date of each drawing or
extension of credit under the Terra Credit Facility:

 

3.1. Corporate Existence; Compliance with Law. Each Loan Party (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation; (b) is duly qualified as a foreign
corporation and in good standing under the laws of each jurisdiction where such
qualification is necessary, except where the failure to be so qualified or in
good standing would not have a Material Adverse Effect; (c) has all requisite
power and authority and the legal right to own, pledge,

 

34



--------------------------------------------------------------------------------

mortgage and operate its properties, to lease the property it operates under
lease and to conduct its business as now or currently proposed to be conducted;
(d) is in compliance with its Constituent Documents; (e) is in compliance with
all applicable Requirements of Law except where the failure to be in compliance
would not in the aggregate have a Material Adverse Effect; and (f) has all
necessary licenses, permits, consents or approvals from or by, has made all
necessary filings with, and has given all necessary notices to, each
Governmental Authority having jurisdiction, to the extent required for such
ownership, operation and conduct, except for licenses, permits, consents,
approvals or filings which can be obtained or made by the taking of ministerial
action to secure the grant or transfer thereof or the failure to obtain or make
would not in the aggregate have a Material Adverse Effect.

 

3.2. Corporate Power; Authorization; Enforceable Obligations.

 

(a) The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party and the consummation of the transactions
contemplated thereby:

 

(i) are within such Loan Party’s corporate, limited liability company,
partnership or other powers;

 

(ii) have been duly authorized by all necessary corporate action, including the
consent of shareholders where required and in the case of the Borrower and the
MCC Guarantors, the Confirmation Order;

 

(iii) do not and will not (A) contravene any Loan Party’s or any of its
Subsidiaries’ respective Constituent Documents, (B) violate any other applicable
Requirement of Law applicable to any Loan Party (including Regulations U and X
of the Federal Reserve Board), or any order or decree of any Governmental
Authority or arbitrator applicable to any Loan Party, (C) conflict with or
result in the breach of, or constitute a default under, or result in or permit
the termination or acceleration of, any Contractual Obligation of any Loan Party
or any of its Subsidiaries, or (D) result in the creation or imposition of any
Lien upon any of the property of any Loan Party or any of its Subsidiaries,
other than those in favor of the Administrative Agent and the Lenders pursuant
to the Security Documents and Liens securing the Terra Credit Facility, the
Senior Second Lien Note Documents and the Senior Secured Note Documents; and

 

(iv) do not require the consent of, authorization by, approval of, notice to, or
filing or registration with, any Governmental Authority or any other Person,
other than those listed on Schedule 3.2 and which have been obtained or made,
copies of which have been or will be delivered to the Administrative Agent
pursuant to Section 4.1, and each of which on the Extension Date will be in full
force and effect and, with respect to the Collateral, filings required to
perfect the Liens created by the Security Documents.

 

(b) This Agreement has been, and each of the other Loan Documents will have been
upon delivery thereof pursuant to the terms of this Agreement, duly executed and
delivered by each Loan Party thereto. This Agreement is, and the other Loan
Documents will be, when delivered hereunder, the legal, valid and binding
obligation of each Loan Party thereto, enforceable against such Loan Party in
accordance with its terms.

 

3.3. Ownership of Subsidiaries. (a) Set forth on Part I of Schedule 3.3 hereto
is a complete and accurate list showing, as of the Extension Date, all Material
Subsidiaries of Terra and, as to each such Subsidiary, the jurisdiction of its
incorporation, the number of shares of each class of Stock authorized (if
applicable), the number outstanding on the Extension Date and the number and
percentage of the outstanding shares of each such class owned (directly or
indirectly) by Terra. No Stock of any

 

35



--------------------------------------------------------------------------------

Subsidiary of Terra is subject to any outstanding option, warrant, right of
conversion or purchase or any similar right (except in respect of the Common
Units). All of the outstanding Stock of each Subsidiary of Terra owned (directly
or indirectly) by Terra has been validly issued, is fully paid and
non-assessable and is owned by Terra or a Subsidiary of Terra, free and clear of
all Liens (other than the Lien created pursuant to the Security Documents and
any Permitted Lien). Except as set forth in Schedule 3.3, neither Terra nor any
such Subsidiary is a party to, or has knowledge of, any agreement binding on it
which restricts the transfer or hypothecation of any Stock of any such
Subsidiary, other than the Loan Documents. Terra does not own or hold, directly
or indirectly, any Stock of any Person other than such Subsidiaries and
Investments permitted by Section 6.3.

 

(b) Part II of Schedule 3.3 sets forth, as of the date hereof, the name,
location, chief executive office or sole place of business, location of
Inventory and Equipment (as each such term is defined in the New York UCC) of
the Borrower and each MCC Guarantor.

 

3.4. Financial Statements.

 

(a) The Borrower has furnished the Administrative Agent and the Lenders with
copies of (i) the annual audit report as of June 30, 2004 and the accompanying
financial statements of the Borrower and its Subsidiaries and (ii) unaudited
financial statements of the Borrower and its Subsidiaries as of, and for the
interim period ending September 30, 2004. All such financial statements fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as at such dates and the results of their operations for the fiscal
periods ended on such dates all in accordance with GAAP (except for the omission
of footnotes and subject to normal year-end audit adjustments with respect to
such unaudited statements, applied on a consistent basis, except as otherwise
noted therein. The Borrower and its Subsidiaries have no material contingent
liabilities other than as indicated on said financial statements;

 

(b) Terra has furnished the Administrative Agent and the Lenders with copies of
(i) the annual audit report as of December 31, 2003 and the accompanying
financial statements of Terra and its Subsidiaries (at such time) and (ii)
unaudited financial statements of Terra and its Subsidiaries (at such time) as
of, and for the interim period ending September 30, 2004. All such financial
statements fairly present in all material respects the financial condition of
Terra and its Subsidiaries as at such dates and the results of their operations
for the fiscal periods ended on such dates all in accordance with GAAP (except
for the omission of footnotes and subject to normal year-end audit adjustments
with respect to such unaudited statements, applied on a consistent basis, except
as otherwise noted therein. Terra and its Subsidiaries have no material
contingent liabilities other than as indicated on said financial statements;

 

(c) Neither Terra nor any of its Subsidiaries has any material obligation,
contingent liability or liability for taxes, long-term leases or unusual forward
or long-term commitment which is not either (i) reflected in the Financial
Statements referred to in clause (a) above or in the notes thereto or (ii)
permitted by this Agreement.

 

3.5. Material Adverse Change. Since the date of the Amendment Letter, there has
been no Material Adverse Change and there have been no events or developments
that in the aggregate have had a Material Adverse Effect.

 

3.6. Solvency. Both before and after giving effect to (a) the Loans to be
continued on the Extension Date, (b) the consummation of the other financing
transactions contemplated hereby and (c) the payment and accrual of all
transaction costs in connection with the foregoing, each Loan Party is Solvent.

 

36



--------------------------------------------------------------------------------

3.7. Litigation. There are no pending or, to the knowledge of Borrower or any
Guarantor, threatened actions, investigations or proceedings affecting Terra or
any of its Material Subsidiaries before any court, Governmental Authority or
arbitrator which would reasonably be expected to be adversely determined and
which, if adversely determined, would have a Material Adverse Effect. The
performance of any action by any Loan Party required or contemplated by any of
the Loan Documents is not restrained or enjoined (either temporarily,
preliminarily or permanently). Schedule 3.7 lists all litigation pending against
any Loan Party at the date hereof which, if adversely determined, would have a
Material Adverse Effect.

 

3.8. Taxes.

 

(a) All federal, state, provincial, local and foreign income and franchise and
other material tax returns, reports and statements (collectively, the “Tax
Returns”) required to be filed by each Loan Party and each of its Subsidiaries
and its Tax Affiliates have been filed with the appropriate Governmental
Authorities in all jurisdictions in which such Tax Returns are required to be
filed, all such Tax Returns are true and correct in all material respects, and
all material taxes, charges and other impositions reflected therein or otherwise
due and payable have been paid prior to the date on which any fine, penalty,
interest, late charge or loss may be added thereto for non-payment thereof
except where contested in good faith and by appropriate proceedings if adequate
reserves therefor have been established on the books of each Loan Party and each
of its Subsidiaries or such Tax Affiliate in conformity with GAAP. Except as set
forth on Schedule 3.8 (or as otherwise notified from time to time after the
Extension Date in writing to the Administrative Agent) no Tax Return is under
audit or examination by any Governmental Authority and no notice of such an
audit or examination or any assertion of any claim for Taxes has been given or
made by any Governmental Authority. Proper and accurate amounts have been
withheld by each Loan Party and each of its Tax Affiliates from their respective
employees for all periods in compliance (in all material respects) with the tax,
social security and unemployment withholding provisions of applicable
Requirements of Law and such withholdings have been timely paid to the
respective Governmental Authorities.

 

(b) No Loan Party, any of its Subsidiaries or any of its Tax Affiliates has (i)
except as set forth on Schedule 3.8 (or as otherwise notified from time to time
after the Extension Date in writing to the Administrative Agent) executed or
filed with the IRS or any other Governmental Authority any agreement or other
document extending, or having the effect of extending, the period for the filing
of any Tax Return or the assessment or collection of any charges; (ii) any
obligation under any tax sharing agreement or arrangement other than that to
which the Administrative Agent has a copy prior to the date hereof; or (iii)
been a member of an affiliated, combined or unitary group other than the group
of which a Loan Party is the common parent.

 

3.9. Full Disclosure. The written information prepared or furnished by the Loan
Parties or on their behalf (by their officers or advisors (including legal,
environmental and financial advisors and consultants)) in connection with this
Agreement or the consummation of the financing when taken as a whole does not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein or herein not misleading.

 

3.10. Margin Regulations. Neither Terra, the Borrower nor their respective
Material Subsidiaries is engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U of the Federal Reserve Board), and no proceeds of any Loan will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock in contravention of Regulation U or X
of the Federal Reserve Board.

 

37



--------------------------------------------------------------------------------

3.11. No Burdensome Restrictions; No Defaults.

 

(a) Neither Terra nor any of its Subsidiaries (i) is a party to any Contractual
Obligation the compliance with which would have a Material Adverse Effect or the
performance of which by any thereof, either unconditionally or upon the
happening of an event, will result in the creation of a Lien (other than a Lien
permitted under Section 6.2) on the property or assets of any thereof or (ii) is
subject to any charter or corporate restriction which would have a Material
Adverse Effect.

 

(b) Neither Terra nor any of its Subsidiaries is in default under or with
respect to any Contractual Obligation owed by it and, to the knowledge of
Borrower and each Guarantor, no other party is in default under or with respect
to any Contractual Obligation owed to Terra or its Subsidiaries, other than, in
either case, those defaults which in the aggregate would not have a Material
Adverse Effect.

 

(c) No Default or Event of Default has occurred and is continuing.

 

(d) To the best knowledge of Borrower and each Guarantor, there is no
Requirement of Law applicable to any Loan Party the compliance with which by
such Loan Party would have a Material Adverse Effect.

 

3.12. Investment Company Act; Public Utility Holding Company Act. No Loan Party
nor any of its Subsidiaries is (a) an “investment company” or an “affiliated
person” of, or “promoter” or “principal underwriter” for, an “investment
company,” as such terms are defined in the Investment Company Act of 1940, as
amended or (b) a “holding company,” or an “affiliate” or a “holding company” or
a “subsidiary company” of a “holding company,” as each such term is defined and
used in the Public Utility Holding Act of 1935, as amended.

 

3.13. Insurance. All policies of insurance of any kind or nature of Terra or any
of its Subsidiaries, including policies of life, fire, theft, product liability,
public liability, property damage, other casualty, employee fidelity, workers’
compensation and employee health and welfare insurance, are in full force and
effect and are of a nature and provide such coverage as is sufficient and as is
customarily carried by businesses of the size and character of such Person. None
of Terra or any of its Subsidiaries has been refused insurance for any material
coverage for which it had applied or had any policy of insurance terminated
(other than at its request).

 

3.14. Labor Matters.

 

(a) There are no strikes, work stoppages, slowdowns or lockouts pending or
threatened against or involving Terra or any of its Subsidiaries, other than
those which in the aggregate would not have a Material Adverse Effect.

 

(b) There are no unfair labor practices, grievances or complaints pending, or,
to the knowledge of the Borrower or any Guarantor, threatened against or
involving Terra or any of its Subsidiaries, nor are there any arbitrations or
grievances threatened involving Terra or any of its Subsidiaries, other than
those which, in the aggregate, if resolved adversely to Terra or such
Subsidiary, would not have a Material Adverse Effect.

 

(c) Except as set forth on Schedule 3.14, as of the Extension Date, there is no
collective bargaining agreement covering any of the employees of Terra or its
Subsidiaries.

 

38



--------------------------------------------------------------------------------

(d) Schedule 3.14 sets forth as of the date hereof, all material consulting
agreements, executive employment agreements, executive compensation plans,
deferred compensation agreements, employee stock purchase and stock option plans
and severance plans of Terra and any of its Subsidiaries.

 

3.15. ERISA.

 

(a) Schedule 3.15 separately identifies as of the date hereof all Title IV
Plans, all Multiemployer Plans and all Foreign Plans.

 

(b) Each employee benefit plan of Terra or any of its Subsidiaries which is
intended to qualify under Section 401 of the Code does so qualify, and any trust
created thereunder is exempt from tax under the provisions of Section 501 of the
Code, except where all such failures would not have a Material Adverse Effect.

 

(c) Each Title IV Plan is in compliance in all material respects with applicable
provisions of ERISA, the Code and other Requirements of Law except for
non-compliances that in the aggregate would not have a Material Adverse Effect.

 

(d) There has been no, nor is there reasonably expected to occur, any ERISA
Event which would have a Material Adverse Effect.

 

(e) Except to the extent set forth on Schedule 3.15, none of Terra, any of its
Subsidiaries or any ERISA Affiliate would have any Withdrawal Liability as a
result of a complete withdrawal as of the date hereof from any Multiemployer
Plan.

 

(f) The accrued and vested liability under each Foreign Plan and under all
Foreign Plans in the aggregate does not exceed the amount of such liability
reflected in the Financial Statements by an amount which could reasonably be
expected to have a Material Adverse Effect, after taking into account the
availability of any assets of such Foreign Plan or otherwise specifically
allocable to such liability.

 

3.16. Environmental Matters.

 

(a) Except as set forth on Schedule 3.16, the operations of each Group Member
have been and are in compliance with all Environmental Laws, including obtaining
and complying in all material respects with all Permits required by
Environmental Laws (“Environmental Permits”), other than non-compliances that in
the aggregate would not have a reasonable likelihood of any Group Member
incurring Environmental Liabilities and Costs in excess of $5,000,000.

 

(b) Except as set forth on Schedule 3.16, each Group Member has obtained and
currently possess all Environmental Permits necessary for its operations, all
such Permits are in good standing and each Group Member is in compliance with
the terms and conditions of such Permits except for failures that in the
aggregate would not have a reasonable likelihood of any Group Member incurring
Environmental Liabilities and Costs in excess of $5,000,000.

 

(c) Except as set forth on Schedule 3.16, no Group Member or any Real Property
currently or, to its knowledge, previously owned, operated or leased by or for
any Group Member or any of its Subsidiaries is subject to any pending or, to its
knowledge threatened, written claim, order, agreement, notice of violation,
notice of potential liability or other allegation or is the subject of any
pending or, to its knowledge, threatened proceeding or governmental
investigation under or pursuant to Environmental Laws other than those that in
the aggregate would not have a reasonable likelihood of any Group Member
incurring Environmental Liabilities and Costs in excess of $5,000,000.

 

39



--------------------------------------------------------------------------------

(d) Except as set forth on Schedule 3.16, no Group Member is a treatment,
storage or disposal facility requiring a permit under the Resource Conservation
and Recovery Act, 42 U.S.C. § 6901 et seq., the regulations thereunder or any
state analog.

 

(e) Except as set forth on Schedule 3.16, there are no facts, circumstances or
conditions arising out of or relating to the operations or ownership of Real
Property owned or operated by any Group Member that could reasonably be expected
to give rise to Environmental Liabilities and Costs which are not specifically
included in the financial information furnished to the Lenders other than those
that in the aggregate would not have a reasonable likelihood of resulting in any
Group Member incurring Environmental Liabilities and Costs in excess of
$5,000,000.

 

(f) Except as set forth on Schedule 3.16, as of the date hereof, no
Environmental Lien has attached to any property of any Group Member or any of
its Subsidiaries and to its knowledge no facts, circumstances or conditions
exist that could reasonably be expected to result in any such lien attaching to
any such property.

 

(g) Except as set forth on Schedule 3.16, each Group Member has provided the
Administrative Agent with copies of all material environmental, health or safety
audits, studies, assessments, inspections, investigations or other environmental
health and safety reports relating to the operations of any Group Member or its
Real Property that are in the possession, custody or control of any Group
Member.

 

3.17. Intellectual Property. Each Group Member owns or license or otherwise has
the right to use all licenses, permits, patents, patent applications,
trademarks, trademark applications, service marks, trade names, copyrights,
copyright applications, franchises, authorizations and other intellectual
property rights (including all Intellectual Property as defined in the
Collateral Agreement) that are necessary and material to the operations of their
respective businesses, without infringement upon or conflict with the rights of
any other Person with respect thereto, including all trade names associated with
any material private label brands of each Group Member. To the Group Members’
knowledge, no slogan or other advertising device, product, process, method,
substance, part or component, or other material now employed, or now
contemplated to be employed, by any Group Member infringes upon or conflicts in
any material respect with any rights owned by any other Person, and no claim or
litigation regarding any of the foregoing is pending or threatened.

 

3.18. Title; Real Property.

 

(a) Schedule 3.18 sets forth all the Real Property (other than Non-Material Real
Property) owned by Borrower and its Material Subsidiaries at the date hereof and
each of Borrower and its Subsidiaries has good and marketable title to, or valid
leasehold interests in, all such Real Property and good title to all personal
property purported to be owned by it, including those reflected on the most
recent Financial Statements delivered by the Borrower, and none of such
properties and assets is subject to any Lien, except Liens permitted under
Section 6.2. Borrower and its Subsidiaries have received all deeds, assignments,
waivers, consents, non-disturbance and recognition or similar agreements, bills
of sale and other documents, and have duly effected all recordings, filings and
other actions necessary to establish, protect and perfect in all material
respects Borrower’s and its Material Subsidiaries’ right, title and interest in
and to all such property.

 

(b) Set forth on Schedule 3.18 hereto is a complete and accurate list of all
Real Property (other than Non-Material Real Property) owned and leased by
Borrower and its Material Subsidiaries showing as of the Extension Date the
street address, county or other relevant jurisdiction, state, and record owner.
Each Loan Party has good, indefeasible and marketable fee simple (or, where
relevant, leasehold)

 

40



--------------------------------------------------------------------------------

title to all Real Property purported to be owned by it, which ownership is free
and clear of all Liens other than Liens created or permitted by the Loan
Documents.

 

(c) Except as set forth on Schedule 3.18 (or otherwise notified in writing to
the Administrative Agent in respect of Real Property acquired after the Closing
Date), neither Borrower nor any of its Subsidiaries owns or holds, or is
obligated under or a party to, any option, right of first refusal or other
contractual right to purchase, acquire, sell, assign or dispose of any Real
Property (other than Non-Material Real Property) owned or leased by Borrower or
any of its Subsidiaries except as permitted by the Loan Documents.

 

(d) All material components of all improvements included within the Real
Property owned or leased by Terra or any of its Subsidiaries (collectively,
“Improvements”), including the roofs and structural elements thereof and the
heating, ventilation, air conditioning, plumbing, electrical, mechanical, sewer,
waste water, storm water, paving and parking equipment, systems and facilities
included therein, are in working order and repair to the extent necessary for
the effective and orderly conduct of the business, operations and activities of
Terra and its Subsidiaries in all material respects (but in any event to a
standard not lower than that generally maintained by Terra and its Subsidiaries
during the two year period preceding the date hereof). All water, gas,
electrical, steam, compressed air, telecommunication, sanitary and storm sewage
lines and systems and other similar systems serving the Real Property owned or
leased by Terra or any of its Subsidiaries are installed and operating and are
sufficient to enable the Real Property owned or leased by Terra or its
Subsidiaries to continue to be used and operated in the manner currently being
used and operated, and neither Terra nor any of its Subsidiaries has any
knowledge of any factor or condition that could result in the termination or
material impairment of the furnishing thereof. No Improvement or portion thereof
is dependent for its access, operation or utility on any land, building or other
Improvement not included in the Real Property owned or leased by Terra or any of
its Subsidiaries or over which it has a right of way or easement.

 

(e) No portion of any Real Property owned or leased by Terra or any of its
Subsidiaries has suffered any material damage by fire or other casualty loss
which has not heretofore been substantially repaired and restored to its
original condition except with respect to which repair has been commenced (as
set forth on Schedule 3.18 (or otherwise notified in writing to the
Administrative Agent after the Extension Date)) and is being diligently
progressed. Except as set forth on Schedule 3.18 (or otherwise notified in
writing to the Administrative Agent after the Extension Date), no portion of any
Real Property owned or leased by Terra or any of its Subsidiaries is located in
a special flood hazard area as designated by any federal Governmental Authority.

 

(f) All Permits required to have been issued or appropriate to enable all Real
Property owned or leased by Terra or any of its Subsidiaries to be lawfully
occupied and used for all of the purposes for which they are currently occupied
and used have been lawfully issued and are in full force and effect, other than
those which in the aggregate would not have a Material Adverse Effect.

 

(g) None of Terra or any of its Subsidiaries has received any notice, or has any
knowledge, of any pending, threatened or contemplated condemnation proceeding
affecting any Real Property owned or leased by Terra or any of its Subsidiaries
or any part thereof, except those which, in the aggregate, would not have a
Material Adverse Effect.

 

3.19. Security Documents. (a) The Administrative Agent, for the benefit of the
Lenders, has a legal, valid and enforceable security interest in the Collateral
described in the Collateral Agreement and proceeds thereof. In the case of the
Pledged Stock described in the Collateral Agreement, when stock certificates
representing such Pledged Stock are delivered to the Administrative Agent, and
in the case of the other Collateral described in the Collateral Agreement, when
financing statements and

 

41



--------------------------------------------------------------------------------

other filings specified on Schedule 3.19 in appropriate form are filed in the
offices specified on Schedule 3.19, the Collateral Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Borrower and the MCC Guarantors in such Collateral and the proceeds
thereof, as security for the Obligations (as defined in the Collateral
Agreement), in each case prior and superior in right to any other Person
(except, in the case of Collateral other than Pledged Stock, Liens permitted by
Section 6.2 hereof).

 

(b) Each of the Mortgages is effective to create in favor of the Administrative
Agent, for the benefit of the Lenders, a legal, valid and enforceable Lien on
the Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices specified on Schedule 3.3, each such Mortgage
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Borrower and the MCC Guarantors in the Mortgaged
Properties and the proceeds thereof, as security for the Obligations (as defined
in the relevant Mortgage), in each case prior and superior in right to any other
Person.

 

3.20. Pari Passu Obligations. This Agreement and the other Loan Documents and
the obligations evidenced hereby and thereby are and will at all times be direct
and unconditional general obligations of the Borrower, and rank and will at all
times rank in right of payment and otherwise at least pari passu with all
unsecured Indebtedness of the Borrower, whether now existing or hereafter
outstanding, subject to statutory priority and the effect of bankruptcy and
insolvency.

 

SECTION 4

 

CONDITIONS PRECEDENT

 

4.1. Conditions to Extension Date. The occurrence of the Extension Date is
subject to the satisfaction, on or immediately prior to such date, of the
following conditions precedent:

 

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Borrower
and each Guarantor, with a counterpart for each Lender; (ii) the Loan Purchase
Agreement, executed and delivered by a duly authorized officer of Terra; (iii)
the MCHI Guaranty, executed and delivered by a duly authorized officer of MCHI;
and (iv) any other Loan Documents required to be delivered by the Closing Date,
in each case executed and delivered by a duly authorized officer of the relevant
Loan Party and any other party thereto.

 

(b) Repayment of Loans. The Administrative Agent shall have received (i) for the
benefit of the Lenders, repayment in full in cash of all Revolving Loans
outstanding on such date, together with all accrued but unpaid interest fees and
other charges thereon, (ii) for the benefit of the Lenders, repayment of all
Term Loans outstanding at such date in excess of $125,000,000, together with all
accrued but unpaid interest fees and other charges thereon, (iii) for the
benefit of the Lenders, repayment in full of all outstanding interest paid in
kind in accordance with Section 2.5(f) of this Agreement (as in effect
immediately prior to the Extension Date); and (iv) a notice from the Borrower
canceling the Revolving Credit Commitments.

 

(c) Insurance. The Administrative Agent shall have received evidence of
insurance required by Section 5.8 hereof.

 

(d) [Intentionally Deleted].

 

(e) Terra Transaction Closed. The Terra Transaction shall have been consummated
in accordance with the terms of the Terra SPA. No provision of the Terra SPA
shall have been waived,

 

42



--------------------------------------------------------------------------------

amended, supplemented or otherwise modified in any material respect without
approval of the Required Lenders.

 

(f) Confirmation Order. The Confirmation Order shall have been entered by the
Bankruptcy Court on the docket in the Cases and shall be a final, non-appealable
order and shall not have been stayed, amended or vacated.

 

(g) Approved Plan. The Approved Plan shall not have been amended without the
prior written consent of the Administrative Agent and the Required Lenders.

 

(h) Effective Date. The effective date of the Approved Plan shall have occurred
and the Approved Plan shall have been “substantially consummated” (as such term
is defined in Section 1101 of the Bankruptcy Code) and no condition to
effectiveness of the Approved Plan shall have been waived without the prior
written consent of the Administrative Agent and the Required Lenders.

 

(i) Fees. The Lenders shall have received all fees required to be paid, and all
expenses required to be paid for which invoices shall have been presented, on or
before the Extension Date.

 

(j) Approvals. All governmental and third party approvals necessary in
connection with the Terra Transaction, the financing thereof (including the
Loans contemplated hereunder) and the continuing operations of Terra, the
Borrower and their respective subsidiaries (including shareholder approvals, if
any) shall have been obtained on reasonably satisfactory terms and shall be in
full force and effect, and all applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority that
would restrain, prevent or otherwise impose adverse conditions on the Terra
Transaction or the transactions contemplated hereby. There shall not exist any
action, suit, investigation, litigation or proceeding pending or threatened in
any court or before any arbitrator or governmental authority that has or could
reasonably be expected to have a material adverse effect on Terra, the Borrower,
the Terra Transaction, the financing thereof, or any of the transactions
contemplated hereby.

 

(k) Financial Statements. The Administrative Agent shall have received (i)
audited financial statements of Terra and the Borrower for the three most recent
fiscal years, (ii) unaudited interim consolidated financial statements of Terra
and the Borrower for each quarterly period ended after the latest fiscal year
referred to in clause (i) above and such unaudited consolidated financial
statement for the same period of the prior fiscal year and (iii) as soon as
available to management, monthly financial data generated by Terra’s and the
Borrower’s internal accounting systems for use by senior and financial
management (the “Monthly Reports”) for each month ended after the latest fiscal
quarter referred to in clause (ii) above. The foregoing financial statements and
Monthly Reports shall not reflect any material adverse change in the
consolidated financial condition of Terra or the Borrower and their respective
Subsidiaries from what was reflected in the financial statements or projections
previously furnished to the Administrative Agent and the Lenders.

 

(l) Pro-Forma. The Administrative Agent shall have received a pro forma
consolidated balance sheet of Terra and its Subsidiaries as at the date of the
most recent quarterly period for which a consolidated balance sheet was
delivered pursuant to the preceding paragraph and a pro forma statement of
operations for the most recent fiscal year and such quarterly period, in each
case adjusted to give effect to the consummation of the Terra Transaction, and
the financings contemplated hereby as if such transactions, with respect to the
pro forma balance sheet, had occurred on such date or with respect to the pro
forma statements of operations, had occurred on the first day of the most
recently completed fiscal year, prepared in accordance with Regulation S-X and
consistent in all material respects with the forecasts previously provided to
the Administrative Agent and the Lenders.

 

43



--------------------------------------------------------------------------------

(m) Compliance. Terra shall have been in compliance with the “Minimum Cash Flow”
covenant in the Terra Credit Facility (as in effect on the date of the Amendment
Letter) for the latest 12-month period ended on the date of the most recent
quarterly financial statements delivered pursuant to clause (k) above.

 

(n) Leverage. The pro forma (after giving effect to the Terra Transaction) ratio
of total debt (net of cash and Cash Equivalents-Terra and Cash Equivalents-MCC)
of Terra and its Subsidiaries to EBITDA (as defined in the Terra Credit
Facility) of Terra and its Subsidiaries shall not exceed 3.5 to 1.00 (calculated
using the most recent pro forma balance sheet delivered pursuant to paragraph
(l) above and the pro forma statement of operations for the 12-month period
ending on September 30, 2004).

 

(o) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each relevant jurisdiction with respect to each of the
Loan Parties, and such search shall reveal no liens on any of the assets of
Terra or Borrower and their respective Subsidiaries except for liens permitted
by this Agreement or liens to be discharged on or prior to the Extension Date
pursuant to documentation reasonably satisfactory to the Administrative Agent.

 

(p) Collateral. All documents and instruments required to perfect the
Administrative Agent’s security interest in the Collateral (including delivery
of stock certificates and undated stock powers executed in blank) shall have
been executed and (to the extent applicable) be in proper form for filing, and,
in connection with the real estate collateral, the Administrative Agent shall
have received reasonably satisfactory title insurance policies, surveys and
other customary documentation to the extent reasonably requested by it.

 

(q) Mortgages, etc. The Administrative Agent shall have received a Mortgage with
respect to each Mortgaged Property, executed and delivered by a duly authorized
officer of each party thereto and;

 

(i) If requested by the Administrative Agent, the Administrative Agent shall
have received, and the title insurance company issuing the policy referred to in
clause (ii) below (the “Title Insurance Company”) shall have received, maps or
plats of an as-built survey of the sites of the Mortgaged Properties certified
to the Administrative Agent and the Title Insurance Company in a manner
satisfactory to them, dated a date satisfactory to the Administrative Agent and
the Title Insurance Company by an independent professional licensed land
surveyor satisfactory to the Administrative Agent and the Title Insurance
Company, which maps or plats and the surveys on which they are based shall be
made in accordance with the Minimum Standard Detail Requirements for Land Title
Surveys jointly established and adopted by the American Land Title Association
and the American Congress on Surveying and Mapping in 1992, and, without
limiting the generality of the foregoing, there shall be surveyed and shown on
such maps, plats or surveys the following: (A) the locations on such sites of
all the buildings, structures and other improvements and the established
building setback lines; (B) the lines of streets abutting the sites and width
thereof; (C) all access and other easements appurtenant to the sites; (D) all
roadways, paths, driveways, easements, encroachments and overhanging projections
and similar encumbrances affecting the site, whether recorded, apparent from a
physical inspection of the sites or otherwise known to the surveyor; (E) any
encroachments on any adjoining property by the building structures and
improvements on the sites; (F) if the site is described as being on a filed map,
a legend relating the survey to said map; and (G) the flood zone designations,
if any, in which the Mortgaged Properties are located.

 

(ii) The Administrative Agent shall have received in respect of each Mortgaged
Property a mortgagee’s title insurance policy (or policies) or marked up
unconditional binder for

 

44



--------------------------------------------------------------------------------

such insurance. Each such policy shall (A) be in an amount satisfactory to the
Administrative Agent; (B) be issued at ordinary rates; (C) insure that the
Mortgage insured thereby creates a valid first Lien on such Mortgaged Property
free and clear of all defects and encumbrances, except as disclosed therein; (D)
name the Administrative Agent for the benefit of the Lenders as the insured
thereunder; (E) be in the form of ALTA Loan Policy—1970 (Amended 10/17/70 and
10/17/84) (or equivalent policies); (F) contain such endorsements and
affirmative coverage as the Administrative Agent may reasonably request and (G)
be issued by title companies satisfactory to the Administrative Agent (including
any such title companies acting as co-insurers or reinsurers, at the option of
the Administrative Agent). The Administrative Agent shall have received evidence
satisfactory to it that all premiums in respect of each such policy, all charges
for mortgage recording tax, and all related expenses, if any, have been paid.

 

(iii) If requested by the Administrative Agent, the Administrative Agent shall
have received (A) a policy of flood insurance that (1) covers any parcel of
improved real property that is encumbered by any Mortgage (2) is written in an
amount not less than the outstanding principal amount of the indebtedness
secured by such Mortgage that is reasonably allocable to such real property or
the maximum limit of coverage made available with respect to the particular type
of property under the National Flood Insurance Act of 1968, whichever is less,
and (3) has a term ending not later than the maturity of the Indebtedness
secured by such Mortgage and (B) confirmation that the Borrower has received the
notice required pursuant to Section 208(e)(3) of Regulation H of the Board.

 

(iv) The Administrative Agent shall have received a copy of all recorded
documents referred to, or listed as exceptions to title in, the title policy or
policies referred to in clause (ii) above and a copy of all other material
documents affecting the Mortgaged Properties.

 

(r) Solvency. The Administrative Agent and the Lenders shall have received a
Solvency certificate from the chief financial officer of Terra that shall
document the Solvency of Terra and its Subsidiaries (including the Borrower and
its Subsidiaries) after giving effect to the Terra Transaction and the other
transactions contemplated hereby.

 

(s) Legal Opinions. Administrative Agent shall have received such legal opinions
(including opinions (i) from counsel to Borrower and its Subsidiaries (ii) from
counsel to Terra and its Subsidiaries (which may include the general counsel),
opining, inter-alia, that this Agreement and the other Loan Documents and the
entry by Terra into the Terra Transaction do not contravene the terms of any
contracts or financings to which Terra or its subsidiaries are a party (iii) if
reasonably available, delivered pursuant to the Terra SPA, accompanied by
reliance letters in favor of the Lenders and (iv) from such special and local
counsel as may reasonably be required by the Administrative Agent and the
Lenders), documents and other instruments as are customary for transactions of
this type.

 

(t) Warrants. The (i) warrants which are the subject of the Warrant Letter
delivered in connection with the Amendment Letter shall have been duly issued
and (ii) a warrant agreement relating to such Warrants and the shares issued
pursuant thereto and the registration rights agreement referred to in the
Warrant Letter shall each have been duly executed and all conditions precedent
thereunder shall have been satisfied or waived.

 

(u) Representation and Warranties. Each of the representations and warranties
set forth in Section 3 hereof shall be and remain true and correct as of said
time,

 

45



--------------------------------------------------------------------------------

(v) Loan Party Compliance. Each Loan Party shall be in full compliance with all
of the terms and conditions hereof, and no Default or Event of Default shall
have occurred and be continuing on the effective date or after giving effect to
the Extension Date.

 

(w) Corporate Documents. The Borrower shall have delivered to the Administrative
Agent for the benefit of the Lenders: (a) copies, certified as true, correct and
complete by the Secretary or Assistant Secretary of the Borrower and each
Guarantor, of resolutions regarding the transactions contemplated by this
Agreement, duly adopted by the Board of Directors (or equivalent body) of the
Borrower and each Guarantor and reasonably satisfactory in form and substance to
the Administrative Agent; (b) an incumbency and signature certificate for the
Borrower and each Guarantor reasonably satisfactory in form and substance to the
Administrative Agent; and (c) copies (executed or certified, as may be
appropriate) of all legal documents or proceedings taken in connection with the
execution and delivery of this Agreement and the other Loan Documents to the
extent the Administrative Agent may reasonably request. The Administrative Agent
shall have received (i) a certificate of each Loan Party, dated the Extension
Date, substantially in the form of Exhibit B, with appropriate insertions and
attachments, including the certificate of incorporation of each Loan Party that
is a corporation certified by the relevant authority of the jurisdiction of
organization of such Loan Party, and (ii) a long form good standing certificate
for each Loan Party from its jurisdiction of organization.

 

SECTION 5

 

AFFIRMATIVE COVENANTS

 

The Borrower and each Guarantor hereby agrees that, so long as the Commitments
remain in effect, or any Extension of Credit remains outstanding and unpaid or
other amount is owing to any Lender or the Administrative Agent hereunder or
under any other Loan Document:

 

5.1. Financial Statements. Each Group Member shall furnish to the Administrative
Agent (which shall make available to the Lenders upon request) the following
Financial Statements:

 

(a) Monthly Reports. Within 30 days after the end of each fiscal month (other
than March, June and September) in each Fiscal Year, financial information
regarding each Group Member (including the Borrower and its consolidated
Subsidiaries) consisting of consolidated and consolidating unaudited balance
sheets as of the close of such month and the related statements of income and
cash flow for such month and that portion of the current Fiscal Year ending as
of the close of such month, setting forth in comparative form the figures for
the corresponding period in the prior year and the figures contained in the
Projections, in each case certified by a Responsible Officer of Terra as fairly
presenting the consolidated and consolidating financial position of each Group
Member as at the dates indicated and the results of their operations and cash
flow for the periods indicated in accordance with GAAP (subject to the absence
of footnote disclosure and normal year-end audit adjustments).

 

(b) Quarterly Reports. Within 45 days after the end of each Fiscal Quarter
(other than a Fiscal Quarter ending December 31) in each Fiscal Year, financial
information regarding each Group Member (including the Borrower and its
consolidated Subsidiaries) consisting of consolidated and consolidating
unaudited balance sheets as of the close of such quarter and the related
statements of income and cash flow for such quarter and that portion of the
Fiscal Year ending as of the close of such quarter, setting forth in comparative
form the figures for the corresponding period in the prior year and the figures
contained in the Projections, in each case certified by a Responsible Officer of
Terra as fairly presenting the consolidated and consolidating financial position
of each Group Member as at the dates

 

46



--------------------------------------------------------------------------------

indicated and the results of their operations and cash flow for the periods
indicated in accordance with GAAP (subject to the absence of footnote disclosure
and normal year-end audit adjustments).

 

(c) Annual Reports. Within 90 days after the end of each Fiscal Year, financial
information regarding each Group Member and its Subsidiaries (including the
Borrower and its consolidated Subsidiaries) consisting of consolidated and
consolidating balance sheets of each Group Member as of the end of such year and
related statements of income and cash flows of each Group Member and its
Subsidiaries for such Fiscal Year, all prepared in conformity with GAAP and
certified, in the case of such consolidated financial statements, without
qualification as to the scope of the audit by Deloitte & Touche LLP or other
independent public accountants acceptable to the Administrative Agent, together
with the report of such accounting firm stating that (i) such financial
statements fairly present the consolidated financial position of Terra and its
Subsidiaries as at the dates indicated and the results of their operations and
cash flow for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years (except for changes with which such independent
certified public accountants shall concur and which shall have been disclosed in
the notes to the financial statements), and (ii) the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards, and accompanied
by a certificate stating that in the course of the regular audit of the business
of each Group Member and its Subsidiaries such accounting firm has obtained no
knowledge that a Default or Event of Default in respect of the financial
covenants contained in Section 6 has occurred and is continuing, or, if in the
opinion of such accounting firm, a Default or Event of Default has occurred and
is continuing in respect of such financial covenants, a statement as to the
nature thereof.

 

(d) Compliance Certificate. Together with each delivery of any financial
statement pursuant to clauses (b) and (c) of this Section 5.1, a Compliance
Certificate in the form of Exhibit D, prepared and signed by a Responsible
Officer of the Borrower.

 

(e) Business Plan. Not later than 60 days after the end of each Fiscal Year, and
containing substantially the types of financial information contained in the
Projections delivered pursuant to clause (i) of the definition of such term in
Section 1.1, (i) the annual business plan of Terra for the next succeeding
Fiscal Year approved by the Board of Directors of Terra, (ii) forecasts prepared
by management of Terra for each fiscal month in the next succeeding Fiscal Year,
and (iii) forecasts prepared by management of Terra for each of the succeeding
Fiscal Years through Fiscal Year 2008, including, in each instance described in
clause (ii) and clause (iii) above, (A) a projected year-end consolidated
balance sheet and income statement and statement of cash flows and (B) a
statement of all of the material assumptions on which such forecasts are based.

 

(f) Management Letters, Etc. Within five Business Days after receipt thereof by
any Loan Party, copies of each management letter, exception report or similar
letter or report received by such Loan Party from its independent certified
public accountants;

 

(g) Loans and Intercompany Loan Balances. Together with each delivery of any
financial statement pursuant to clauses (b) or (c) of this Section 5.1, a
summary of the outstanding Loans and the outstanding balance of all Intercompany
Indebtedness as of the last day of the fiscal quarter covered by such financial
statement (or more frequently as may be required by the Administrative Agent),
certified by a Responsible Officer.

 

(h) Additional Information. Promptly, from time to time, such other information
regarding the operations, including information regarding specific product
categories and lines of business of each Group Member, business affairs and
financial condition of the Group Member or any of

 

47



--------------------------------------------------------------------------------

its Subsidiaries, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

 

5.2. Default Notices. As soon as practicable, and in any event within five
Business Days after a Responsible Officer of any Loan Party has actual knowledge
of the existence of any Default, Event of Default or other event which has had a
Material Adverse Effect or which has any reasonable likelihood of causing or
resulting in a Material Adverse Change, the Borrower shall give the
Administrative Agent notice specifying the nature of such Default or Event of
Default or other event, including the anticipated effect thereof, which notice,
if given by telephone, shall be promptly confirmed in writing on the next
Business Day.

 

5.3. Litigation. Promptly after the commencement thereof, the Borrower shall
give the Administrative Agent written notice of the commencement of all actions,
suits and proceedings before any domestic or foreign Governmental Authority or
arbitrator, affecting any Group Member or any of its Subsidiaries and known to a
Responsible Officer, which in the reasonable judgment of the Borrower, could
reasonably be expected to expose the Group Member to liability in an amount
aggregating $500,000 or more or which, if adversely determined, would have a
Material Adverse Effect.

 

5.4. Asset Sales. Prior to any Asset Sale permitted under this Agreement and the
other Loan Documents anticipated to generate in excess of $5,000,000 (or its
Dollar Equivalent) in Net Cash Proceeds, the Borrower shall send the
Administrative Agent a notice (a) describing such Asset Sale or the nature and
material terms and conditions of such transaction and (b) stating the estimated
Net Cash Proceeds anticipated to be received by the Borrower or any of its
Subsidiaries.

 

5.5. SEC Filings; Press Releases. Promptly after the sending or filing thereof,
a Loan Party shall send the Administrative Agent copies of (a) all reports which
the Loan Party or any of their Material Subsidiaries sends to its security
holders generally, (b) all reports and registration statements which the Loan
Party or any of its Subsidiaries files with the Securities and Exchange
Commission or any national or foreign securities exchange or the National
Association of Securities Dealers, Inc., (c) all press releases and (d) all
other statements concerning material changes or developments in the business of
such Loan Party made available by any Loan Party to the public.

 

5.6. Labor Relations. Promptly after a Responsible Officer becomes aware of the
same, the Loan Parties shall give the Administrative Agent written notice of (a)
any material labor dispute to which the Loan Party or any of its Material
Subsidiaries is or may become a party, including any strikes, lockouts or other
disputes relating to any of such Person’s plants and other facilities, and (b)
any Worker Adjustment and Retraining Notification Act or related liability
incurred with respect to the closing of any plant or other facility of any of
such Person.

 

5.7. Tax Returns. Upon the request of any Lender, through the Administrative
Agent, the Loan Parties will provide copies of all federal, state, material
local and foreign tax returns and reports filed by the Loan Parties in respect
of taxes measured by income (excluding sales, use and like taxes).

 

5.8. Insurance. As soon as is practicable and in any event within 90 days after
the end of each Fiscal Year, the Borrower will furnish the Administrative Agent
(in sufficient copies for each of the Lenders) with (a) a report in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders
outlining all material insurance coverage maintained as of the date of such
report by Borrower and its Material Subsidiaries and the duration of such
coverage and (b) an insurance broker’s statement that all premiums then due and
payable with respect to such coverage have been paid.

 

48



--------------------------------------------------------------------------------

5.9. ERISA Matters. Borrower shall furnish the Administrative Agent (with
sufficient copies for each of the Lenders):

 

(a) promptly and in any event within 30 days after a Responsible Officer of
Terra, any of its Material Subsidiaries or any ERISA Affiliate knows or has
reason to know that any ERISA Event has occurred;

 

(b) promptly and in any event within 10 days after a Responsible Officer of
Terra, any of its Material Subsidiaries or any ERISA Affiliate knows or has
reason to know that a request for a minimum funding waiver under Section 412 of
the Code has been filed with respect to any Title IV Plan or Multiemployer Plan,
a written statement of a Responsible Officer of Terra describing such ERISA
Event or waiver request and the action, if any, which Terra, its Subsidiaries
and ERISA Affiliates propose to take with respect thereto and a copy of any
notice filed with the PBGC or the IRS pertaining thereto;

 

(c) simultaneously with the date that Terra, any of its Material Subsidiaries or
any ERISA Affiliate files a notice of intent to terminate any Title IV Plan, if
such termination would require material additional contributions in order to be
considered a standard termination within the meaning of Section 4041(b) of
ERISA, a copy of each notice.

 

5.10. Environmental Matters. The Loan Parties shall provide the Administrative
Agent promptly and in any event within 10 days of a Responsible Officer of any
Loan Party learning of any of the following, written notice of any of the
following:

 

(a) that any Loan Party is or may be liable to any Person as a result of a
Release or threatened Release which could reasonably be expected to subject such
Loan Party to Environmental Liabilities and Costs of $5,000,000 or more;

 

(b) the receipt by any Loan Party of notification that any real or personal
property of such Loan Party is subject to any Environmental Lien;

 

(c) the receipt by any Loan Party of any notice of violation of or potential
liability under, or knowledge by such Loan Party that there exists a condition
which could reasonably be expected to result in a violation of or liability
under any Environmental Law, except for violations and liabilities the
consequence of which in the aggregate would have no reasonable likelihood of
subjecting the Loan Parties collectively to Environmental Liabilities and Costs
of $5,000,000 or more;

 

(d) the commencement of any judicial or administrative proceeding or
investigation alleging a violation of or liability under any Environmental Law,
which in the aggregate, if adversely determined, would have a reasonable
likelihood of subjecting the Loan Parties collectively to Environmental
Liabilities and Costs of $5,000,000 or more;

 

(e) any proposed acquisition of stock, assets or real estate, or any proposed
leasing of property, or any other action by any Loan Party or any of its
Subsidiaries the consequences of which in the aggregate have a reasonable
likelihood of subjecting the Loan Parties collectively to Environmental
Liabilities and Costs of $5,000,000 or more;

 

(f) any proposed action by any Loan Party or any of its Subsidiaries or any
proposed change in Environmental Laws which in the aggregate have a reasonable
likelihood of requiring the Loan Parties to obtain additional environmental,
health or safety Permits or make additional capital improvements to obtain
compliance with Environmental Laws that in each case in the aggregate would

 

49



--------------------------------------------------------------------------------

cost $5,000,000 or more or subject the Loan Parties to additional Environmental
Liabilities and Costs of $5,000,000 or more; and

 

(g) upon written request by the Administrative Agent or by any Lender through
the Administrative Agent, following (i) the acquisition by a Loan Party or its
Subsidiary of a fee interest in any Real Property, (ii) the occurrence of a
Default or Event of Default pursuant to Section 7.10 or (iii) the occurrence (or
the reasonable belief by the Administrative Agent, following consultation with
the Borrowers, of the occurrence) of any of the matters to be notified by the
Borrowers under this Section 5.10, a report prepared by an environmental
consulting firm reasonably acceptable to the Administrative Agent providing, as
appropriate in the circumstances, an assessment of the status of any
Environmental Liabilities and Costs and other environmental, health or safety
compliance, hazard or liability issue arising in relation thereto, which
assessment shall be reasonable in scope in light of the circumstances, perceived
risks and the facts known at the time. Without limiting the foregoing, if the
Administrative Agent determines at any time that a material risk exists that any
such report will not be provided within a reasonable time following such request
the Administrative Agent may retain an environmental consulting firm to prepare
such report at the expense of the Borrowers.

 

5.11. Other Information. The Borrower will provide the Administrative Agent or
any Lender with such other information respecting the business, properties,
condition, financial or otherwise, or operations of Terra or any of its
Subsidiaries as any Lender through the Administrative Agent may from time to
time reasonably request.

 

5.12. Material Documents. The Borrower will provide to the Administrative Agent
on or before the date of execution, or amendment, waiver or consent (which
amendment, waiver or consent shall comply with Section 6.11) in respect of each
Material Document, notification thereof together with a certified copy of such
Material Document or amendment, waiver or consent as applicable.

 

5.13. Foreign Benefit Plans. The Borrower shall provide to the Administrative
Agent (with sufficient copies for each Lender) copies of each material report
(including applicable schedules) with respect to each Foreign Plan or any trust
created thereunder as the Administrative Agent (or any Lender, through the
Administrative Agent) may reasonably request.

 

5.14. Preservation of Corporate Existence, Etc. Each Loan Party shall, and shall
cause each of its Subsidiaries to, preserve and maintain its corporate or
partnership existence, rights (charter and statutory) and franchises, except (i)
as permitted by Sections 6.4 and 6.6 and (ii) the abandonment of such rights and
franchises which are no longer necessary or desirable to the conduct of the
business of Terra or its Subsidiaries and which abandonment would not have a
Material Adverse Effect.

 

5.15. Compliance with Laws, Etc. Each Loan Party shall, and shall cause each of
its Subsidiaries to, comply with all applicable Requirements of Law, Contractual
Obligations and Permits (and maintain in full force and effect all contracts
constituting such Contractual Obligations and such Permits), except where the
failure so to comply would not in the aggregate have a Material Adverse Effect.

 

5.16. Conduct of Business. Each Loan Party shall, and shall cause each of its
Subsidiaries to, (a) conduct its business in the ordinary course and
substantially in accordance with past practice and (b) use its reasonable
efforts, in the ordinary course and substantially in accordance with past
practice, to preserve its business and the goodwill and business of the
customers, advertisers, suppliers and others having business relations with
Terra or any of its Subsidiaries, except in each case where the failure to
comply with the covenants in each of clauses (a) and (b) above would not in the
aggregate have a Material Adverse Effect.

 

50



--------------------------------------------------------------------------------

5.17. Payment of Taxes, Etc. Each Loan Party shall, and shall cause each of its
Material Subsidiaries to, pay and discharge before the same shall become
delinquent, all material lawful governmental claims, taxes, assessments, charges
and levies, except where contested in good faith, by proper proceedings and
adequate reserves therefor have been established on the books of such Loan Party
or the appropriate Subsidiary in conformity with GAAP.

 

5.18. Maintenance of Insurance. Each Loan Party shall, and shall cause each of
its Subsidiaries to, (a) maintain, and cause to be maintained for each other
Loan Party and each of its Material Subsidiaries insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which such Loan Party or
such Subsidiary operates, and such other insurance as may be reasonably
requested by the Required Lenders and the Administrative Agent (as a result of
any report delivered pursuant to Section 5.8 or the Lenders or Administrative
Agent becoming aware of any fact or circumstances following the Extension Date
which would indicate that it would be prudent and consistent with industry
practice for such additional insurance to be obtained), and, in any event, all
insurance required by any Security Documents and (b) cause all insurance of the
Borrower and the MCC Guarantors to name the Administrative Agent on behalf of
the Lenders as additional insured or loss payee, as appropriate as set forth in
Section 3.1(c), and to provide that no cancellation, material addition in amount
or material change in coverage shall be effective until after 30 days written
notice thereof to the Administrative Agent.

 

5.19. Access. Each Loan Party shall from time to time, permit, and shall cause
each of its Subsidiaries to permit, the Administrative Agent and the Lenders, or
any agents or representatives thereof, within one Business Day after written
notification of the same (except that during the continuance of an Event of
Default, no such notice shall be required) to (a) examine and make copies of and
abstracts from the records and books of account of such Loan Party and each of
its Subsidiaries, (b) visit the properties of such Loan Party and each of its
Subsidiaries, (c) discuss the affairs, finances and accounts of such Loan Party
and each of its Subsidiaries with any of their respective officers or directors,
and (d) communicate directly with the Loan Party’s independent certified public
accountants; provided, however, that the Loan Parties may participate in such
communication unless a Default or Event of Default has occurred and is
continuing). Each Loan Party shall authorize their independent certified public
accountants to disclose to the Administrative Agent or any Lender any and all
financial statements and other information of any kind, as the Administrative
Agent or any Lender reasonably requests from any Loan Party or any of its
Subsidiaries and which such accountants may have with respect to the business,
financial condition, results of operations or other affairs of such Loan Party
or any of its Subsidiaries.

 

5.20. Keeping of Books. Borrower shall, and shall cause each other Loan Party
and each of its Subsidiaries to keep, proper books of record and account, in
which full and correct entries shall be made in conformity with GAAP of all
financial transactions and the assets and business of the Loan Parties and each
Subsidiary.

 

5.21. Maintenance of Properties, Etc. Each Loan Party shall, and shall cause
each of its Subsidiaries to, maintain and preserve, (a) all of its properties
which are necessary in the conduct of its business in such working order and
condition to the extent necessary for the effective and orderly conduct of the
business, operations and activities of the Loan Party and its Subsidiaries in
all material respects (but in any event to a standard not lower than that
generally maintained by the Loan Parties and their Subsidiaries during the two
year period preceding the date hereof), (b) all rights, permits, licenses,
approvals and privileges (including all Permits) which are used or necessary in
the conduct of its business, and (c) all registered patents, trademarks, trade
names, copyrights and service marks with

 

51



--------------------------------------------------------------------------------

respect to its business; except where the failure to so maintain and preserve in
the aggregate would have no Material Adverse Effect.

 

5.22. Environmental. Each Loan Party shall, and shall cause each of its
Subsidiaries to comply in all material respects with Environmental Laws and,
without limiting the foregoing, each of Terra and Borrower shall, at their sole
cost and expense, upon receipt of a notification or otherwise obtaining
knowledge of any Release or other event that has a reasonable likelihood of
Terra and its Subsidiaries incurring Environmental Liabilities and Costs in
excess of $5,000,000, (i) conduct or pay for consultants to conduct, tests or
assessments of environmental conditions at such operations or properties,
including the investigation and testing of subsurface conditions and (ii) take
such Remedial Action as required by Environmental Laws or as any Governmental
Authority lawfully requires or as is appropriate and consistent with good
business practice to address the Release or event; provided, however, that Terra
and Borrower shall not be deemed to be in violation of this Section 5.22 where a
failure to comply with any provision hereof would not reasonably be expected to
result in any Loan Party or any of its Subsidiaries incurring Environmental
Liabilities and Costs in excess of $5,000,000.

 

5.23. Additional Collateral.

 

(a) With respect to any assets acquired after the Extension Date by the Borrower
or any of its Subsidiaries (other than any immaterial assets a security interest
with respect to which cannot be perfected by filing UCC-1 financing statements),
promptly (i) execute and deliver to the Administrative Agent such amendments to
this Agreement or the relevant Security Document or such other documents as the
Administrative Agent or the Required Lenders deem reasonably necessary or
advisable in order to grant to the Administrative Agent, for the benefit of the
Lenders, a security interest in such assets and (ii) take all actions necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Lenders with respect to any such assets acquired prior to the payment in full of
the Obligations a perfected first priority security interest in such assets,
subject to Liens permitted by Section 6.2, including without limitation, the
filing of UCC financing statements (or other filings or steps to perfect) in
such jurisdictions as may be required by the appropriate Security Document or by
law or as may be reasonably requested by the Administrative Agent and (iii) if
reasonably requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described in the preceding clauses
(i) and (ii), which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.

 

(b) With respect to any entity which is or becomes a Subsidiary of the Borrower
or any MCC Guarantor after the Extension Date, promptly upon the request of the
Administrative Agent (i) execute and deliver to the Administrative Agent such
agreements as the Administrative Agent deems necessary or advisable in order to
grant to the Administrative Agent, for the benefit of the Lenders, a perfected
first priority security interest in the Stock and Stock Equivalents (provided,
that with respect to foreign Subsidiaries (other than MCHI or any of its
Subsidiaries) if the grant of such security interest would cause materially
adverse tax consequences such security interest shall only extend to 65% of the
issued and outstanding Stock and Stock Equivalents of first tier foreign
Subsidiaries) of such Subsidiary which is owned by the Borrower or any of its
Subsidiaries, subject to Liens permitted by Section 6.2, (ii) deliver to the
Administrative Agent the certificates representing such Stock and Stock
Equivalents, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the Borrower or such Subsidiary as the
case may be, (iii) cause such new Subsidiary (A) to become party to the
Collateral Agreement and if required, to execute an Intellectual Property
Security Assignment and (B) to take such actions necessary or advisable to grant
to the Administrative Agent for the benefit of the Lenders at any time a
guarantee on the terms of Section 9 hereof (including by executing and
delivering an assumption agreement in the form of Exhibit I hereto) and a
perfected first priority security interest in the collateral described in such
Collateral Agreement or other guarantee and collateral arrangements with

 

52



--------------------------------------------------------------------------------

respect to such Subsidiary, including, without limitation, the filing of UCC
financing statements in such jurisdictions as may be requested by the
Administrative Agent, subject to Liens permitted by Section 6.2, and (iv) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described in the preceding clauses (i), (ii)
and (iii), which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.

 

(c) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $250,000 acquired after the
Extension Date by any of the Borrower or any MCC Guarantor promptly (i) execute
and deliver a first priority Mortgage, in favor of the Administrative Agent, for
the benefit of the Lenders, covering such real property, (ii) if requested by
the Administrative Agent, provide the Lenders with (x) title and extended
coverage insurance covering such real property in an amount at least equal to
the purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

(d) With respect to any new Domestic Subsidiary of Terra, which is not a
Subsidiary of the Borrower, created or acquired after the Extension Date
promptly (i) execute and deliver to the Administrative Agent such amendments to
this Agreement as the Administrative Agent deems necessary or advisable to cause
such new Subsidiary to become a party to this Agreement as a Terra Guarantor
(including by executing and delivering an assumption agreement in the form of
Exhibit I hereto), (ii) deliver to the Administrative Agent a certificate of
such Subsidiary, substantially in the form of Exhibit B, with appropriate
insertions and attachments, and (iii) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

 

(e) Promptly upon the reasonable request by the Administrative Agent, Borrower
shall, and shall ensure that each of its Subsidiaries shall, take such action as
the Administrative Agent may request (including the execution, amendment,
delivery, filing and registration of any Loan Document or other document,
certificate, agreement or instrument) in order to correct any material defect or
error which may be discovered which impairs, or may fail to provide, the
intended legality, effectiveness, accuracy, perfection or priority of any Loan
Document.

 

(f) If at any time the consent of the joint venture party under the Shareholders
Agreement referenced in the MCHI Guaranty is obtained to the pledge of the Stock
or Stock Equivalents of MCHI, the Borrower shall within thirty days of such
consent take steps outlined in clause (b) above to grant the Administrative
Agent and the Lenders a perfected first priority Lien on, and security interest
in, such Stock or Capital Equivalents.

 

5.24. Cash Collateral Accounts and Cash Management System. Each Loan Party shall
maintain and operate its cash management systems in accordance with the terms of
the Terra Credit Facility.

 

5.25. Real Estate. Each Loan Party shall, and shall cause each of its
Subsidiaries to, use all commercially reasonable efforts to, (i) comply in all
material respects with all of their respective obligations under all of their
respective Leases now or hereafter held respectively by them with respect to
Real Property (other than Non-Material Real Property), including the Leases set
forth in Schedule 3.18;

 

53



--------------------------------------------------------------------------------

(ii) not modify, amend, cancel, extend or otherwise change in any materially
adverse manner any of the terms, covenants or conditions of any such Leases;
(iii) not assign or sublet any other Lease if such assignment or sublet would
have a Material Adverse Effect; (iv) provide the Administrative Agent with a
copy of each notice of default under any Lease received by such Loan Party or
any of its Subsidiaries immediately upon receipt thereof and deliver to the
Administrative Agent a copy of each notice of default sent by such Loan Party or
any of its Subsidiaries under any Lease simultaneously with its delivery of such
notice under such Lease; and (v) notify the Administrative Agent at least 14
days prior to the date the Borrower or any Subsidiary takes possession of, or
becomes liable under, any new leased premises or Lease, whichever is earlier.

 

5.26. Hedging Contracts. Terra and its Subsidiaries shall at all times maintain
on terms and with counterparties reasonably satisfactory to the Administrative
Agent natural gas Hedging Contracts in accordance with the hedging policy
regarding natural gas which has been and will continue to be adopted by the
Board of Directors of Terra and as in effect from time to time, to provide
protection to Terra and its Subsidiaries against fluctuations in natural gas
prices.

 

5.27. Mortgages. The Borrower and each of the MCC Guarantors shall, within 50
Business Days of the Extension Date, deliver a Mortgage with respect to each
Mortgaged Property together, in each case, with everything required to be
delivered with respect to such Mortgage or Mortgaged Property under Section
4.1(q) and not delivered by the Extension Date, together with for each Mortgaged
Property a legal opinion with respect to such Mortgage in form and substance
reasonably satisfactory to the Administrative Agent.

 

5.28. Closing Deliverables. The Borrower shall within 5 Business Days of the
Extension Date, (i) deliver the evidence of insurance required by Section
4.1(c), and (ii) deliver a legal opinion from British Virgin Islands counsel to
MCHI, substantially in the form of the draft legal opinion delivered to counsel
to the Administrative Agent prior to the Extension Date, a legal opinion as to
the entry into and issuance of the MCHI Guaranty.

 

SECTION 6

 

NEGATIVE COVENANTS

 

The Borrower and each Guarantor hereby agrees that, so long as the Commitments
remain in effect, or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder or under any other Loan Document:

 

6.1. Limitation on Debt Obligations. The Borrower and each Guarantor will not,
and will not permit any of its Subsidiaries to, directly or indirectly create,
incur, assume or otherwise become or remain directly or indirectly liable with
respect to any Debt except:

 

(a) Debt of Terra and its Subsidiaries (other than in respect of the Terra
Credit Facility, MCHI) arising under or pursuant to this Agreement, the other
Loan Documents or the Terra Credit Facility;

 

(b) Debt existing on the date of this Agreement and disclosed on Schedule 6.1;

 

(c) Capital Lease Obligations and purchase money Debt incurred by Terra or its
Subsidiaries (other than MCHI) to finance the acquisition of Real Property or
Equipment in an aggregate

 

54



--------------------------------------------------------------------------------

outstanding principal amount not to exceed $10,000,000 at any time; provided,
however, that the Capital Expenditure related thereto is otherwise permitted by
Section 6.21;

 

(d) Renewals, extensions, refinancings and refundings of Debt permitted by
clause (b) or (c) of this Section 6.1; provided, however, that any such renewal
extension, refinancing or refunding is in an aggregate principal amount not
greater than the principal amount of, and is on terms no less favorable to Terra
or such Subsidiary, including as to weighted average maturity, than the Debt
being renewed, extended, refinanced or refunded;

 

(e) Intercompany Debt which is a permitted Investment under Section 6.3(e);

 

(f) Debt arising under any performance or surety bond entered into in the
ordinary course of business;

 

(g) Obligations under Hedging Contracts required by Section 5.26 or as permitted
by Section 6.17;

 

(h) unsecured Debt (other than Debt of MCHI) not otherwise permitted under this
Section 6.1 in an aggregate outstanding principal amount not to exceed
$5,000,000 at any time;

 

(i) Debt secured by Liens permitted under Section 6.2(h);

 

(j) Guarantees by Terra UK of Terra UK Customer Debt; provided that:

 

(i) the aggregate principal amount of such Debt so guaranteed by Terra UK with
respect to any customer at any time shall not exceed 50% of the aggregate
principal amount of the Terra UK Customer Debt of such customer outstanding at
such time; and

 

(ii) the aggregate principal amount of Terra UK Customer Debt guaranteed by
Terra UK at any time during any Fiscal Year shall not exceed (x) £15,000,000
minus (y) the aggregate amount of payments made by Terra UK under all such
guarantees during such Fiscal Year;

 

(k) any other Intercompany Debt;

 

(l) Debt in respect of the Senior Secured Notes; provided, however, that the
aggregate principal amount of such Debt shall not exceed at any time
$275,000,000 and Debt in respect of the Senior Second Lien Notes; provided,
however, that the aggregate principal amount of such Debt shall not exceed at
any time $250,000,000; and

 

(m) Debt of Terra and the Terra Subsidiaries permitted by Section 8.1(n) of the
Terra Credit Facility.

 

6.2. Liens, Etc. The Borrower and each Guarantor will not, and will not permit
any of its Subsidiaries to, create or suffer to exist, any Lien upon or with
respect to any of its properties or assets, whether now owned or hereafter
acquired, or assign, or permit any of its Subsidiaries to assign, any right to
receive income, except for:

 

(a) Liens created pursuant to this Agreement, the other Loan Documents or the
Terra Credit Facility and in the case of the Terra Credit Facility that the
Liens on the Borrower and the MCC Guarantors (other than MCHI) are subject to
the Intercreditor Agreements;

 

55



--------------------------------------------------------------------------------

(b) Liens existing on the date of this Agreement and disclosed on Schedule 3.6
or expressly permitted by Section 6.3(e) or, in respect of Terra and the Terra
Subsidiaries only, constituting cash collateral for a letter of credit issued by
Bank of America N.A. (formerly Nationsbank, N.A.), as set forth on Schedule 6.1;

 

(c) Customary Permitted Liens of the Borrower and each Guarantor (other than
MCHI) and Terra and its Subsidiaries;

 

(d) purchase money Liens granted by Terra or any of its Subsidiaries (other than
MCHI) (including the interest of a lessor under a Capital Lease and Liens to
which any property is subject at the time of the Borrower’s or such Subsidiary’s
acquisition thereof) securing Debt permitted under Section 6.1(c), or in the
case of Terra and the Terra Subsidiaries, Section 6.1(m) hereof, and limited in
each case to the property purchased with the proceeds of such purchase money
Debt or subject to such Capital Lease;

 

(e) any Lien securing the renewal, extension, refinancing or refunding of any
Debt secured by any Lien permitted by clause (d) of this Section 6.2 without any
change in the assets subject to such Lien;

 

(f) Liens in favor of lessors, sublessors or licensors under any lease or
license otherwise permitted by this Agreement;

 

(g) Liens not otherwise permitted by the foregoing clauses of this Section 6.2
securing obligations or other liabilities of any Loan Party (other than MCHI)
provided, however, that the aggregate outstanding amount of such obligations and
liabilities secured by such Liens shall not exceed $1,000,000 at any time;

 

(h) Liens which are licenses and sub-licenses granted to Persons that are not
Affiliates of the Borrower or any of the Guarantors in the ordinary course of
business and not interfering in any material respect with the business and
operations of the Borrower or any of the Guarantors;

 

(i) Liens on property of any of Terra or its Subsidiaries (other than (i)
property subject to Liens under the Security Documents and (ii) Liens securing
Debt of the Borrower or the Guarantors) in favor of Terra or any of its
Subsidiaries to secure Intercompany Debt owing to Terra or any of its
Subsidiaries; and

 

(j) Liens on the Senior Secured Note Collateral and the Shared Collateral as
security for Terra’s and its Subsidiaries’ obligations in respect of the Senior
Secured Notes and Liens on the Shared Current Asset Collateral as security for
Terra’s and its Subsidiaries’ obligations in respect of the Senior Second Lien
Notes and the Senior Secured Notes (which Liens are subordinated to the Liens
securing the Obligations pursuant to the Senior Second Lien Note Intercreditor
Agreement).

 

6.3. Investments. The Borrower and each of the Guarantors will not, and will not
permit any of its Subsidiaries to, directly or indirectly make or maintain any
Investment except:

 

(a) Investments existing on the date of this Agreement and disclosed on Schedule
6.3;

 

(b) (A) for Terra and the Terra Subsidiaries, Investments in cash and Cash
Equivalents – Terra, including those held in bank accounts and which (i) in
respect of Terra and Terra Capital Holdings shall not together exceed in
aggregate $1,000,000 at any time (provided, however, for so long as no Event of
Default has occurred and is continuing, such amount shall be increased (but for
a period of not more

 

56



--------------------------------------------------------------------------------

than three consecutive Business Days)) to the extent necessary to permit those
Restricted Payments to be made that are due and payable and are permitted to be
made under Section 6.5(b)) and (ii) which (at any time while Intercompany Debt
is outstanding which is owing to Terra or any of its Domestic Subsidiaries by
any Subsidiary of Terra that is not a Domestic Subsidiary) shall not be held
outside of the United States in an aggregate amount which is in excess of
$50,000,000 for more than 5 consecutive Business Days and (B) for the Borrower
and the MCC Guarantors, Investments in cash and Cash Equivalents – MCC;

 

(c) Investments in Accounts, contract rights and Chattel Paper, notes receivable
and similar items arising or acquired in the ordinary course of business
substantially in accordance with the past practice of Terra and its
Subsidiaries;

 

(d) Investments received in settlement of amounts due to Terra or any of its
Subsidiaries effected in the ordinary course of business;

 

(e) Investments in Intercompany Debt (i) owing by or to Borrower or any MCC
Guarantor to or from Borrower or any of its Subsidiaries, (ii) owing by or to
Terra Capital to or from TNLP (provided that, (A) if such Intercompany Debt
(other than the TNLP Debt up to the principal amount thereof outstanding on the
Extension Date and any such Intercompany Debt constituting Senior Secured Note
Collateral) is owing by TNLP to Terra Capital, such Debt is evidenced by an
intercompany promissory note payable to the order of Terra Capital on terms
satisfactory to the Terra Facility Administrative Agent, which note shall
constitute Shared Collateral and (B) no such Intercompany Debt shall be
permitted for the purpose of TNLP or TNCLP making Restricted Payments), (iii)
owing by Terra Capital to Terra UK, or by Terra UK to Terra Capital which is
incurred in the ordinary course of business (provided that, if such Intercompany
Debt (other than the Terra UK Debt up to the principal amount thereof
outstanding on the Extension Date and any such Intercompany Debt constituting
Senior Secured Note Collateral) is owing by Terra UK to Terra Capital, such Debt
is evidenced by an intercompany promissory note payable to the order of Terra
Capital on terms satisfactory to the Terra Facility Administrative Agent, which
note shall constitute Shared Collateral), (iv) owing by Terra Capital to Terra
Canada, or by Terra Canada to Terra Capital which is incurred in the ordinary
course of business (provided that, if such Intercompany Debt (other than the
Terra Canada Debt up to the principal amount thereof outstanding on the
Extension Date) is owing by Terra Canada to Terra Capital, such Debt is
evidenced by an intercompany promissory note payable to the order of Terra
Capital on terms satisfactory to the Terra Facility Administrative Agent, which
note shall constitute Shared Collateral), (v) owing by or to Terra UK to or from
Terra Canada or (vi) owing by Terra or any of the Terra Subsidiaries to or from
Terra or any of the Terra Subsidiaries;

 

(f) loans or advances to employees of Terra or any of its Subsidiaries in the
ordinary course of business (other than for the purposes of acquiring Stock),
which loans and advances shall not exceed the aggregate outstanding principal
amount of $500,000 at any time;

 

(g) Investments (other than Intercompany Debt and Debt which is referred to in
clause (f) above) not otherwise permitted hereby in an aggregate outstanding
amount not to exceed $1,000,000 at any time;

 

(h) Investments by Terra Capital in Common Units purchased, in each case, after
the Extension Date; provided, however, Terra Capital may make open market
purchases or calls of the Common Units not owned directly or indirectly by it
(each a “Common Unit Purchase”) if, after giving effect to each Common Unit
Purchase, the following conditions are satisfied:

 

(i) the aggregate amount of such purchases (A) made during any Repurchase Period
does not exceed the Maximum Repurchase Amount applicable to such period or (B)
made during any calendar year does not exceed $100,000,000;

 

57



--------------------------------------------------------------------------------

(ii) the aggregate available credit under the Terra Credit Facility of the
Borrowers (as defined in the Terra Credit Facility) on the date of each Common
Unit Purchase, after giving effect to the Common Unit Purchase (or any purchase
of (x) Senior Second Lien Notes or (y) Senior Secured Notes) to be made on such
date, shall be at least $125,000,000 with respect to any such purchase;

 

(iii) Terra has, as of the last day of the most recent Fiscal Quarter or Fiscal
Year for which Financial Statements have been delivered to the Administrative
Agent pursuant to Section 5.1(b) or (c), Cash Flow for the four Fiscal Quarters
ending on such day of at least $100,000,000;

 

(iv) no Default or Event of Default shall have occurred and be continuing, both
before and after giving effect to the making of any Common Unit Purchase;

 

(v) both before and after the making of any Common Unit Purchase, the
representations and warranties set forth in Section 3 of this Agreement and in
the other Loan Documents shall be true and correct in all material respects on
and as of the date of such Common Unit Purchase with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date; and

 

(vi) Terra Capital shall have delivered to the Administrative Agent a
certificate executed by an officer of Terra Capital certifying that the
foregoing conditions have been met with respect to such Common Unit Purchase
within three Business Days following the making of such purchase.

 

(i) Investments by Terra or the Terra Subsidiaries which are permitted Debt
under Sections 6.1(b), (c), (f), (g), (h), (i) or (j);

 

(j) Investments to match employee-directed funds under the Deferred Supplemental
Savings Plan;

 

(k) Equity Investments by (i) the Borrower or any MCC Guarantor or any of its
wholly-owned Domestic Subsidiaries in any of its respective (directly)
wholly-owned Domestic Subsidiaries which is a MCC Guarantor, (ii) by Terra or
any of its wholly-owned Domestic Subsidiaries (other than the Borrower and its
Subsidiaries) in TNCLP and its Subsidiaries; provided, however, that such
Investments made after the Extension Date shall not exceed an aggregate
principal amount of $50,000,000 at any one time, (iii) by Terra Canada or any of
its wholly-owned Subsidiaries (which is incorporated in Canada) in any of its
respective (directly) wholly-owned Subsidiaries (which is incorporated in
Canada) which is a Guarantor in respect of the obligations of Terra Canada, (iv)
by Terra UK or any of its wholly-owned Subsidiaries (which is incorporated in
England and Wales) in any of its respective (directly) wholly-owned Subsidiaries
(which is incorporated in England and Wales) which is a Guarantor in respect of
the obligations of Terra UK or (v) by Terra and the Terra Subsidiaries in Terra
or the Terra Subsidiaries;

 

(l) Investments by Terra or the Terra Subsidiaries in any joint venture with any
Person which (i) are cash Investments (to the extent permitted under Section
6.21) and (ii) are not cash Investments (to the extent permitted under Section
6.4(f));

 

58



--------------------------------------------------------------------------------

(m) Investments by Terra or its Subsidiaries in the Borrower or any MCC
Guarantor; provided that such Investment is subordinated to the Obligations on
terms satisfactory to the Administrative Agent and the Required Lenders;

 

(n) Investments by Terra and its Subsidiaries in Terra or any of its
Subsidiaries;

 

(o) Investments made by Terra and the Terra Subsidiaries permitted under Section
8.3(o) of the Terra Credit Facility.

 

6.4. Sale of Assets. The Borrower and each of the Guarantors will not, and will
not permit any of its Subsidiaries to, sell, convey, transfer, lease or
otherwise dispose of, any of its assets or any interest therein (including the
sale or factoring at maturity or collection of any accounts) to any Person, or
permit or suffer any other Person to acquire any interest in any of its assets
or, in the case of any Subsidiary, issue or sell any shares of such Subsidiary’s
Stock or Stock Equivalent (any such disposition being an “Asset Sale”), except:

 

(a) the sale or disposition in the ordinary course of business of Inventory,
Cash Equivalents and precious metals recovered from spent catalysts;

 

(b) the sale or disposition of Equipment which has become obsolete or is
replaced in the ordinary course of business; provided, however, that the
aggregate Fair Market Value of all such Equipment disposed of in any Fiscal Year
shall not exceed $10,000,000 in the aggregate and in the case of the Borrower
and the MCC Guarantors (other than MCHI) shall not exceed $5,000,000 in the
aggregate amount in any Fiscal Year;

 

(c) the lease or sublease of Real Property or personal property which does not
constitute a sale and leaseback;

 

(d) assignments and licenses of intellectual property of Terra and its
Subsidiaries in the ordinary course of business;

 

(e) any sale or disposition of Inventory or Equipment (i) among Terra and the
Terra Subsidiaries, (ii) among Terra UK and any wholly-owned Subsidiary of Terra
UK (which is incorporated in England and Wales) which is a Guarantor in respect
of the Obligations (as defined in the Terra Credit Facility) of Terra UK, (iii)
among Terra Canada and any wholly-owned Subsidiary of Terra Canada (which is
incorporated in Canada) which is a Guarantor in respect of the Obligations (as
defined in the Terra Credit Facility) of Terra Canada, (iv) by Terra or one of
its wholly-owned Domestic Terra Subsidiaries to TNCLP or one of its wholly-owned
Domestic Subsidiaries so long as (in the case of this clause (iv)) the
consideration is paid in cash to such transferor for all such assets in an
amount not less than the Fair Market Value thereof, (v) by Terra or the Terra
Subsidiaries to its Affiliates so long as (in the case of this clause (v)) the
consideration is paid in cash to such transferor for all such assets in an
amount not less than the Fair Market Value thereof or (vi) among the Borrower
and the MCC Guarantors;

 

(f) any other Asset Sales by Terra or the Terra Subsidiaries (including any
disposition of assets to a joint venture by Terra or the Terra Subsidiaries) the
aggregate Fair Market Value of which shall not at any time exceed $5,000,000;

 

(g) any other Asset Sales by the Borrower or any MCC Guarantor, the Fair Market
Value of which shall not, at any time prior to the Termination Date, exceed, in
aggregate, $5,000,000;

 

59



--------------------------------------------------------------------------------

(h) additional Asset Sales by Terra and its Subsidiaries (other than in respect
of (i) property subject to Liens under the Security Documents and (ii) property
subject to Liens securing Debt of Terra and its Subsidiaries) to Terra or any of
its Subsidiaries; and

 

(i) the sale, or disposition, on terms and pursuant to documentation reasonably
satisfactory to the Administrative Agent and the Required Lenders of one or more
terminals by the Borrower or an MCC Guarantor, provided that the Net Cash
Proceeds of such sale are applied pursuant to Section 2.09 hereof on receipt.

 

6.5. Restricted Payments. The Borrower and each of the Guarantors will not and
it will not permit any of its Subsidiaries to, directly or indirectly, declare,
order, pay, make or set apart any sum for any Restricted Payment except:

 

(a) Restricted Payments by any Subsidiary of the Borrower to the Borrower or any
Subsidiary of the Borrower;

 

(b) cash dividends on the Stock of Terra Capital to Terra Capital Holdings and
on the Stock of Terra Capital Holdings to Terra, paid and declared in any Fiscal
Year solely for the purpose of funding the following:

 

(i) ordinary operating expenses and scheduled debt service of Terra (including
in respect of the Indentures) and scheduled cash dividends with respect to any
preferred Stock of Terra, in aggregate not in excess of $25,000,000 in any
Fiscal Year and payments by Terra of the foregoing;

 

(ii) payments by Terra in respect of foreign, federal, state or local taxes
owing by Terra in respect of Terra Capital and its Subsidiaries, but not greater
than the amount that would be payable by Terra Capital, on a consolidated basis,
if Terra Capital were the taxpayer; and

 

(iii) payments (net of cash in-flows) by Terra to finance discontinued
operations not exceeding $5,000,000 in any Fiscal year;

 

provided, however, that the Restricted Payments described in clause (b) above
shall not be permitted if either (A) an Event of Default or Default shall have
occurred and be continuing at the date of declaration or payment thereof or
would result therefrom or (B) such Restricted Payment is prohibited under the
terms of any Debt (other than the Obligations) of the Loan Parties or any of
their respective Subsidiaries;

 

(c) Restricted Payments permitted under Section 6.3(h); and

 

(d) any other Restricted Payment to Terra or any of its Subsidiaries by any
Subsidiaries of Terra;

 

(e) any Restricted Payment from any Terra Subsidiary to Terra or any other Terra
Subsidiary; and

 

(f) any Restricted Payment from the Borrower or any Subsidiary of the Borrower,
provided that immediately prior to and immediately after making such Restricted
Payment, the Borrower and its Subsidiaries shall be in compliance with Section
6.23 and the Administrative Agent shall have received a certificate certifying
as such from the chief financial officer of Terra.

 

60



--------------------------------------------------------------------------------

6.6. Restriction on Fundamental Changes. The Borrower and each Guarantor will
not, and will not permit any of its Material Subsidiaries to, (a) merge with any
Person, (b) consolidate with any Person, (c) except as permitted by Section
6.3(o), acquire all or substantially all of the Stock or Stock Equivalents of
any Person, (d) except as permitted by Section 6.3(o), acquire all or
substantially all of the assets of any Person or all or substantially all of the
assets constituting the business of a division, branch or other unit operation
of any Person, (e) except as permitted by Section 6.3(l), enter into any joint
venture or partnership with any Person or (f) acquire or (unless, after giving
effect thereto, the Loan Parties are in compliance with Sections 5.23 and
6.3(k)) create any Subsidiary (other than, with respect to Terra and the Terra
Subsidiaries, pursuant to a Permitted Acquisition); provided, however, that any
Terra Subsidiary may merge or be consolidated with Terra or any other Terra
Subsidiary and any MCC Guarantor may merge or be consolidated with the Borrower
or any other MCC Guarantor but only if (i) no Material Adverse Change, Default
or Event of Default would result from such merger or consolidation and (ii) all
such parties to such merger or consolidation are incorporated solely in either
the United States (or any state or subdivision thereof), Canada or England and
Wales (as the case may be).

 

6.7. Change in Nature of Business. (a) The Borrower and each Guarantor will not,
and will not permit any of its Subsidiaries to, make any material change in the
nature or conduct of its business as carried on at the date hereof; (b) each of
Terra and Terra Capital Holdings will at no time own any property other than
Investments in its Subsidiaries which are its Subsidiaries at the date hereof,
cash and Cash Equivalents (to the extent permitted under Section 6.3), other
property incidental to its business as a holding company or necessary to the
performance of its obligations under the Management Agreements and (c) each of
MCHI will at no time own any property other than Investments in its Subsidiaries
which are Subsidiaries as the date hereof, and other property incidental to its
business as a holding company.

 

6.8. Transactions with Affiliates. The Borrower and each Guarantor will not, and
will not permit any of its Subsidiaries to, except as otherwise expressly
permitted herein, do any of the following: (a) make any Investment in any of its
Affiliates which is not its Subsidiary; (b) transfer, sell, lease, assign or
otherwise dispose of any asset to any of its Affiliates which is its Subsidiary;
(c) merge into or consolidate with or purchase or acquire assets from any of its
Affiliates (x) in the case of Terra and the Terra Subsidiaries, which is not its
Subsidiary, and (y) in the case of the Borrower and the MCC Guarantors, which is
not its Subsidiary and an MCC Guarantor; (d) repay any Debt to any of its
Affiliates which is not its Subsidiary; or (e) enter into any other transaction
directly or indirectly with or for the benefit of any of its Affiliates which is
not its Subsidiary (including guarantees and assumptions of obligations of any
such Affiliate), except for (i) transactions in the ordinary course of business
on a basis no less favorable to it as would be obtained in a comparable arm’s
length transaction with a Person not an Affiliate, (ii) salaries and other
employee compensation or fees to officers or directors of the Borrower, each
Guarantor or any of its Subsidiaries commensurate with current compensation
levels and (iii) enter into the Management Agreement-MCC and perform thereunder.

 

6.9. Restrictions on Subsidiary Distributions; No New Negative Pledge. Other
than pursuant to the Loan Documents and any agreements governing any purchase
money Debt or Capital Lease Obligations permitted by clause (b), (c), or (d) of
Section 6.1(in which latter case, any prohibition or limitation shall only be
effective against the assets financed thereby) or in connection with an Asset
Sale which is permitted under Section 6.4 (in respect only of the assets subject
thereto) or pursuant to customary anti-assignment provisions contained in leases
or licenses permitted under this Agreement or as otherwise contained, at the
date hereof, in the Indentures, the Senior Secured Note Documents, the Senior
Second Lien Note Documents and the Terra Credit Facility Terra will not, and
will not permit any of its Subsidiaries to, (a) agree to enter into or suffer to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of such Subsidiary to pay dividends or make any other
distribution or transfer of funds or assets or make loans or advances to or
other Investments in, or

 

61



--------------------------------------------------------------------------------

pay any Debt owed to, Terra or any other Subsidiary of Terra or (b) enter into
or suffer to exist or become effective any agreement which prohibits or limits
the ability of the Borrowers or any Subsidiary to create, incur, assume or
suffer to exist any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, to secure the Obligations, including any
agreement which requires other Debt or Contractual Obligation to be equally and
ratably secured with the Obligations.

 

6.10. Modification of Constituent Documents. The Borrower and each Guarantor
will not, and will not permit any of its Subsidiaries to, change its capital
structure (including in the terms of its outstanding Stock) or otherwise amend
its Constituent Documents, except for changes and amendments which (i) do not
materially and adversely affect the rights and privileges of the Borrower, any
Guarantor or any of its Subsidiaries, or the interests of the Administrative
Agent and the Lenders under the Loan Documents or in the Collateral or (ii) are
compulsory under any applicable Requirement of Law or to comply with the
mandatory requirements of any stock exchange on which Terra or any its
Subsidiaries is listed.

 

6.11. Modification of Material Documents. The Borrower and each Guarantor will
not, and will not permit any of its Subsidiaries to, (a) alter, rescind,
terminate, amend, supplement, waive or otherwise modify any provision of any
Material Document (except for modifications which do not materially and
adversely affect the rights and privileges of the Borrower, any Guarantor or any
of its Subsidiaries under such Material Document, or the interests of the
Administrative Agent and the Lenders under the Loan Documents or in the
Collateral) or (b) permit any material breach or default to exist under any
Material Document or take or fail to take any action thereunder, without the
prior consent of the Required Lenders, which consent shall not be unreasonably
withheld.

 

6.12. Long-Term Debt. The Borrower and each Guarantor will not, and will not
permit any of its Subsidiaries to: (x) purchase, redeem, retire or otherwise
acquire for value, or set apart any money for a sinking, defeasance or other
analogous fund for the purchase, redemption, retirement or other acquisition of,
or make any voluntary payment or prepayment of the principal of or interest on,
or any other amount owing in respect of (i) the Senior Secured Notes, (ii) the
Senior Second Lien Notes, (iii) the Terra UK Debt or the Terra Canada Debt
(below an aggregate outstanding principal amount of $35,000,000) or (iv) any
other long-term Debt of Terra and its Subsidiaries (other than the Terra Credit
Facility), other than (1) the redemption or repayment by Terra (it being
understood that such terms include defeasance but do not include open market
purchases) of the Senior Second Liens Notes directly with proceeds of the
issuance by Terra of its convertible preferred Stock (provided, that such
convertible preferred Stock shall not have a scheduled redemption date that is
prior to the original maturity date of the Senior Second Lien Notes) and (2)
Intercompany Debt with the exception of the aforementioned Terra UK Debt and
Terra Canada Debt (provided, however, that no Intercompany Debt of any Loan
Party constituting Collateral shall be repaid or prepaid, including the Terra UK
Debt and Terra Canada Debt, unless the Intercompany Debt of such Loan Party
constituting Shared Collateral has first been paid in full), except in each case
for regularly scheduled payments of principal and interest in respect thereof
required pursuant to the Indentures or other instruments evidencing such
long-term Debt; or (y) amend, in any manner materially adverse to the interests
of the Lenders, the documentation creating or evidencing any long-term Debt of
Terra and its Subsidiaries, except (with respect to the Indentures) amendments
which are permitted by Section 6.11. Notwithstanding the foregoing restrictions,
Terra Capital may also make open market purchases of the Senior Second Lien
Notes and the Senior Secured Notes (each a “Senior Note Purchase”) if, after
giving effect to each Senior Note Purchase, the following conditions are
satisfied:

 

(a) the aggregate amount of such purchases, together with the aggregate amount
of Common Unit Purchases, (X) made during any Repurchase Period does not exceed
the Maximum

 

62



--------------------------------------------------------------------------------

Repurchase Amount applicable to such period or (Y) made during any calendar year
does not exceed $100,000,000;

 

(b) the aggregate Available Credit (as defined in the Terra Credit Facility) of
the Borrowers (as defined in the Terra Credit Facility) on the date of each
Senior Note Purchase, after giving effect to the Senior Note Purchase (or any
purchase of Common Units) to be made on such date, shall be at least
$125,000,000 with respect to any such purchase;

 

(c) Terra has, as of the last day of the most recent Fiscal Quarter or Fiscal
Year for which Financial Statements have been delivered to the Administrative
Agent (as defined in the Terra Credit Facility) pursuant to Section 6.1(b) or
(c), Cash Flow (as defined in the Terra Credit Facility) for the four Fiscal
Quarters ending on such day of at least $125,000,000;

 

(d) no Default or Event of Default shall have occurred and be continuing, both
before and after giving effect to the making of any Senior Note Purchase;

 

(e) both before and after the making of any Senior Note Purchase, the
representations and warranties set forth in Section 3 and in the other Loan
Documents shall be true and correct in all material respects on and as of the
date of such Senior Note Purchase with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date; and

 

(f) the Borrower shall have delivered to the Administrative Agent a certificate
executed by an officer of the Borrower certifying that the foregoing conditions
have been met with respect to such Senior Note Purchase within three Business
Days following the making of such purchase.

 

6.13. Accounting Changes; Fiscal Year. The Borrower and each Guarantor will not,
and will not permit any of its Subsidiaries to, change its (a) accounting
treatment and reporting practices or tax reporting treatment, except as required
by GAAP or any Requirement of Law and disclosed to the Lenders and the
Administrative Agent or (b) Fiscal Year (for the avoidance of doubt, it is
understood that the Borrower and its Subsidiaries may change their fiscal year
to correspond to Fiscal Years).

 

6.14. Margin Regulations. The Borrower will not, and will not permit any of its
Subsidiaries to, use all or any portion of the proceeds of any credit extended
hereunder to purchase or carry Margin Stock.

 

6.15. Operating Leases; Sale/Leasebacks.

 

(a) Terra will not, and will not permit any of its Material Subsidiaries to,
become or remain liable as lessee or guarantor or other surety with respect to
any operating lease, unless (i) the aggregate amount of all rents paid or
accrued under all such operating leases shall not exceed $10,000,000 in any
Fiscal Year or (ii) in respect of, or in replacement (upon substantially
equivalent terms) of, operating leases existing at the date of this Agreement
and disclosed in the consolidated financial statements (including the footnotes
thereto) of Terra and its Subsidiaries for the Fiscal Year ended December 31,
2003.

 

(b) Terra will not, and will not permit any of its Material Subsidiaries to,
enter into any sale and leaseback transaction.

 

6.16. Cancellation of Debt Owed. Terra will not, and will not permit any of its
Subsidiaries to, cancel any claim or Debt owed to it except (i) in the ordinary
course of business

 

63



--------------------------------------------------------------------------------

consistent with past practice, (ii) Investments permitted by Section 6.3(d), or
(iii) in an aggregate amount not exceeding $1,000,000.

 

6.17. No Speculative Transactions. Terra will not and will not permit any of its
Material Subsidiaries to, engage in any speculative transaction or in any
transaction involving Hedging Contracts except as required by Section 5.26 or
for the sole purpose of hedging in the normal course of business and consistent
with industry practices.

 

6.18. Compliance with ERISA and Foreign Plans. Terra will not, and will not
permit any of its Material Subsidiaries to, or cause or permit any ERISA
Affiliate to, cause or permit to occur (a) an event which could result in the
imposition of a Lien under Section 412 of the IRC or Section 302 or 4068 of
ERISA or (b) an ERISA Event that would have a Material Adverse Effect or (c)
breach any Requirement of Law or obligations pertaining to any Foreign Plan that
would have a Material Adverse Effect.

 

6.19. Environmental. Terra will not, and will not permit any of its Subsidiaries
to, dispose of any Contaminant in violation of any Environmental Law; provided,
however, that the Loan Parties shall not be deemed in violation of this Section
6.19 if, as the consequence of all such disposals, such Loan Party could not
reasonably be expected to incur Environmental Liabilities and Costs in excess of
$5,000,000.

 

6.20. Payments to Minority Interests. Terra shall not pay or cause to be paid,
or permit any of its Subsidiaries to pay or cause to be paid, to any holder of a
minority interest any amount (including any TNCLP Minority Interest Payment)
with respect to such minority interest in excess of the amount to which such
holder is legally entitled, unless Terra or such Subsidiary simultaneously
receives payment in an amount equal to or greater than its ratable share of the
amount of the related distribution (determined in accordance with the respective
interests then held by Terra and such Subsidiary, on the one hand, and such
holder, on the other); provided, however, that a purchase of Common Units
permitted by Section 6.3(h) will not constitute a breach of this Section 6.20.

 

6.21. Capital Expenditures. The Borrower and its Subsidiaries (on a consolidated
basis) will not expend or become obligated for Capital Expenditures in any
fiscal year (commencing with the fiscal year starting January 1, 2005) in an
aggregate amount for the Borrower and its Subsidiaries in excess of $10,000,000
for such fiscal year (the “Capex Limit”), provided that up to 50% of the Capex
Limit not utilized during any fiscal year may be carried forward to the
immediately following fiscal year only and provided further that Capital
Expenditures shall be first applied to reduce the Capex Limit for such fiscal
year and then to reduce any carry forward.

 

6.22. Minimum EBITDA. The Borrower will, as of the last day of each period set
forth on Schedule 6.22, have EBITDA for such period in an amount not less than
the amount shown on Schedule 6.22 for such period.

 

6.23. Minimum Net Worth. The Borrower and its Subsidiaries shall not permit the
consolidated net worth (determined in accordance with GAAP) of the Borrower and
its Subsidiaries to (i) as of any date during the first Fiscal Year of the
Borrower and its Subsidiaries following the Extension Date, be less than Opening
Net Worth, (ii) as of any date thereafter, be less than the sum of (x) Opening
Net Worth, plus (y) 75% of the aggregate net profits (determined in accordance
with GAAP) of the Borrower and its Subsidiaries for each complete Fiscal Year
following the Extension Date, minus (z) 100% of the aggregate net losses
(determined in accordance with GAAP) of the Borrower and its Subsidiaries for
each complete Fiscal Year following the Extension Date.

 

64



--------------------------------------------------------------------------------

6.24. MCHI. Notwithstanding any other provisions of this Agreement, Terra will
not, and will not permit any of its Subsidiaries to, permit PLNL or MCHI or any
of its Subsidiaries to enter into any recapitalization or financing arrangements
or incur any Debt, or permit MCHI or any of its Subsidiaries to make any
Restricted Payments without the prior written consent of the Administrative
Agent acting on the instructions of the Required Lenders, except:

 

(a) in the case of PLNL, Debt incurred in the ordinary course of operations;

 

(b) in the case of PLNL, additional Debt in an aggregate principal amount not to
exceed $30,000,000 at any time outstanding;

 

(c) provided that no Event of Default has occurred and is continuing, Debt
incurred by PLNL to be used upon incurrence to fund Capital Expenditures in
respect of PLNL’s operations, in an aggregate principal amount as of any date
not to exceed the sum of (x) $100,000,000 plus (y) an amount equal to 50% of the
aggregate amount of the Term Loans prepaid or repaid as of such date, provided
that in calculating such amount, prepayments or repayments of Term Loans made by
the Borrower with proceeds of Restricted Payments from MCHI and its Subsidiaries
shall be excluded except to the extent that such Restricted Payments were made
with the proceeds of dividends and distributions from PLNL of Operating Cash
Flow of PLNL after the Extension Date;

 

(d) MCHI and its Subsidiaries may make Restricted Payments to the Borrower, MCHI
and its Subsidiaries with the proceeds of dividends and distributions from PLNL;

 

(e) PLNL may issue Stock or Stock Equivalents (on arms length terms for Fair
Market Value) or incur Debt if an amount equal to 50% of the net cash proceeds
of such issuance of Stock or Stock Equivalents or Debt incurrence received by
PLNL is paid upon receipt in dividends or distributions to MCHI and applied to
repay the Term Loans in accordance with Section 2.9; and

 

(f) in the case of MCHI and its Subsidiaries, Debt permitted under Section
6.1(k), Investments permitted under Section 6.3(n) and Restricted Payments
permitted under Section 6.5(d).

 

In this Section 6.24, “Operating Cash Flow” means, as of any date, for the
period commencing January 1, 2005 and ending on such date, change of cash of
PLNL determined from the cash flow statement of PLNL as of such date, plus
dividends and distributions, minus dividends and distributions paid pursuant to
clause (e) above during such period, all calculated in accordance with GAAP.

 

In addition to the foregoing, as of the end of each fiscal quarter, an amount
equal to the Restricted Payments received by the Borrower from MCHI and its
Subsidiaries during such quarter in excess of Operating Cash Flow (less any
amounts applied to prepay the Term Loans pursuant to clause (e) above), shall be
applied within 30 Business Days from the end of such fiscal quarter, to prepay
the Term Loans in accordance with Section 2.9.

 

6.25. Subordinated MCHI Guaranty. Notwithstanding any other provision of this
Agreement, MCHI may issue the Subordinated MCHI Guaranty to the Terra Facility
Administrative Agent on behalf of the lenders under the Terra Credit Facility,
provided that the Administrative Agent, acting on the advice of counsel shall be
satisfied in form and substance that each of the following conditions have been
met: (i) the obligations of MCHI under the Subordinated MCHI Guaranty are
subordinated in right of payment to the obligations of MCHI under the MCHI
Guaranty, (ii) that the Subordinated MCHI Guaranty contains “turnover”
provisions for the benefit of the Administrative Agent, (iii) that the Terra
Facility Administrative Agent or the lenders under the Terra Credit Facility may
not,

 

65



--------------------------------------------------------------------------------

without the prior written consent of the Administrative Agent, exercise their
rights under the Subordinated MCHI Guaranty until such time as this Agreement
has been terminated and all amounts payable hereunder or under any Loan Document
have been paid and satisfied in full (provided that they may file a proof of
claim in any bankruptcy or insolvency proceeding), and (iv) upon issuance of the
Subordinated MCHI Guaranty, the Administrative Agent shall have received an
opinion from counsel to MCHI, that the subordination provisions of the
Subordinated MCHI Guaranty are valid and enforceable in accordance with their
terms.

 

SECTION 7

 

EVENTS OF DEFAULT

 

7.1. Events of Default. Each of the following events shall be an Event of
Default:

 

(a) the Borrower shall fail to pay any principal of any Loan when the same
becomes due and payable; or

 

(b) the Borrower shall fail to pay any interest on any Loan, any fee under any
of the Loan Documents or any other Obligation (other than one referred to in
clause (a) above) and such non-payment continues for a period of three Business
Days after the due date therefor;

 

(c) any representation or warranty made or deemed made by any Loan Party in any
Loan Document or by any Loan Party (or any of its officers) in connection with
any Loan Document (including in any certificate or document issued pursuant to
any Loan Document) shall prove to have been incorrect in any material respect
when made or deemed made;

 

(d) Terra shall fail to pay or perform its obligations under the Loan Purchase
Agreement;

 

(e) any Loan Party shall fail to perform or observe (i) any term, covenant or
agreement contained in Sections 5.1(a) through (e) and (g), 5.2, 5.14, 5.19,
5.23, 5.24 or 5.27 or Section 6 (except Section 6.19) (other than as provided in
paragraphs (a) through (d) of this Section 7) or (ii) any other term, covenant
or agreement contained in this Agreement or in any other Loan Document if such
failure under this clause (ii) shall remain unremedied for 30 days after the
earlier of the date on which (A) a Responsible Officer of the Borrower becomes
aware of such failure or (B) written notice thereof shall have been given to the
Borrower by the Administrative Agent or any Lender; or

 

(f) (i) Terra or any of its Subsidiaries shall fail to make any payment on any
Indebtedness (other than the Obligations) of Terra or any such Subsidiary (or
any Guaranty Obligation in respect of Debt of any other Person) having a
principal amount of $10,000,000 or more, when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise); or (ii) any other event shall occur or condition shall exist under
any agreement or instrument relating to any such Debt, if the effect of such
event or condition is to accelerate, or to permit the acceleration of, the
maturity of such Debt; or (iii) any such Debt shall become or be declared to be
due and payable, or required to be prepaid or repurchased (other than by a
regularly scheduled required prepayment), prior to the stated maturity thereof;
or

 

66



--------------------------------------------------------------------------------

(g) Terra or any of its Material Subsidiaries shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors, or any proceeding shall be instituted by or against Terra or any of
its Material Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts or any similar relief under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
custodian, receiver, trustee, administrative receiver, liquidator, provisional
liquidator, administrator, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceedings
instituted against Terra or any of its Material Subsidiaries (but not instituted
by it), either such proceedings shall remain undismissed or unstayed for a
period of 30 days or any of the actions sought in such proceedings shall occur;
or Terra or any of its Material Subsidiaries shall take any corporate action to
authorize any of the actions set forth above in this subsection (g); or

 

(h) one or more judgments or orders (or other similar process) involving, in any
single case or in the aggregate, an amount in excess of $10,000,000 (in the case
of a money judgment), or which would have a Material Adverse Effect (in the case
of a non-money judgment) to the extent not covered by insurance shall be
rendered against one or more of Terra and its Subsidiaries and shall remain
unpaid and either (i) enforcement proceedings shall have been commenced and be
continuing by any creditor upon such judgment or order or (ii) there shall be
any period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect (unless during such period such judgment or order shall have been
vacated, satisfied, discharged or bonded pending appeal); or

 

(i) an ERISA Event shall occur or there shall be asserted against the Borrower
or any of its Subsidiaries any claim or liability in respect of any Foreign Plan
which is reasonably likely to have a Material Adverse Effect or the amount of
all liabilities and deficiencies resulting therefrom, whether or not assessed,
exceeds $1,000,000 in the aggregate; or

 

(j) any material provision (as determined by the Administrative Agent) of any
Security Document or any Guaranty after delivery thereof pursuant to this
Agreement or any other Loan Document shall for any reason cease to be valid and
binding, or enforceable against, on any Loan Party thereto, or any Loan Party
shall so state in writing; or

 

(k) any Security Document shall for any reason cease to create a valid Lien on
any of the Collateral purported to be covered thereby or except as permitted by
the Loan Documents, such Lien shall cease to be a perfected and first priority
Lien or any Loan Party shall so state in writing; or

 

(l) there shall occur any Change of Control; or

 

(m) the Subordinated MCHI Guaranty shall cease to be, or any beneficiary shall
in writing so assert, subordinated to the MCHI Guaranty in accordance with its
terms; or

 

(n) there shall have been asserted (in any action, suit, proceeding or
investigation) against Terra or any of its Subsidiaries any violation or
liability under any Environmental Law that, in the judgment of the Required
Lenders, is reasonably likely to be determined adversely to Terra or any of its
Subsidiaries, and (either individually or in the aggregate) is reasonably likely
to have a Material Adverse Effect (after taking into account any contribution in
respect thereof that is reasonably expected to be paid by other creditworthy
Persons); or

 

67



--------------------------------------------------------------------------------

(o) one or more of Terra and its Subsidiaries shall have entered into one or
more consent or settlement decrees or agreements or similar arrangements with a
Governmental Authority or one or more judgments, orders, decrees or similar
actions shall have been entered against one or more of Terra and its
Subsidiaries based on or arising from the violation of or pursuant to any
Environmental Law, or the generation, storage, transportation, treatment,
disposal or Release of any Contaminant and, in connection with all the
foregoing, Terra and its Subsidiaries are likely to incur Environmental
Liabilities and Costs in excess of $5,000,000 in the aggregate (unless the
foregoing is reasonably being appealed by Terra or its Subsidiaries and has been
bonded pending appeal); or

 

(p) MCHI shall (i) conduct, transact or otherwise engage in, or commit to
conduct, transact or otherwise engage in, any business or operations other than
those incidental to their respective ownership of the Stock and Stock
Equivalents of their immediate subsidiary, (ii) incur, create, assume or suffer
to exist any Debt or other liabilities or financial obligations, except (w) Debt
permitted pursuant to Section 6.1(k), (x) nonconsensual obligations imposed by
operation of law, (y) obligations pursuant to the Loan Documents to which they
are respectively a party and (z) obligations with respect to their respective
Stock and Stock Equivalents, or (iii) own, lease, manage or otherwise operate
any properties or assets (other than cash and Cash Equivalents-MCC) and the
ownership of shares of Stock and Stock Equivalents of their respective
Subsidiaries; or

 

then, and in every such event that is continuing (A) if such event is an Event
of Default specified in paragraph (g) above with respect to any Loan Party,
automatically the Commitments shall immediately terminate and the Loans made
hereunder (with accrued interest thereon) and any unpaid accrued Fees and all
other Obligations of the Borrower and each Loan Party accrued hereunder and
under any other Loan Document shall immediately become due and payable, and (B)
if such event is any other Event of Default, the Administrative Agent may, and,
at the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, take one or more of the following actions, at the same
or different times: (i) terminate forthwith the Commitments; (ii) declare the
Loans then outstanding to be forthwith due and payable, whereupon the principal
of the Loans, together with accrued interest thereon and any unpaid accrued Fees
and all other Obligations of the Borrower and each Loan Party accrued hereunder
and under any other Loan Document, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Loan Parties, anything contained herein
or in any other Loan Document to the contrary notwithstanding; (iii) set-off
amounts in the Concentration Account, the Collection Account or any other
accounts of the Loan Parties and apply such amounts to the Obligations of the
Loan Parties hereunder and under the other Loan Documents in accordance with
Section 10.3; and (iv) exercise any and all remedies under the Loan Documents
and applicable law available to the Administrative Agent and the Lenders.

 

SECTION 8

 

THE AGENT

 

8.1. Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities,

 

68



--------------------------------------------------------------------------------

duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against the Administrative Agent.

 

8.2. Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care. The Administrative Agent shall be entitled
to advice and opinion of legal counsel concerning all matters pertaining to the
duties of the agencies hereby created.

 

8.3. Exculpatory Provisions. Neither the Administrative Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

 

8.4. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
reasonably selected by the Administrative Agent. The Administrative Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or, if so specified by this Agreement, all
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

 

8.5. Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender, or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided

 

69



--------------------------------------------------------------------------------

that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

 

8.6. Non-Reliance on Agent and Other Lenders. Each Lender expressly acknowledges
that neither the Administrative Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates have made any representations
or warranties to it and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of the Borrower and its Subsidiaries or any
affiliate of the Borrower and its Subsidiaries, shall be deemed to constitute
any representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower and its
Subsidiaries and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Loan Parties and their affiliates. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of the Borrower and its
Subsidiaries or any affiliate of the Borrower and its Subsidiaries that may come
into the possession of the Administration Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates.

 

8.7. Indemnification. The Lenders agree to indemnify the Administrative Agent in
its capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing, including
without limitation, any action taken under Section 11.1(c) hereof; provided that
no Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from the Administrative
Agent’s gross negligence or willful misconduct. The agreements in this Section
shall survive the payment of the Loans and all other amounts payable hereunder.

 

8.8. Agent in Its Individual Capacity. The Administrative Agent and its
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Loan Party as though the Administrative Agent were not
an Administrative Agent. With respect to its Loans made or renewed by it, the
Administrative Agent shall have the same rights and powers under this

 

70



--------------------------------------------------------------------------------

Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.

 

8.9. Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed and provided that the approval of the Borrower is not
required for any Lender that was a Lender on the Extension Date), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 8 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

 

8.10. Replacement of Agent. The Required Lenders may request by notice to the
Administrative Agent and the Borrower that the Administrative Agent resign. Upon
receipt of any such notice the Administrative Agent shall resign, effective 10
days after receipt of such notice, as Administrative Agent under this Agreement
and the other Loan Documents, and the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall
(unless an Event of Default shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed and provided that the approval of the Borrower shall not be required for
any Lender that was a Lender on the Extension Date), whereupon such successor
agent shall succeed to the rights, powers and duties of the Administrative
Agent, and the term “Administrative Agent” shall mean such successor agent
effective upon such appointment and approval, and the former Administrative
Agent’s rights, powers and duties as Administrative Agent shall be terminated,
without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement or any holders of
the Loans. If no successor agent has accepted appointment as Administrative
Agent by the date that is 10 days following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective, and the Lenders shall assume and
perform all of the duties of the Administrative Agent hereunder until such time,
if any, as the Required Lenders appoint a successor agent as provided for above.
After any retiring Administrative Agent’s resignation as Administrative Agent,
the provisions of this Section 8 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.

 

8.11. Duration of Agency. The agency established by Section 8.1 hereof shall
continue, and Sections 8.1 through and including Section 8.13 shall remain in
full force and effect, until the Notes and all other amounts due hereunder and
thereunder shall have been paid in full and the Lenders’ commitments to extend
credit to or for the benefit of the Borrower shall have terminated or expired.

 

71



--------------------------------------------------------------------------------

8.12. Collateral Security. The Administrative Agent will hold, administer and
manage any Collateral pledged from time to time hereunder either in its own name
or as Administrative Agent, but each Lender shall hold a direct, undivided
pro-rata beneficial interest therein, on the basis of its proportionate interest
in the secured obligations, by reason of and as evidenced by this Agreement and
the other Loan Documents.

 

8.13. Enforcement by the Administrative Agent. All rights of action under this
Agreement and under the Notes and all rights to the Collateral hereunder may be
enforced by the Administrative Agent and any suit or proceeding instituted by
the Administrative Agent in furtherance of such enforcement shall be brought in
its name as Administrative Agent without the necessity of joining as plaintiffs
or defendants any other Lenders, and the recovery of any judgment shall be for
the benefit of Lenders subject to the expenses of the Administrative Agent.

 

SECTION 9

 

GUARANTEE

 

9.1. Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Lenders and their respective successors, indorsees,
transferees and assigns permitted hereunder, the prompt and complete payment and
performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations.

 

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor under this Section 9.1
and under the other Loan Documents shall in no event exceed the amount which is
permitted under applicable federal and state laws relating to the insolvency of
debtors (after giving effect to the right of contribution established in Section
9.2).

 

(c) Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing the guarantee contained in this Section 9 or affecting the rights and
remedies of the Administrative Agent or any Lender hereunder.

 

(d) The guarantee contained in this Section 9 shall remain in full force and
effect until all the Obligations and the obligations of each Guarantor under the
guarantee contained in this Section 9 shall have been satisfied by payment in
full and the Commitments shall be terminated, notwithstanding that from time to
time during the term of this Agreement the Borrower may be free from any
Obligations.

 

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
Lender from the Borrower, any of the Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Obligations or any payment received or collected from such
Guarantor in respect of the Obligations), remain liable for the Obligations up
to the maximum liability of such Guarantor hereunder until the Obligations are
paid in full and the Commitments are terminated.

 

9.2. Right of Contribution. Each Subsidiary Guarantor hereby agrees that to the
extent that a Subsidiary Guarantor shall have paid more than its proportionate
share of any payment made

 

72



--------------------------------------------------------------------------------

hereunder, such Subsidiary Guarantor shall be entitled to seek and receive
contribution from and against any other Subsidiary Guarantor hereunder which has
not paid its proportionate share of such payment. Each Subsidiary Guarantor’s
right of contribution shall be subject to the terms and conditions of Section
9.3. The provisions of this Section 9.2 shall in no respect limit the
obligations and liabilities of any Subsidiary Guarantor to the Administrative
Agent and the Lenders, and each Subsidiary Guarantor shall remain liable to the
Administrative Agent and the Lenders for the full amount guaranteed by such
Subsidiary Guarantor hereunder.

 

9.3. Subrogation. Notwithstanding any payment made by any Guarantor hereunder or
any set-off or application of funds of any Guarantor by the Administrative Agent
or any Lender, no Guarantor shall be entitled to be subrogated to any of the
rights of the Administrative Agent or any Lender against the Borrower or any
other Guarantor or any collateral security or guarantee or right of offset held
by the Administrative Agent or any Lender for the payment of the Obligations,
nor shall any Guarantor seek or be entitled to seek any contribution or
reimbursement from the Borrower or any other Guarantor in respect of payments
made by such Guarantor hereunder, until all amounts owing to the Administrative
Agent and the Lenders by the Borrower on account of the Obligations are paid in
full and the Commitments are terminated. Upon payment in full of the Obligations
and termination of the Commitments, each Guarantor shall be subrogated to the
rights of the Administrative Agent and the Lenders to the extent of any payment
made by such Guarantor hereunder. If any amount shall be paid to any Guarantor
on account of such subrogation rights at any time when all of the Obligations
shall not have been paid in full, such amount shall be held by such Guarantor in
trust for the Administrative Agent and the Lenders, segregated from other funds
of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over to the Administrative Agent in the exact form received by such
Guarantor (duly indorsed by such Guarantor to the Administrative Agent, if
required), to be applied against the Obligations, whether matured or unmatured,
in accordance with the terms of this Agreement.

 

9.4. Amendments, etc. with respect to the Obligations. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Obligations continued, and the Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and this Agreement and the other Loan Documents and any
other documents executed and delivered in connection herewith or therewith may
be amended, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the Required Lenders or all Lenders, as the case may
be) may deem advisable from time to time, and any collateral security, guarantee
or right of offset at any time held by the Administrative Agent or any Lender
for the payment of the Obligations may be sold, exchanged, waived, surrendered
or released. Neither the Administrative Agent nor any Lender shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for the guarantee contained in this Section 9
or any property subject thereto.

 

9.5. Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Administrative Agent or any Lender
upon the guarantee contained in this Section 9 or acceptance of the guarantee
contained in this Section 9; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 9; and all dealings between the Borrower and any of the Guarantors, on
the one hand, and the Administrative Agent and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the

 

73



--------------------------------------------------------------------------------

guarantee contained in this Section 9. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the Guarantors with respect to the Obligations.
Each Guarantor understands and agrees that the guarantee contained in this
Section 9 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of
this Agreement or any other Loan Document, any of the Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Borrower or any other Person against the Administrative Agent or any Lender,
(c) any change in the corporate existence or structure of the Borrower or any
other Person or any change in any law, regulation or order (including the
Orders) affecting the Obligations, or (d) any other circumstance whatsoever
(with or without notice to or knowledge of the Borrower or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Obligations, or of such Guarantor under the
guarantee contained in this Section 9, in bankruptcy or in any other instance
other than payment in full and indefeasible discharge and satisfaction of all
Obligations. When making any demand hereunder or otherwise pursuing its rights
and remedies hereunder against any Guarantor, the Administrative Agent or any
Lender may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Borrower,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Obligations or any right of offset with respect thereto, and
any failure by the Administrative Agent or any Lender to make any such demand,
to pursue such other rights or remedies or to collect any payments from the
Borrower, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against any Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

 

9.6. Reinstatement. The guarantee contained in this Section 9 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any Loan
Party, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, any Loan Party or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

 

9.7. Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars at
the Funding Office.

 

74



--------------------------------------------------------------------------------

SECTION 10

 

REMEDIES; APPLICATION OF PROCEEDS

 

10.1. Remedies; Obtaining the Collateral Upon Default. Upon the occurrence of
the occurrence and continuation of any Event of Default, the Administrative
Agent, in addition to any rights now or hereafter existing under applicable law
shall have all rights as a secured creditor under the Uniform Commercial Code in
all relevant jurisdictions and may:

 

(a) personally, or by agents or attorneys, immediately retake possession of the
Collateral or any part thereof, from the Borrower, any MCC Guarantor or any
other Person who then has possession of any part thereof with or without notice
or process of law (but subject to any Requirements of Law), and for that purpose
may enter upon the Borrower’s or any MCC Guarantor’s premises where any of the
Collateral is located and remove the same and use in connection with such
removal any and all services, supplies, aids and other facilities of the
Borrower or such MCC Guarantor;

 

(b) sell, assign or otherwise liquidate, or direct any Loan Party to sell,
assign or otherwise liquidate, any or all of the Collateral, and take possession
of the proceeds of any such sale, assignment or liquidation; and

 

(c) take possession of the Collateral or any part thereof, by directing the
Borrower and any MCC Guarantor in writing to deliver the same to the
Administrative Agent at any place or places designated by the Administrative
Agent, in which event the Borrower and such MCC Guarantor shall at its own
expense:

 

(i) forthwith cause the same to be moved to the place or places so designated by
the Administrative Agent and there delivered to the Administrative Agent,

 

(ii) store and keep any Collateral so delivered to the Administrative Agent at
such place or places pending further action by the Administrative Agent, and

 

(iii) while the Collateral shall be so stored and kept, provide such guards and
maintenance services as shall be necessary to protect the same and to preserve
and maintain them in good condition ordinary wear and tear excepted;

 

it being understood that the Borrower’s and each MCC Guarantor’s obligation so
to deliver the Collateral is of the essence of this Agreement and that,
accordingly, the Administrative Agent shall be entitled to a decree requiring
specific performance by the Borrower or such MCC Guarantor of such obligation.

 

10.2. Intentionally Deleted

 

10.3. Application of Proceeds. (a) Notwithstanding anything to the contrary
contained in this Agreement or any other Loan Document but subject to the terms
of the Intercreditor Agreements, (i) if the Administrative Agent takes action
under clause (i) or (ii) of Section 7 upon the occurrence and during the
continuance of an Event of Default, any payment by any Loan Party on account of
principal of and interest on the Loans and any proceeds arising out of any
realization (including after foreclosure) upon the Collateral shall be applied
as follows: first, to the payment in full of all costs and out-of-pocket
expenses (including without limitation, reasonable attorneys’ fees and
disbursements) paid or incurred by the Administrative Agent or any of the
Lenders in connection with any such realization upon the Collateral and in
satisfaction and payment of any Cash Management Obligations and Hedging
Agreement Obligations, and second to the payment in full of the Term Loans pro
rata in accordance with the respective Term Loans outstanding to the Term Loan
Lenders (including any accrued and unpaid interest, and any fees and other
Obligations in respect thereof) and (ii) any payments or distributions of any
kind or character, whether in cash, property or securities, made by any Loan
Party or otherwise in a manner inconsistent with clause (i) of this Section
10.3(a) shall be held in trust and paid over or delivered to the Administrative
Agent so that the priorities and requirements set forth in such clause (i) are
satisfied.

 

(b) It is understood that the Loan Parties shall remain liable to the extent of
any deficiency between the amount of the proceeds of the Collateral and the
amount of the Obligations.

 

75



--------------------------------------------------------------------------------

10.4. WAIVER OF CLAIMS. EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, THE
BORROWER AND THE GUARANTORS HEREBY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE
LAW:

 

(A) NOTICE AND JUDICIAL HEARING IN CONNECTION WITH THE ADMINISTRATIVE AGENT’S
TAKING POSSESSION OF ANY OF THE COLLATERAL, INCLUDING WITHOUT LIMITATION, ANY
AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES AND ANY
SUCH RIGHT WHICH THE BORROWER OR ANY GUARANTOR WOULD OTHERWISE HAVE UNDER ANY
REQUIREMENT OF LAW;

 

(B) ALL DAMAGES OCCASIONED BY SUCH TAKING OF POSSESSION EXCEPT ANY DAMAGES WHICH
ARE THE DIRECT RESULT OF THE ADMINISTRATIVE AGENT’S OR ANY LENDER’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT;

 

(C) ALL OTHER REQUIREMENTS TO THE TIME, PLACE AND TERMS OF SALE OR OTHER
REQUIREMENTS WITH RESPECT TO THE ENFORCEMENT OF THE ADMINISTRATIVE AGENT’S
RIGHTS HEREUNDER; AND

 

(D) ALL RIGHTS OF REDEMPTION, APPRAISEMENT, VALUATION, STAY, EXTENSION OR
MORATORIUM NOW OR HEREAFTER IN FORCE UNDER ANY APPLICABLE LAW IN ORDER TO
PREVENT OR DELAY THE ENFORCEMENT OF THIS AGREEMENT OR THE ABSOLUTE SALE OF THE
COLLATERAL OR ANY PORTION THEREOF, AND EACH LOAN PARTY, FOR ITSELF AND ALL WHO
MAY CLAIM UNDER IT, INSOFAR AS IT OR THEY NOW OR HEREAFTER LAWFULLY MAY, HEREBY
WAIVES THE BENEFIT OF ALL SUCH LAWS.

 

10.5. Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to the Administrative Agent and the Lenders shall be in
addition to every other right, power and remedy specifically given under this
Agreement or the other Loan Documents or now or hereafter existing at law or in
equity, or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by the Administrative Agent or any Lender. All such rights, powers and remedies
shall be cumulative and the exercise or the beginning of exercise of one shall
not be deemed a waiver of the right to exercise of any other or others. No delay
or omission of the Administrative Agent or any Lender in the exercise of any
such right, power or remedy and no renewal or extension of any of the
Obligations shall impair any such right, power or remedy or shall be construed
to be a waiver of any Default or Event of Default or an acquiescence therein. In
the event that the Administrative Agent shall bring any suit to enforce any of
its rights hereunder and shall be entitled to judgment, then in such suit the
Administrative Agent may recover reasonable expenses, including reasonable
attorneys’ fees, and the amounts thereof shall be included in such judgment.

 

10.6. Discontinuance of Proceedings. In case the Administrative Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Administrative Agent, then and in every such case the Borrower,
the Administrative Agent and each holder of any of the Obligations shall be
restored to their former positions and rights hereunder with respect to the
Collateral subject to the Liens granted under the Loan Documents and the Orders,
and all rights, remedies and powers of the Administrative Agent and the Lenders
shall continue as if no such proceeding had been instituted.

 

76



--------------------------------------------------------------------------------

10.7. Attorney. (a) Each Loan Party hereby irrevocably constitutes and appoints
the Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Loan Party and in the name of
such Loan Party or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement. The Administrative Agent agrees that it will not
exercise any rights under the power of attorney provided for in this Section
10.7(a) unless an Event of Default shall have occurred and be continuing.

 

(b) If any Loan Party fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

 

(c) The reasonable and documented expenses of the Administrative Agent incurred
in connection with actions undertaken as provided in this Section 10, together
with interest thereon at a rate per annum equal to the highest rate per annum at
which interest would then be payable on any category of past due Loans under the
this Agreement, from the date of payment by the Administrative Agent to the date
reimbursed by the relevant Loan Party, shall be payable by such Loan Party to
the Administrative Agent on demand.

 

(d) Each Loan Party as a grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

 

SECTION 11

 

MISCELLANEOUS

 

11.1. Amendments and Waivers. (a) None of this Agreement, any Note, any other
Loan Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 11.1. The
Required Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent may, from time to time, (I) enter into with the Loan
Parties written amendments, supplements or modifications hereto, to the Notes
and to the other Loan Documents for the purpose of adding any provisions to this
Agreement, the Notes or the other Loan Documents or changing in any manner the
rights of the Lenders or of the Loan Parties hereunder or thereunder or (II)
waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement, the Notes or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (w) reduce
the amount or extend the scheduled date of maturity of any Loan or other
Extension of Credit or Note, or reduce the stated rate of any interest or fee
payable hereunder (provided, however, that only the consent of the Required
Lenders shall be necessary for the waiver of payment of default interest) or
extend the scheduled date of any payment thereof or increase the amount or
extend the expiration date of any Lender’s Commitment, in each case without the
consent of each Lender directly affected thereby, (x) without the consent of all
the Lenders, (i) amend, modify or waive any provision of this Section 11.1 or
any other provision of any Section hereof expressly requiring the consent of all
the Lenders, (ii) reduce the percentage specified in the definition of Required
Lenders, (iii) release all or substantially all of the Collateral for the
Obligations or (iv) consent to the assignment or transfer by any Loan Party of
any of its rights and obligations under this Agreement and the other Loan
Documents, or (y) amend, modify or waive any provision of Section 8 without the
written consent of the Administrative Agent. Any such

 

77



--------------------------------------------------------------------------------

waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Notes. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the outstanding
Notes and any other Loan Documents, and any Default or Event of Default waived
shall be deemed to have not occurred or to be cured and not continuing, as the
parties may agree; but no such waiver shall extend to any subsequent or other
Default or Event of Default, or impair any right consequent thereon.

 

(b) Notwithstanding anything to the contrary contained in Section 11.1(a), in
the event that the Borrower requests that this Agreement be modified or amended
in a manner which would require the unanimous consent of all of the Lenders and
such modification or amendment is agreed to by the Supermajority Lenders, then
with the consent of the Borrower and the Supermajority Lenders, the Borrower and
the Supermajority Lenders shall be permitted to amend the Agreement without the
consent of the Lender or Lenders which did not agree to the modification or
amendment requested by the Borrower (such Lender or Lenders, the “Minority
Banks”) to provide for (w) the termination of the Commitment of each of the
Minority Banks, (x) the addition to this Agreement of one or more other
financial institutions (each of which shall be an Eligible Assignee), or an
increase in the Commitment of one or more of the Supermajority Lenders, so that
the aggregate of the Commitments after giving effect to such amendment shall be
in the same amount as the aggregate of the Commitments immediately before giving
effect to such amendment, (y) if any Loans are outstanding at the time of such
amendment, the making of such additional Loans by such new financial
institutions or Supermajority Lender or Lenders, as the case may be, as may be
necessary to repay in full the outstanding Loans of the Minority Banks
immediately before giving effect to such amendment and (z) such other
modifications to this Agreement as may be appropriate.

 

(c) In the event that the Requisite Lenders (as defined in the Terra Credit
Facility) and the borrowers under the Terra Credit Facility enter into any
amendment, waiver or consent in respect of the Terra Credit Facility, then, if
in the reasonable judgment of the Administrative Agent such amendment, waiver or
consent does not directly or indirectly in any material respect impact the
Borrower, the MCC Guarantors or the Trinidad Interests, such amendment, waiver
or consent shall, by this reference, apply automatically to any comparable
provision of this Agreement without the consent of any Lender and without any
action by the Administrative Agent or any Lender. The Administrative Agent, for
itself and on behalf of each Lender, promptly shall execute and deliver to the
Borrower, at the Borrower’s cost and expense, such amendments, waivers, consents
and other documents as the Borrower may reasonably request to effectively
confirm such amendment, waiver or consent.

 

11.2. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered by hand, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Loan Parties and the
Administrative Agent, and as set forth in the administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto and
any future holders of the Notes:

 

The Borrower and the MCC Guarantors:

   Mississippi Chemical Corporation      c/o Terra Industries Inc.      600
Fourth Street      Sioux City, Iowa 51101      Attention: Francis G. Meyer,
Senior Vice President and Chief Financial Officer

 

78



--------------------------------------------------------------------------------

     with a copy to:      Terra Industries Inc.      600 Fourth Street     
Sioux City, Iowa 51101      Attenion: Mark A. Kalafut, General Counsel     
Telecopier No.: (712) 233-5586      With a copy to:      Kirkland & Ellis LLP  
   200 East Randolph Drive      Chicago, Illinois 60601      Attention: Andrew
M. Kaufman, P.C.      Telecopier No.: 312-861-2200

Terra and the Terra Guarantors:

    

The Administrative Agent:

   Citicorp North America, Inc.      388 Greenwich Street, 19th floor      New
York, New York 10013      Attention: Christopher Dunlop      Telecopier No.:
212-816-2613      with a copy to:      Simpson Thacher & Bartlett LLP      425
Lexington Avenue      New York, New York 10017      Attention: Mark Thompson,
Esq., and David Mack, Esq.      Telecopier No.: 212-455-2502

 

provided that any notice, request or demand to or upon any party hereto shall
not be effective until received.

 

11.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

 

11.4. Survival of Representations and Warranties. All representations and
warranties made herein and in any document, certificate or statement delivered
pursuant hereto or in connection herewith shall survive the execution and
delivery of this Agreement and the Notes.

 

11.5. Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Administrative Agent, the Joint Lead Arrangers for all its reasonable and
documented out-of-pocket costs and expenses reasonably incurred in connection
with the development, preparation and execution of, any amendment, supplement or
modification to, and the enforcement or preservation of any rights under, this
Agreement, the Notes, the other Loan Documents, the Orders and any other
documents prepared in

 

79



--------------------------------------------------------------------------------

connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, the reasonable and customary
costs, fees and expenses of the Administrative Agent, the Joint Lead Arrangers
in connection with its monthly and other periodic field examinations and
appraisals and monitoring of assets (including reasonable and customary internal
collateral monitoring fees) and the reasonable fees and disbursements of counsel
to the Administrative Agent and professionals engaged by the Administrative
Agent, (b) to pay or reimburse the Administrative Agent, the Joint Lead
Arrangers and each Lender for all its costs and expenses reasonably incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the Notes, the other Loan Documents, the Orders and any such other
documents following the occurrence and during the continuance of a Default or an
Event of Default, including without limitation, the reasonable fees and
disbursements of counsel to the Administrative Agent, the Joint Lead Arrangers
and the Lenders and professionals engaged by the Administrative Agent, the Joint
Lead Arrangers and the Lenders, (c) to pay, and indemnify and hold harmless each
Lender, the Joint Lead Arrangers and the Administrative Agent from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes (other than
Excluded Taxes), if any, which may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the Notes, the other Loan Documents, the Orders and any such other
documents, (d) to pay all the actual and reasonable out-of-pocket expenses of
the Administrative Agent related to this Agreement, the other Loan Documents,
and the Loans and (e) to pay, indemnify or reimburse each Lender, the
Administrative Agent, the Joint Lead Arrangers their respective affiliates, and
their respective officers, directors, trustees, employees, advisors, agents and
controlling persons (each, an “Indemnitee”) for, and hold each Indemnitee
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including, without limitation, any of
the foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of the Borrower any of its Subsidiaries or any of the Properties and
the reasonable and documented fees and disbursements and other charges of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against the Borrower hereunder (all the foregoing in this clause (e),
collectively, the “Indemnified Liabilities”), provided, that the Borrower shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee. No
Indemnitee shall be liable for any damages (other than damages arising from the
gross negligence and willful misconduct of such Indemnitee) arising from the use
by unauthorized persons of Information or other materials sent through
electronic, telecommunications or other information transmission systems that
are intercepted by such persons or for any special, indirect, consequential or
punitive damages in connection with this Agreement, the Loan Documents or any of
the Loans made hereunder. Without limiting the foregoing, and to the extent
permitted by applicable law, each Loan Party agrees not to assert and to cause
its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries so to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section shall be
payable not later than 30 days after written demand therefor. Statements payable
by the Borrower pursuant to this Section shall be submitted to Mr. Timothy A.
Dawson (Telephone No. 662-746-4131) (Fax No. 662-751-2212)], at the address of
the Borrower set forth in Section 11.2, or to such other Person or address as
may be hereafter designated by the Borrower in a notice to the Administrative
Agent. The agreements in this Section shall survive repayment of the Loans and
all other amounts payable hereunder.

 

80



--------------------------------------------------------------------------------

11.6. Successors and Assigns; Participations; Purchasing Lenders. (a) This
Agreement shall be binding upon and inure to the benefit of the Loan Parties,
the Lenders, the Administrative Agent all future holders of the Notes and their
respective successors and assigns, except that neither the Borrower nor any
Guarantor may assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of each Lender.

 

(b) Any Lender may, at its sole cost and expense, without notice to or consent
of the Administrative Agent and the Borrower, in the ordinary course of its
lending business and in accordance with applicable law, at any time sell to one
or more banks or other entities (“Participants”) participating interests in any
Loan owing to such Lender, any Note held by such Lender, any Commitment of such
Lender or any other interest of such Lender hereunder and under the other Loan
Documents. In the event of any such sale by a Lender of a participating interest
to a Participant, such Lender’s obligations under this Agreement to the other
parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Note for all purposes under this Agreement and the other Loan
Documents, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. No Lender shall
grant any participation under which the Participant shall have the right to
require such Lender to take or omit to take any action hereunder or approve any
amendment to or waiver of this Agreement or the Notes or any other Loan
Document, except to the extent such amendment or waiver would: (i) extend the
final maturity date of, or extend any date for payment of any principal,
interest or fees applicable to, the Loans, or Commitments in which such
Participant is participating, (ii) reduce the interest rate or the amount of
principal or fees applicable to the Loans in which such Participant is
participating or (iii) release any Lien on all or substantially all of the
Collateral. The Borrower agrees that if amounts outstanding under this Agreement
and the Notes are due or unpaid, or shall have been declared or shall have
become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement and any Note to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under this Agreement or any Note, provided that, in purchasing
such participating interest, such Participant shall be deemed to have agreed to
share with the Lenders the proceeds thereof as provided in Section 11.7(a) as
fully as if it were a Lender hereunder. The Borrower also agrees that each
Participant shall be entitled to the benefits of Sections 2.10 and 2.11 with
respect to its participation in the Commitments and the Loans outstanding from
time to time as if it were a Lender; and provided that the Participant and the
transferor Lender shall not be entitled to receive in the aggregate any greater
amount pursuant to such subsections than the transferor Lender would have been
entitled to receive in respect of the amount of the participation transferred by
such transferor Lender to such Participant had no such transfer occurred.

 

(c) Any Lender may, in the ordinary course of its business of making or
investing in loans and in accordance with applicable law, at any time sell to
any Lender or to one or more Eligible Assignees (each a “Purchasing Lender”) all
or any part of its rights and obligations under this Agreement and the Notes
pursuant to an Assignment and Acceptance, substantially in the form of Exhibit
E, executed by such Purchasing Lender, such transferor Lender (and, in the case
of a Purchasing Lender that is not then a Lender, by the Administrative Agent)
and delivered to the Administrative Agent for its acceptance and recording in
the Register; provided that (i) other than in the case of a sale to a Purchasing
Lender that is an Affiliate of the transferor Lender or to another Lender, or to
an Affiliate or Related Fund of any Lender (collectively, a “Related Party
Transfer”), the consent of the Administrative Agent shall be required (which
consent shall not be unreasonably withheld or delayed), (ii) other than in the
case of a Related Party Transfer the consent of the Borrower shall be required
(which consent shall not be unreasonably withheld or delayed), unless an Event
of Default shall have occurred and is continuing, (iii) if such Purchasing
Lender is not then a Lender, such sale must be to either (A) a commercial bank
having total assets in excess of $5,000,000,000, (B) a finance company,
insurance company or other financial

 

81



--------------------------------------------------------------------------------

institution or fund which is regularly engaged in the making of, purchasing or
investing in, loans and having total assets in excess of $100,000,000 or (C)
such other Person approved by the Administrative Agent and the Borrower (which
approval shall not be unreasonably withheld or delayed) (each, an “Eligible
Assignee”) and (iv) if such sale is not to another Lender, Related Fund or
Affiliate of any Lender, or does not involve all of the transferor Lender’s
rights and obligations under this Agreement, (A) the amount of the rights and
obligations so sold shall, unless otherwise agreed to in writing by the
Administrative Agent, not be less than $5,000,000 (or the entire amount of its
rights and obligations if less than $5,000,0000) and in each case to be an
entity which is not an entity that has filed for relief under the Bankruptcy
Code or is a financially distressed company and (B) after giving effect to such
assignment, the Commitment of each of the transferor Lender and the transferee
Lender shall be at least $5,000,000, or such lesser amount agreed to by the
Administrative Agent and the Borrower. Upon such execution, delivery, acceptance
and recording of an Assignment and Acceptance, from and after the effective date
of such transfer determined pursuant to and as defined in such Assignment and
Acceptance, (x) the Purchasing Lender thereunder shall be a party hereto and, to
the extent provided in such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder with a Commitment as set forth therein, and
(y) the transferor Lender thereunder shall, to the extent provided in such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of a Assignment and Acceptance covering all or the remaining
portion of a transferor Lender’s rights and obligations under this Agreement,
such transferor Lender shall cease to be a party hereto). Such Assignment and
Acceptance shall be deemed to amend this Agreement (including Schedule 1.1A
hereof) to the extent, and only to the extent, necessary to reflect the addition
of such Purchasing Lender and the resulting adjustment of the Commitment of each
of the transferor Lender and the Purchasing Lender arising from the purchase by
such Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under this Agreement and the Notes. To the extent requested in
writing by the transferor Lender or the Purchasing Lender on or prior to the
effective date of such transfer determined pursuant to such Assignment and
Acceptance, the Borrower, at its own expense, shall execute and deliver to the
Administrative Agent in exchange for the Note of the transferor Lender a new
Note to the order of such Purchasing Lender in an amount equal to the Commitment
assumed by it pursuant to such Assignment and Acceptance and, if the transferor
Lender has retained a Commitment hereunder, a new Note to the order of the
transferor Lender in an amount equal to the Commitment retained by it hereunder.
Such new Notes shall be dated the Closing Date and shall otherwise be in the
form of the Note replaced thereby. To the extent the transferor Lender requested
a Note pursuant to Section 2.5(e), the Note surrendered by the transferor Lender
shall be returned by the Administrative Agent to the Borrower marked
“cancelled”.

 

(d) The Administrative Agent, acting on behalf of the Borrower, shall maintain
at its address referred to in Section 11.2 a copy of each Assignment and
Acceptance delivered to it and a register (the “Register”) for the recordation
of the names and addresses of the Lenders and the Commitment of, and principal
amount of the Loans owing to, each Lender from time to time. The entries in the
Register shall be presumptive evidence, in the absence of manifest error, and
the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register as the owner of the Loans recorded
therein for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice. Any assignment of any Loan whether or not
evidenced by a Note shall be effective only upon appropriate entries with
respect thereto being made in the Register (and each Note shall expressly so
provide). Any assignment or transfer of all or part of a Loan evidenced by a
Note shall be registered on the Register only upon surrender for registration of
assignment or transfer of the Note evidencing such Loan, accompanied by a duly
executed Assignment and Acceptance, and thereupon one or more new Notes in the
same aggregate principal amount shall be issued to the designated Purchasing
Lender and the old Notes shall be returned by the Administrative Agent to the
Borrower marked “cancelled”.

 

82



--------------------------------------------------------------------------------

(e) Upon its receipt of an Assignment and Acceptance executed by a transferor
Lender and a Purchasing Lender (and, in the case of a Purchasing Lender that is
not then a Lender, by the Administrative Agent and the Borrower to the extent
required under paragraph (c) above) together with payment to the Administrative
Agent of a registration and processing fee of $3,500, the Administrative Agent
shall (i) promptly accept such Assignment and Acceptance, (ii) on the effective
date of such transfer determined pursuant thereto record the information
contained therein in the Register and (iii) give notice of such acceptance and
recordation to the Lenders and the Borrower.

 

(f) Subject to Section 11.12, the Borrower authorizes each Lender to disclose to
any Participant or Purchasing Lender (each, a “Transferee”) and any prospective
Transferee (in each case which agrees to comply with the provisions of Section
11.12 hereof) any and all financial information in such Lender’s possession
concerning the Borrower and its Affiliates which has been delivered to such
Lender by or on behalf of the Borrower pursuant to this Agreement or any other
Loan Document or which has been delivered to such Lender by or on behalf of the
Borrower in connection with such Lender’s credit evaluation of the Borrower and
its Affiliates prior to becoming a party to this Agreement.

 

(g) Nothing herein shall prohibit any Lender from pledging or assigning any Note
to any Federal Reserve Bank in accordance with applicable law. In the case of
any Lender that is a fund that invests in bank loans, such Lender may, without
the consent of the Borrower or the Administrative Agent, assign or pledge all or
any portion of its Notes or any other instrument evidencing its rights as a
Lender under this Agreement to any trustee for, or any other representative of,
holders of obligations owed or securities issued, by such fund, as security for
such obligations or securities; provided that any foreclosure or similar action
by such trustee or representative shall be subject to the provisions of this
Section 11.6 concerning assignments.

 

11.7. Adjustments; Set-off. (a) If any Lender (a “Benefited Lender”) shall at
any time receive any payment of all or part of its Aggregate Outstandings, or
interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of such other Lender’s Aggregate Outstandings, or interest thereon, such
Benefited Lender shall purchase for cash from the other Lenders a participating
interest in such portion of each such other Lender’s Loans owing to it, or shall
provide such other Lenders with the benefits of any such payment or collateral,
or the proceeds thereof, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such payment or collateral or proceeds
ratably with each of the Lenders; provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefited
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.

 

(b) Notwithstanding any other rights and remedies of the Lenders provided by
law, each Lender, or Affiliate of such Lender shall have the right upon the
occurrence and during the continuance of an Event of Default to set-off and
apply against the Obligations, whether matured or unmatured, of the Loan Parties
under this Agreement, the Notes or any other Loan Document, any amount owing
from such Lender or Affiliate to any Loan Party at or at any time after, the
happening of any Event of Default.

 

11.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

11.9. GOVERNING LAW. THIS AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT, THE NOTES AND
THE OTHER LOAN DOCUMENTS SHALL

 

83



--------------------------------------------------------------------------------

BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

11.10. Submission To Jurisdiction; Waivers. The Borrower and each Guarantor
hereby irrevocably and unconditionally:

 

(a) submits for itself and its property to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York county and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
related to this Agreement, or for recognition or enforcement of any judgment,
and agrees that all claims in respect of any such action or proceeding may be
heard and determined in such New York State or, to the extent permitted by
applicable law, in such Federal court;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 11.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

11.11. Intentionally Deleted.

 

11.12. Confidentiality. Each Lender agrees to keep confidential all non-public
information provided to it by any Loan Party pursuant to this Agreement;
provided that nothing herein shall prevent any Lender from disclosing any such
information (a) to the Administrative Agent or any other Lender, (b) to any
Transferee or prospective Transferee which agrees to comply with the provisions
of this subsection, (c) to its employees, directors, agents, attorneys,
accountants and other professional advisors that agree to comply with the
provisions of this Section, (d) upon the request or demand, or in accordance
with the requirements (including reporting requirements), of any Governmental
Authority having jurisdiction over such Lender, provided that such Lender shall
provide notice to the Borrower of such request or demand (e) in response to any
court or other Governmental Authority or as may otherwise be required pursuant
to any Requirement of Law, (f) which has been publicly disclosed other than in
breach of this Agreement, (g) in connection with the exercise of any remedy
hereunder, (h) which was available to the Administrative Agent or such Lender
prior to its disclosure to the Administrative Agent or such Lender, as the case
may be, by such Loan Party or (i) to any direct or indirect contractual
counterparty in any swap, hedge or similar agreement (or to any such contractual
counterparty’s professional advisor), so long as such contractual counterparty
(or such professional advisor) agrees to be bound by the provisions of this
Section 11.12.

 

11.13. Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Guarantors, the Administrative Agent, the
Joint Lead Arrangers and the

 

84



--------------------------------------------------------------------------------

Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Joint Lead
Arrangers, the Administrative Agent or any Lender relative to subject matter
hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

11.14. WAIVERS OF JURY TRIAL. THE BORROWER, THE GUARANTORS, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

85



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first written.

 